 



$515,000,000
THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of January 24, 2007
by and among
THE GEO GROUP, INC.
(formerly known as Wackenhut Corrections Corporation),
as Borrower,
the Lenders referred to herein,
and
BNP PARIBAS,
as Administrative Agent
 
BNP PARIBAS SECURITIES CORP.,
as Lead Arranger and Syndication Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I DEFINITIONS     1  
SECTION 1.1
 
Definitions
    1  
SECTION 1.2
 
Terms Generally
    21  
SECTION 1.3
 
Currency Equivalents
    22      
 
        ARTICLE II REVOLVING CREDIT FACILITY     22  
SECTION 2.1
 
Revolving Credit Loans
    22  
SECTION 2.2
 
Swingline Loans
    22  
SECTION 2.3
 
Procedure for Advances of Revolving Credit Loans and Swingline Loans
    23  
SECTION 2.4
 
Repayment of Loans
    24  
SECTION 2.5
 
Notes
    25  
SECTION 2.6
 
Permanent Reduction of the Revolving Credit Commitments
    25  
SECTION 2.7
 
Termination of Revolving Credit Facility
    26      
 
        ARTICLE III LETTER OF CREDIT FACILITY     26  
SECTION 3.1
 
L/C Commitment
    26  
SECTION 3.2
 
Procedure for Issuance of Letters of Credit
    27  
SECTION 3.3
 
Commissions and Other Charges
    27  
SECTION 3.4
 
L/C Participations
    28  
SECTION 3.5
 
Reimbursement of Letter of Credit Drawings
    29  
SECTION 3.6
 
Obligations Absolute
    30  
SECTION 3.7
 
Excess L/C Obligations
    30  
SECTION 3.8
 
Regulatory Limitation
    30  
SECTION 3.9
 
Exchange Indemnification and Increased Costs
    31  
SECTION 3.10
 
Effect of Application
    31      
 
        ARTICLE IV TERM LOAN FACILITY     31  
SECTION 4.1
 
Initial Term Loan
    31  
SECTION 4.2
 
Procedure for Advance of Term Loans
    31  
SECTION 4.3
 
Repayment of the Term Loans
    32  
SECTION 4.4
 
Prepayments of Term Loans
    33  
SECTION 4.5
 
Term Notes
    35      
 
        ARTICLE V GENERAL LOAN PROVISIONS     36  
SECTION 5.1
 
Interest
    36  
SECTION 5.2
 
Notice and Manner of Conversion or Continuation of Loans
    38  

     i     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
SECTION 5.3
 
Fees
    38  
SECTION 5.4
 
Manner of Payment
    39  
SECTION 5.5
 
Crediting of Payments and Proceeds
    40  
SECTION 5.6
 
Adjustments
    40  
SECTION 5.7
 
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
    40  
SECTION 5.8
 
Changed Circumstances
    41  
SECTION 5.9
 
Indemnity
    42  
SECTION 5.10
 
Capital Requirements
    43  
SECTION 5.11
 
Taxes
    43  
SECTION 5.12
 
Security
    45      
 
        ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING     45  
SECTION 6.1
 
Closing
    45  
SECTION 6.2
 
Conditions to Closing
    45  
SECTION 6.3
 
Conditions to All Extensions of Credit
    52      
 
        ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWER     53  
SECTION 7.1
 
Representations and Warranties
    53  
SECTION 7.2
 
Survival of Representations and Warranties, Etc
    59      
 
        ARTICLE VIII FINANCIAL INFORMATION AND NOTICES     60  
SECTION 8.1
 
Financial Statements and Projections
    60  
SECTION 8.2
 
Officer’s Compliance Certificate
    61  
SECTION 8.3
 
Annual Accountants’ Certificate
    61  
SECTION 8.4
 
Other Reports
    61  
SECTION 8.5
 
Notice of Litigation and Other Matters
    62  
SECTION 8.6
 
Accuracy of Information
    62      
 
        ARTICLE IX AFFIRMATIVE COVENANTS     63  
SECTION 9.1
 
Preservation of Corporate Existence and Related Matters
    63  
SECTION 9.2
 
Maintenance of Property
    63  
SECTION 9.3
 
Insurance
    63  
SECTION 9.4
 
Accounting Methods and Financial Records
    63  
SECTION 9.5
 
Payment and Performance of Obligations
    63  
SECTION 9.6
 
Compliance with Laws and Approvals
    63  
SECTION 9.7
 
Environmental Laws
    63  
SECTION 9.8
 
Compliance with ERISA
    64  

     ii     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
SECTION 9.9
 
Compliance with Agreements
    64  
SECTION 9.10
 
Visits and Inspections
    64  
SECTION 9.11
 
Additional Subsidiaries
    64  
SECTION 9.12
 
Use of Proceeds
    66  
SECTION 9.13
 
Landlord Consents
    66  
SECTION 9.14
 
Notification of Additional Material Contracts
    66  
SECTION 9.15
 
Post-Closing Real Estate
    66  
SECTION 9.16
 
Further Assurances
    67      
 
        ARTICLE X FINANCIAL COVENANTS     67  
SECTION 10.1
 
Leverage Ratios
    67  
SECTION 10.2
 
Fixed Charge Coverage Ratio
    68  
SECTION 10.3
 
Capital Expenditures
    69      
 
        ARTICLE XI NEGATIVE COVENANTS     70  
SECTION 11.1
 
Limitations on Debt
    70  
SECTION 11.2
 
Limitations on Liens
    71  
SECTION 11.3
 
Limitations on Loans, Advances, Investments and Acquisitions
    72  
SECTION 11.4
 
Limitations on Mergers and Liquidation
    74  
SECTION 11.5
 
Limitations on Sale of Assets
    74  
SECTION 11.6
 
Restricted Payments
    75  
SECTION 11.7
 
Limitations on Exchange and Issuance of Capital Stock
    75  
SECTION 11.8
 
Transactions with Affiliates
    75  
SECTION 11.9
 
Certain Accounting Changes; Organizational Documents
    75  
SECTION 11.10
 
Payments and Prepayments of Certain Debt
    75  
SECTION 11.11
 
Restrictive Agreements
    76  
SECTION 11.12
 
Nature of Business
    76  
SECTION 11.13
 
Impairment of Security Interests
    76  
SECTION 11.14
 
Amendments of Certain Agreements
    76      
 
        ARTICLE XII DEFAULT AND REMEDIES     76  
SECTION 12.1
 
Events of Default
    76  
SECTION 12.2
 
Remedies
    79  
SECTION 12.3
 
Rights and Remedies Cumulative; Non-Waiver; etc
    79  
SECTION 12.4
 
Judgment Currency
    80  

     iii     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page ARTICLE XIII THE ADMINISTRATIVE AGENT     80  
SECTION 13.1
 
Appointment
    80  
SECTION 13.2
 
Delegation of Duties
    80  
SECTION 13.3
 
Exculpatory Provisions
    81  
SECTION 13.4
 
Reliance by the Administrative Agent
    81  
SECTION 13.5
 
Notice of Default
    81  
SECTION 13.6
 
Non-Reliance on the Administrative Agent and Other Lenders
    81  
SECTION 13.7
 
Indemnification
    82  
SECTION 13.8
 
The Administrative Agent in its Individual Capacity
    82  
SECTION 13.9
 
Resignation of the Administrative Agent; Successor Administrative Agent
    82      
 
        ARTICLE XIV MISCELLANEOUS     83  
SECTION 14.1
 
Notices
    83  
SECTION 14.2
 
Expenses; Indemnity
    85  
SECTION 14.3
 
Set-off
    85  
SECTION 14.4
 
Governing Law
    86  
SECTION 14.5
 
Jurisdiction and Venue
    86  
SECTION 14.6
 
Waiver of Jury Trial
    86  
SECTION 14.7
 
Reversal of Payments
    86  
SECTION 14.8
 
Injunctive Relief; Punitive Damages
    87  
SECTION 14.9
 
Accounting Matters
    87  
SECTION 14.10
 
Successors and Assigns; Participations
    87  
SECTION 14.11
 
Amendments, Waivers and Consents
    91  
SECTION 14.12
 
Performance of Duties
    92  
SECTION 14.13
 
All Powers Coupled with Interest
    92  
SECTION 14.14
 
Survival of Indemnities
    92  
SECTION 14.15
 
Titles and Captions
    93  
SECTION 14.16
 
Severability of Provisions
    93  
SECTION 14.17
 
Counterparts
    93  
SECTION 14.18
 
Term of Agreement
    93  
SECTION 14.19
 
Advice of Counsel
    93  
SECTION 14.20
 
No Strict Construction
    93  
SECTION 14.21
 
Inconsistencies with Other Documents; Independent Effect of Covenants
    93  
SECTION 14.22
 
Increase of Revolving Credit Commitments
    94  

     iv     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
SECTION 14.23
 
Incremental Term Loans
    94  
SECTION 14.24
 
USA PATRIOT Act
    95  
SECTION 14.25
 
Transition Provisions
    95  

     v     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          EXHIBITS      
 
       
 
Exhibit A-1   -  
Form of Revolving Credit Note
Exhibit A-2   -  
Form of Swingline Note
Exhibit A-3   -  
Form of Term Note
Exhibit B   -  
Form of Notice of Borrowing
Exhibit C   -  
Form of Notice of Account Designation
Exhibit D   -  
Form of Notice of Prepayment
Exhibit E   -  
Form of Notice of Conversion/Continuation
Exhibit F   -  
[Reserved]
Exhibit G   -  
Form of Officer’s Compliance Certificate
Exhibit H   -  
Form of Assignment and Acceptance
Exhibit I   -  
Form of Guaranty Agreement
Exhibit J   -  
Form of Collateral Agreement
Exhibit K   -  
Form of Joinder Agreement
Exhibit L   -  
Form of Collateral Assignment
Exhibit M   -  
Form of Lender Addendum
       
 
SCHEDULES      
 
       
 
Schedule 1.1(a)   -  
Unrestricted Subsidiaries
Schedule 4.4(b)(iii)(y)   -  
Fifty Percent (50%) Assets
Schedule 4.4(b)(iii)(z)   -  
Zero Percent (0%) Assets
Schedule 6.2(g)   -  
Acquisition
Schedule 7.1(a)   -  
Jurisdictions of Organization and Qualification
Schedule 7.1(b)   -  
Subsidiaries and Capitalization
Schedule 7.1(i)   -  
ERISA Plans
Schedule 7.1(l)   -  
Material Contracts
Schedule 7.1(m)   -  
Labor and Collective Bargaining Agreements
Schedule 7.1(r)   -  
Real Estate Owned
Schedule 7.1(t)   -  
Debt and Guaranty Obligations
Schedule 7.1(u)   -  
Litigation
Schedule 10.1   -  
EBITDA for Target Company and its Subsidiaries
Schedule 11.2   -  
Existing Liens
Schedule 11.3(a)   -  
Existing Loans, Advances and Investments
Schedule 11.3(i)   -  
Specified Investments

     vi     

 



--------------------------------------------------------------------------------



 



     This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 24,
2007 (as amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), by and among THE GEO GROUP, INC. (formerly known as
Wackenhut Corrections Corporation), a Florida corporation, as borrower (the
“Borrower”), the lenders who are or may become a party to this Agreement, as
lenders, and BNP PARIBAS, as administrative agent for the lenders (together with
its permitted successors, the “Administrative Agent”).
STATEMENT OF PURPOSE
     WHEREAS, the Borrower, certain financial institutions, as lenders, and BNP
Paribas, as administrative agent and as syndication agent, and other parties,
entered into a Second Amended and Restated Credit Agreement dated as of
September 14, 2005 (as amended, modified or supplemented to the date hereof, the
“Existing Facility”).
     WHEREAS, the Borrower has requested that the Lenders (as defined below)
extend credit to the Borrower, under the guarantee of the Guarantors (as defined
below), in an aggregate principal or face amount not exceeding Five Hundred
Fifteen Million Dollars ($515,000,000), to finance the Acquisition (as defined
below), to refinance certain indebtedness (including all loans under the
Existing Facility) and for other purposes.
     WHEREAS, one of the conditions to the effectiveness of this Agreement is
the prior or simultaneous consummation of the Acquisition.
     WHEREAS, the parties hereto desire to amend and restate the Existing
Facility as provided herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree that the Existing Facility shall be amended and restated in its
entirety as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Acquisition” means the acquisition by the CPT Acquisition Subsidiary of
100% of the outstanding capital stock of the Target Company in accordance with
the Merger Agreement.
     “Acquisition Date” means the date on which the Acquisition is consummated.
     “Additional Capital Expenditures Basket” has the meaning assigned thereto
in Section 10.3.
     “Administrative Agent” has the meaning assigned thereto in the Preamble
hereof.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).
     “Affiliate” means, with respect to any Person, any other Person (other than
a Restricted Subsidiary of the Borrower) which directly or indirectly through
one or more intermediaries, controls, or

 



--------------------------------------------------------------------------------



 



is controlled by, or is under common control with, such first Person or any of
its Subsidiaries. The term “control” means (a) the power to vote ten percent
(10%) or more of the securities or other equity interests of a Person having
ordinary voting power, or (b) the possession, directly or indirectly, of any
other power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Aggregate Commitment” means the aggregate amount of the Lenders’
Commitments hereunder, as such amount may be reduced or otherwise modified at
any time or from time to time pursuant to the terms hereof. On the Closing Date,
the Aggregate Commitment shall be Five Hundred Fifteen Million Dollars
($515,000,000).
     “Agreement” has the meaning assigned thereto in the Preamble hereof.
     “Alternative Currency” means (a) Euros, (b) the Pound Sterling, (c) the
Australian Dollar, (d) the South African Rand and (e) with the prior written
consent of the Issuing Lender, any other lawful currency (other than Dollars);
provided that in each case of (a) through (e) above, such currency is freely
transferable and convertible into Dollars in the United States currency market
and freely available to the Issuing Lender in the London interbank deposit
market.
     “Alternative Currency Letter of Credit” means any Letter of Credit
denominated in an Alternative Currency and all such Alternative Currency Letters
of Credit collectively as the context requires.
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” has the meaning assigned thereto in Section 5.1(c).
     “Application” means an application, in the form specified by the Issuing
Lender from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
     “Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
     “Assignment Agreement” has the meaning set forth in the Collateral
Agreement.
     “Assignment and Acceptance” has the meaning assigned thereto in
Section 14.10.
     “Assignment of Claims Act” means Assignment of Claims Act of 1940 (41
U.S.C. Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727),
including all amendments thereto and regulations promulgated thereunder.
     “Australian Dollars” means, at any time of determination, the then official
currency of Australia.
     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.

2



--------------------------------------------------------------------------------



 



     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 5.1(a).
     “Benefited Lender” has the meaning assigned thereto in Section 5.6.
     “Borrower” has the meaning assigned thereto in the Preamble hereof.
     “Broward Transition Center” means the correctional facility located in
Broward Country, Florida to be acquired by the CPT Acquisition Subsidiary on the
Acquisition Date.
     “Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in New York, New York, are open for the conduct of their domestic or
international commercial banking business, as applicable, and (b) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, any LIBOR Rate Loan, any day that is a Business Day described
in clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Notwithstanding the foregoing, with
respect to any amount denominated or to be denominated in Euros, any reference
to a “Business Day” shall be construed as a reference to a day (other than a
Saturday or Sunday) on which banks are generally open for business in New York,
New York and prime banks in London generally provide quotations for deposits
denominated in Euros.
     “Calculation Date” has the meaning assigned thereto in Section 5.1(c).
     “Capital Asset” means, with respect to the Borrower and its Subsidiaries,
any asset that should, in accordance with GAAP, be classified and accounted for
as a capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
     “Capital Expenditures” means with respect to the Borrower and its
Restricted Subsidiaries for any period, the aggregate cost of all Capital Assets
acquired by the Borrower and its Restricted Subsidiaries during such period,
other than Reimbursed Capital Expenditures, as determined in accordance with
GAAP.
     “Capital Lease” means any lease of any property by the Borrower or any of
its Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries, other than any leases entered into in
connection with Non-Recourse Project Financing Indebtedness.
     “CentraCore Transactions” means, collectively, the following transactions
that shall occur substantially contemporaneously (a) the consummation of the
Acquisition, (b) the capitalization, with equity and/or inter-company loans, in
cash, of the CPT Acquisition Subsidiary by the Borrower with up to Four Hundred
Thirty-Two Million Dollars ($432,000,000) in aggregate (including transaction
fees and expenses), (c) the merger of the Target Company with and into the CPT
Acquisition Subsidiary and (d) the other transactions contemplated by the Merger
Agreement.
     “Change in Control” has the meaning assigned thereto in Section 12.1(h).
     “Closing Date” means the Business Day upon which each condition described
in Section 6.2 shall be satisfied or waived in all respects in a manner
acceptable to the Administrative Agent, in its sole discretion.

3



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     “Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
     “Collateral Agreement” means the Third Amended and Restated Collateral
Agreement of even date executed by the Borrower and each Restricted Domestic
Subsidiary in favor of the Administrative Agent for the ratable benefit of
itself and the Lenders, substantially in the form of Exhibit J, as further
amended, restated, supplemented or otherwise modified from time to time.
     “Collateral Assignment” means the Third Amended and Restated Collateral
Assignment Agreement of even date herewith executed by the Borrower or any of
its Restricted Subsidiaries, as applicable, substantially in the form of
Exhibit L, in favor of the Administrative Agent for the ratable benefit of
itself and the Lenders, as further amended, restated, supplemented or otherwise
modified from time to time.
     “Commitment” means, as to any Lender, the sum of such Lender’s Revolving
Credit Commitment and Term Loan Commitment(s), as set forth in the Register, as
the same may be reduced or modified at any time or from time to time pursuant to
the terms hereof. The initial Revolving Credit Commitment of each Lender is set
forth on the applicable Lender Addendum or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Revolving Credit
Commitment. The Initial Term Loan Commitment of each Lender is set forth on the
applicable Lender Addendum or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Initial Term Loan Commitment. The Incremental
Term Loan Commitment of each Lender shall be set forth on the applicable
Incremental Term Loan Addendum or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Incremental Term Loan Commitment.
     “Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the sum of the Revolving Credit Commitment of such Lender and the
outstanding principal balance of the Term Loan(s) of such Lender to (b) the sum
of the aggregate Revolving Credit Commitments of all Lenders and the aggregate
outstanding principal balance of the Term Loans of all Lenders.
     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.
     “CPT Acquisition Subsidiary” means GEO Acquisition II, Inc., a Wholly-Owned
Subsidiary created by the Borrower to merge with the Target Company in order to
consummate the Acquisition and, following such merger, shall be the surviving
entity.
     “Credit Facility” means, collectively, the Revolving Credit Facility, the
Term Loan Facility, the Swingline Facility and the L/C Facility.
     “Debt” means, with respect to the Borrower and its Subsidiaries at any date
and without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations to pay the
deferred purchase price of property or services of any such Person (including,
without limitation, all obligations under non-competition agreements, except for
non-competition agreements in existence as of the Closing Date with Persons who
are employees of the Borrower or its Subsidiaries), except trade payables
arising

4



--------------------------------------------------------------------------------



 



in the ordinary course of business not more than ninety (90) days past due or
payable on such later date as is customary in the trade, (c) all obligations of
any such Person as lessee under Capital Leases (other than the existing Florence
West, Arizona lease and the existing Phoenix, Arizona lease), (d) all Debt of
any other Person secured by a Lien on any asset of the Borrower or of any of its
Restricted Subsidiaries (other than assets consisting of rights under any
Government Contract assigned by the Borrower or any of its Restricted
Subsidiaries to secure any Non-Recourse Project Financing Indebtedness related
to such Government Contract), (e) all Guaranty Obligations of any such Person,
(f) all obligations, contingent or otherwise, of any such Person under letters
of credit, whether or not drawn, including, without limitation, any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person, (g) all obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of capital stock or
other securities or partnership interests of such Person, (h) all net payment
obligations incurred by any such Person pursuant to Hedging Agreements (which
shall be deemed to be the Termination Value thereof as of the date of
calculation), to the extent such net payment obligations exceed One Million
Dollars ($1,000,000) on the date of determination, except for any net payment
obligations associated with any Non-Recourse Project Financing Indebtedness,
(i) all outstanding payment obligations with respect to Synthetic Leases,
(j) the outstanding attributed principal amount under any asset securitization
program and (k) all outstanding payment obligations with respect to performance
surety bonds that have been drawn upon.
     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Delaney Hall Facility” means the correctional facility located in Newark,
New Jersey owned by CPT Operating Partnership L.P. on the Acquisition Date.
     “Disputes” shall have the meaning set forth in Section 14.6.
     “Dollar Amount” means (a) with respect to each Letter of Credit issued or
extended (or to be issued or extended), in Dollars, the principal amount thereof
and (b) on any date, with respect to any sum expressed in an Alternative
Currency (including the face amount of any Alternative Currency Letter of
Credit), the amount of Dollars which is equivalent to the amount so expressed in
an Alternative Currency, at the spot exchange rate quoted by the Issuing Lender
at the office of the Issuing Lender’s Correspondent to prime banks in New York
in the New York foreign exchange market of the relevant Alternative Currency at
approximately 11:00 a.m. (New York time) on such date.
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Restricted
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus
(b) the sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense, (iii) amortization,
depreciation and other non-cash charges (excluding insurance reserves), (iv)
extraordinary losses and (v) start-up costs incurred in connection with new
facilities (provided that for any four (4) Fiscal Quarter period, the maximum
amount that may be added to EBITDA pursuant to this clause (v) shall be the
lesser of Five Million Dollars ($5,000,000) or fifty percent (50%) of such
start-up costs incurred during such four (4) Fiscal Quarter period) less (c) to
the extent added in determining Net Income: (1) interest income and any
extraordinary gains, (2) Non-Recourse Debt Service and (3) any rental payments
paid in cash under that

5



--------------------------------------------------------------------------------



 



certain Lease Agreement dated January 7, 2000 between the Borrower and CPT
Operating Partnership L.P. with respect to the facility known as the Jena
Juvenile Justice Center in Jena, Louisiana.
     “Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
Five Hundred Million Dollars ($500,000,000), (b) a commercial bank organized
under the laws of any other country that is a member of the Organization of
Economic Cooperation and Development, or a political subdivision of any such
country, having combined capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000), (c) a finance company, insurance company or other
financial institution which in the ordinary course of business extends credit of
the type extended hereunder and that has total assets in excess of One Billion
Dollars ($1,000,000,000), (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender), (e) the successor
(whether by transfer of assets, merger or otherwise) to all or substantially all
of the commercial lending business of the assigning Lender, (f) any Affiliate of
an assigning Lender, (g) any Approved Fund or (h) any other Person that has been
approved in writing as an Eligible Assignee by the Borrower (other than upon the
occurrence and during the continuance of any Default or Event of Default) and
the Administrative Agent.
     “Eligible Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one
(1) year from the date of acquisition thereof;
     (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s;
     (c) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from either S&P or Moody’s;
     (d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within (1) one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any state thereof which has a combined
capital and surplus and undivided profits of not less than Five Hundred Million
Dollars ($500,000,000);
     (e) fully collateralized repurchase agreements with a term of not more than
ninety (90) days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (d) of this definition;
     (f) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (e) above;
and
     (g) money market accounts with any financial institution whose long-term
credit rating is not less than “AAA” by S&P and “Aaa” by Moody’s and whose
short-term credit rating is not less than “P-1” by Moody’s and “A-1” by S&P.

6



--------------------------------------------------------------------------------



 



     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of the Borrower
or any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Borrower or any current or former ERISA
Affiliate.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, and orders of courts or Governmental Authorities, relating to the
protection of human health or the environment, including, but not limited to,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
     “Equity Consideration” shall have the meaning assigned thereto in the
definition of “Permitted Acquisition.”
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     “ERISA Affiliate” means any Person who together with the Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
     “Euro” means the single currency of participating member states of the
European Union.
     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any basic, supplemental or emergency reserves)
in respect of eurocurrency liabilities or any similar category of liabilities
for a member bank of the Federal Reserve System in New York City.
     “Event of Default” means any of the events specified in Section 12.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Excess Cash Flow” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP: (a) EBITDA minus
(b) Interest Expense paid in cash minus (c) taxes paid in cash, (d)(i) minus any
increases in working capital or (ii) plus any decreases in working capital minus
(e) Capital Expenditures to the extent paid in cash, minus (f) all payments and
repayments made with respect to the Term Loan Facility.
     “Existing Facility” has the meaning assigned thereto in the Statement of
Purpose hereof.

7



--------------------------------------------------------------------------------



 



     “Existing Revolving Credit Loan” means the aggregate principal amount of
all revolving credit loans under the Existing Facility outstanding immediately
prior to the effectiveness of this Agreement.
     “Existing Swingline Loan” means the aggregate principal amount of all
swingline loans under the Existing Facility outstanding immediately prior to the
effectiveness of this Agreement.
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of all Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) representing the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, then “Federal
Funds Rate” shall mean a daily rate which is determined, in the reasonable
opinion of the Administrative Agent, to be the rate at which federal funds are
being offered for sale in the national federal funds market at 9:00 a.m. (New
York time). Rates for weekends or holidays shall be the same as the rate for the
most immediately preceding Business Day.
     “Fiscal Quarter” means the fiscal quarter of the Borrower and its
Subsidiaries.
     “Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries
ending on the last Sunday closest to calendar year end.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 14.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.
     “Government Contract” means a contract between the Borrower or any
Restricted Subsidiary and an agency, department or instrumentality of the United
States or any state, municipal or local Governmental Authority located in the
United States or all obligations of any such Governmental Authority arising
under any Account (as defined in the UCC) now or hereafter owing by any
Governmental Authority, as account debtor, to the Borrower or any Restricted
Subsidiary.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.
     “Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

8



--------------------------------------------------------------------------------



 



     “Guarantors” means the Restricted Domestic Subsidiaries and any other
Person which, after the Closing Date, becomes a party to the Guaranty Agreement
by executing and delivering a Joinder Agreement.
     “Guaranty Agreement” means the Third Amended and Restated Guaranty
Agreement of even date executed by the Guarantors in favor of the Administrative
Agent for the ratable benefit of itself and the Lenders, substantially in the
form of Exhibit I, as further amended, restated, supplemented or otherwise
modified from time to time.
     “Guaranty Obligation” means, with respect to the Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other financial obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of any such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt or
other financial obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guaranty Obligation shall not include endorsements for collection or deposit in
the ordinary course of business.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or neighboring
properties, (f) which are contained in underground or aboveground storage tanks
or (g) which contain asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.
     “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
     “Hedging Obligations” has the meaning assigned thereto in the definition of
“Obligations”.
     “High-Yield Notes” means $150,000,000 81/4% senior unsecured high-yield
notes due 2013 issued by the Borrower on July 9, 2003, as amended, restated,
supplemented or otherwise modified from time to time.
     “High-Yield Note Indenture” means the Indenture under which the High-Yield
Notes were issued.
     “Incremental Term Loan Addendum” means, with respect to any Incremental
Term Loan Lender, an instrument setting forth the terms and conditions of the
Incremental Term Loans of a particular Series

9



--------------------------------------------------------------------------------



 



in a form approved by the Administrative Agent, to be executed and delivered by
such Incremental Term Loan Lender, the Borrower and the Administrative Agent in
order to become effective.
     “Incremental Term Loan Commitment” means, with respect to each Incremental
Term Loan Lender and a particular Series of Incremental Term Loans, the
commitment of such Lender to make Incremental Term Loans of such Series
hereunder as set forth on the applicable Incremental Term Loan Addendum
delivered by such Lender.
     “Incremental Term Loan Commitment Percentage” means, as to any Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Lender for a particular Series of Incremental Term Loans to (b) the
Incremental Term Loan Commitments of all Lenders for that Series of Incremental
Term Loans.
     “Incremental Term Loan Lenders” means (a) the Persons that deliver an
Incremental Term Loan Addendum (other than any such Person that has ceased to be
a party hereto pursuant to an Assignment and Acceptance) and (b) any Person that
has become a party hereto as an Incremental Term Loan Lender pursuant to an
Assignment and Acceptance.
     “Incremental Term Loans” shall have the meaning assigned thereto in
Section 14.23.
     “Initial Term Loan Commitment” means, with respect to all Lenders, Three
Hundred Sixty-Five Million Dollars ($365,000,000) and, with respect to any
Lender, the amount set forth on the applicable Lender Addendum or in the
Assignment and Acceptance pursuant to which such Lender acquired its interest in
the Term Loans advanced on the Closing Date.
     “Initial Term Loan Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Initial Term Loan Commitment of such
Lender to (b) the Initial Term Loan Commitments of all Lenders.
     “Initial Term Loans” means the term loans made to the Borrower by the
Lenders pursuant to Section 4.1.
     “Insurance and Condemnation Proceeds” has the meaning assigned thereto in
Section 4.4(b)(iv).
     “Interest Expense” means, with respect to the Borrower and its Restricted
Subsidiaries (other than with respect to any Non-Recourse Project Financing
Indebtedness) for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases, Synthetic Leases
(which shall be treated the same as Capital Leases for purposes of this
definition) and all net payment obligations pursuant to Hedging Agreements), all
determined for such period on a Consolidated basis, without duplication, in
accordance with GAAP except as expressly provided in this definition.
     “Interest Period” has the meaning assigned thereto in Section 5.1(b).
     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

10



--------------------------------------------------------------------------------



 



     “Issuing Lender” means BNP Paribas, in its capacity as issuer of any Letter
of Credit, or any successor thereto, or any other Lender to whom any portion of
the L/C Commitment is assigned in the case where the Issuing Lender is not able
to issue the requested Letter of Credit.
     “Issuing Lender’s Correspondent” means BNP Paribas, New York Branch, or any
other financial institution designated by the Issuing Lender to act as its
correspondent hereunder with respect to the issuance and payment of any
Alternative Currency Letter of Credit.
     “Joinder Agreement” means collectively, each joinder agreement executed in
favor of the Administrative Agent for the ratable benefit of itself and the
Lenders, substantially in the form of Exhibit K.
     “L/C Commitment” means the lesser of (a) Ninety-Seven Million Five Hundred
Thousand Dollars ($97,500,000) and (b) the Revolving Credit Commitments of all
Lenders.
     “L/C Facility” means the letter of credit facility established pursuant to
Article III.
     “L/C Obligations” means on any day, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
(provided that the undrawn and unexpired amount of any outstanding Alternative
Currency Letter of Credit shall be the Dollar Amount of such Alternative
Currency Letter of Credit as determined by the Administrative Agent on such day)
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5 (provided that the amount of any
unreimbursed drawing under an Alternative Currency Letter of Credit shall be the
Dollar Amount of such amount as determined by the Administrative Agent on such
day).
     “L/C Participants” means the collective reference to all the Lenders with
Revolving Credit Commitments (or, if the Revolving Credit Commitments have
terminated, Lenders with Revolving Credit Commitments immediately before such
termination) other than the Issuing Lender.
     “Lender” means each Person that shall have become a party hereto pursuant
to a Lender Addendum (including, without limitation, the Issuing Lender and the
Swingline Lender unless the context otherwise requires), each Incremental Term
Loan Lender and each other Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 14.10, but excluding any such Person
that ceases to be a party hereto as a Lender pursuant to Section 14.10.
     “Lender Addendum” means a Lender Addendum in the form of Exhibit M or any
other form approved by the Administrative Agent (including Lender Addenda
executed and delivered in connection with the Existing Facility or any other
predecessor agreement hereof) entered into by a Person, and accepted and agreed
to by the Borrower and the Administrative Agent, pursuant to which such Person
becomes (or became) a party hereto as a Lender, or increases (or increased) its
Commitment.
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Revolving Credit Commitment Percentage or Term
Loan Percentage, as applicable, of the Extensions of Credit.
     “Letters of Credit” shall have the meaning assigned thereto in Section 3.1.
     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in an amount equal to the amount of the Loan
requested by the Borrower for a period equal to the applicable Interest Period
which appears on the Screen at approximately 11:00 a.m. (London time) two

11



--------------------------------------------------------------------------------



 



(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on the Screen, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in an amount equal to the amount of the
Loan requested by the Borrower would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

              LIBOR Rate   =   LIBOR  
 
       
 
 
 
        1.00-Eurodollar Reserve Percentage  
 

     “LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 5.1(a).
     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the Security Documents, each Joinder Agreement and each other
document, instrument, certificate and agreement executed and delivered by the
Borrower or any Subsidiary thereof in connection with this Agreement (excluding
any Hedging Agreement), all as may be amended, restated, supplemented or
otherwise modified from time to time.
     “Loans” means the collective reference to the Revolving Credit Loans, the
Term Loans and the Swingline Loans, and “Loan” means any of such Loans.
     “Material Adverse Effect” means, with respect to the Borrower or any of its
Restricted Subsidiaries, a material adverse effect on the properties, business,
operations or condition (financial or otherwise) of any such Person or the
ability of any such Person to perform its obligations under any Loan Document in
each case to which it is a party.
     “Material Contract” means (a) any Material Government Contract or (b) any
other contract or agreement, written or oral, of the Borrower or any of its
Restricted Subsidiaries the failure to comply with which could reasonably be
expected to have a Material Adverse Effect.
     “Material Government Contract” means any Government Contract, with respect
to which the aggregate amount of EBITDA reasonably attributable to such
Government Contract for the four (4) Fiscal Quarters ending on or most recently
ended prior to any date of determination is greater than five percent (5%) of
EBITDA for the same four (4) Fiscal Quarter period.
     “Merger Agreement” means that certain Agreement and Plan of Merger dated as
of September 19, 2006 by and among Borrower, the CPT Acquisition Subsidiary and
the Target Company providing for the Acquisition, as the same may be amended
from time to time; provided that any such amendments that

12



--------------------------------------------------------------------------------



 



would have a material adverse effect on the interests of the Lenders or the
Borrower shall be subject to the reasonable approval of the Required Lenders.
     “Mesa Verde Facility” means the correctional facility located in
Bakersfield, California owned by CPT Operating Partnership L.P. on the
Acquisition Date.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means the collective reference to each deed of trust, mortgage
or other real property security document (including any amendment to any
Mortgage existing on the Closing Date recorded in connection with the Existing
Facility) encumbering all real property now or hereafter owned by the Borrower
or any Restricted Domestic Subsidiary, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by the Borrower
or any Restricted Domestic Subsidiary thereof in favor of the Administrative
Agent, for the ratable benefit of itself and the Lenders, as any such document
may be amended, restated, supplemented or otherwise modified from time to time.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
     “Net Cash Proceeds” means, as applicable, (a) with respect to any sale or
other disposition of assets, the gross cash proceeds received by the Borrower or
any of its Restricted Subsidiaries from such sale less the sum of (i) all income
taxes and other taxes assessed by a Governmental Authority as a result of such
sale and any other fees and expenses (including legal, brokerage, consulting and
accounting fees and expenses) incurred in connection therewith and (ii) the
principal amount of, premium, if any, and interest on any Debt secured by a Lien
on the asset (or a portion thereof) sold, which Debt is required to be repaid in
connection with such sale, (b) with respect to any offering of equity securities
or issuance of Debt, the gross cash proceeds received by the Borrower or any of
its Restricted Subsidiaries therefrom less all legal, underwriting and other
fees and expenses incurred in connection therewith and (c) with respect to any
payment under an insurance policy or in connection with a condemnation
proceeding, the amount of cash proceeds received by the Borrower or its
Restricted Subsidiaries from an insurance company or a Governmental Authority,
as applicable, net of all expenses of collection.
     “Net Income” means, with respect to the Borrower and its Subsidiaries, for
any period of determination, the net income (or loss) for such period,
determined on a Consolidated basis in accordance with GAAP; provided that there
shall be excluded from Net Income (a) the net income (or loss) of any Person
(other than South African Custodial Services Pty Ltd.), in which the Borrower or
any of its Restricted Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid to the Borrower or any of
its Restricted Subsidiaries by dividend or other distribution during such period
(in an amount not to exceed the Borrower’s or such Restricted Subsidiary’s share
(pro rata to its equity interest in such Person) of the net income of such
Person), (b) the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of such Person or is merged into or consolidated with such
Person or any of its Restricted Subsidiaries or that Person’s assets are
acquired by such Person or any of its Restricted Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (or
loss) of any Unrestricted Subsidiary (other than South African Custodial
Management Pty Ltd.), except to the extent net income of any such Unrestricted
Subsidiary is actually paid to the Borrower or any of its Restricted
Subsidiaries by dividend or distribution during such period (in an amount not to
exceed the Borrower’s or any Restricted Subsidiary’s share (pro rata to its
equity interest in such Unrestricted Subsidiary) of the net income of such
Unrestricted Subsidiary).

13



--------------------------------------------------------------------------------



 



     “Non-Recourse Debt Service” means, for any period, the sum of (a) the gross
interest expense of the Borrower and its Restricted Subsidiaries with respect to
the Non-Recourse Project Financing Indebtedness determined for such period on a
Consolidated basis, without duplication, in accordance with GAAP and (b) the
scheduled principal payments required to be made by the Borrower and its
Restricted Subsidiaries with respect to Non-Recourse Project Financing
Indebtedness during such period.
     “Non-Recourse Project Financing Indebtedness” means any Debt of the
Borrower or any of its Subsidiaries, determined in accordance with GAAP,
incurred in connection with the acquisition, construction, development,
operation or management of any facility:
     (a) where either the Borrower or a Subsidiary of the Borrower operates or
is responsible for the management or operation of the facility pursuant to a
management services contract, operating agreement, use agreement or similar
agreement with a Governmental Authority (a “Project Financing Government
Contract”);
     (b) as to which neither the Borrower nor any of its Restricted Subsidiaries
(other than a Subsidiary formed for the purpose of facilitating the financing of
the facility (a “Project Financing Subsidiary”)), whether upon the occurrence of
any contingency or otherwise, (i) provides credit support of any kind (including
any undertaking, agreement or instrument that would constitute Debt), it being
understood that (A) equity investments funded at the time of or prior to the
incurrence of such Debt and (B) the assignment by the Borrower or any of its
Restricted Subsidiaries of its rights under any Government Contract relating to
such facility, in each case, shall not be deemed credit support or (ii) is
directly or indirectly liable as a guarantor or otherwise;
     (c) where, upon the termination of the Project Financing Government
Contract, neither the Borrower nor any of its Restricted Subsidiaries, other
than the Project Financing Subsidiary, will be liable, directly or indirectly,
to make any payments with respect to such Debt (or portions thereof);
     (d) where the interest expense related to such Debt is fully serviced
directly or indirectly by cash payments made pursuant to an agreement with a
Governmental Authority; and
     (e) in the case where a Project Financing Subsidiary is an obligor under
such Debt, such Project Financing Subsidiary has no assets other than the
assets, including working capital, reasonably related to the design,
construction, management, operation and financing of the facility.
     “Notes” means the collective reference to the Revolving Credit Notes, the
Term Notes and the Swingline Note, and “Note” means any of such Notes.
     “Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.3(b).
     “Notice of Assignment” shall have the meaning assigned thereto in the
Collateral Agreement.
     “Notice of Borrowing” shall have the meaning assigned thereto in
Section 2.3(a).
     “Notice of Conversion/Continuation” shall have the meaning assigned thereto
in Section 5.2.
     “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.4(c).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all existing or future payment and other obligations

14



--------------------------------------------------------------------------------



 



owing by the Borrower under any Hedging Agreement permitted hereunder with any
Person that is a Lender hereunder or an Affiliate of a Lender hereunder at the
time such Hedging Agreement is executed (all such obligations with respect to
any such Hedging Agreement, the “Hedging Obligations”) and (d) all other
interest, fees and commissions (including reasonable attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Subsidiaries to the
Lenders or the Administrative Agent, in each case under or in respect of this
Agreement, any Note, any Letter of Credit or any of the other Loan Documents of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note.
     “Officer’s Compliance Certificate” shall have the meaning assigned thereto
in Section 8.2.
     “Operating Lease” shall mean, as to any Person as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.
     “Other Consolidated Persons” means Persons, none of the capital stock or
other equity interests of which are owned by the Borrower or any of its
Subsidiaries, whose financial statements are required to be consolidated with
the financial statements of the Borrower in accordance with GAAP.
     “Other Taxes” shall have the meaning assigned thereto in Section 5.11(b).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained for the employees of the Borrower or any
ERISA Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.
     “Permitted Acquisition” means an acquisition using (a) that portion of
(i) Net Cash Proceeds from the sale or other disposition of assets owned by the
Borrower or any of its Restricted Subsidiaries or the offering of equity
securities by the Borrower or any of its Restricted Subsidiaries and/or
(ii) Excess Cash Flow and/or (iii) cash on hand, in each case in clauses (i) and
(ii), to the extent not required to be used to make prepayments pursuant to
Section 4.4(b) and/or (b) shares of capital stock or other ownership interests
of the Borrower and/or its Subsidiaries (“Equity Consideration”) in exchange for
shares of capital stock or other ownership interests of the Person being
acquired or all the assets or substantially all of the assets of a Person;
provided that: (A) EBITDA for the four (4) most recently completed Fiscal
Quarters for which financial statements are available, calculated on a pro forma
basis as if the acquisition had been made on the first day of such period, would
be positive, all as calculated by the Borrower in reasonable detail and reviewed
and approved by the Administrative Agent, (B) the Total Leverage Ratio and
Senior Secured Leverage Ratio for the four (4) most recently completed Fiscal
Quarters for which financial statements are available, calculated on a pro forma
basis as if the acquisition had been made on the first day of such period, would
be at least 0.25 below the Total Leverage Ratio and Senior Secured Leverage
Ratio, respectively, required to be maintained by the Borrower pursuant to
Section 10.1 as of the last day of such period, (C) such acquisition shall be of
a business, a line of business or a facility in the same line of business as is
conducted by the Borrower and its Restricted Subsidiaries on the Closing Date or
a business reasonably related thereto or ancillary or incidental thereto or a
reasonable extension thereof, including the privatization of governmental
services (a “Permitted Business”) and the acquired business, line of business or
facility (to the extent constituting one or more Persons) shall become one or
more Restricted Subsidiaries, or (to the extent constituting assets that are not
Persons) shall be acquired directly by the Borrower and/or one or more of its
Restricted Subsidiaries, as a result of such acquisition,

15



--------------------------------------------------------------------------------



 



and (D) if any such acquisition, when added to all such acquisitions made after
the Closing Date, is (excluding Equity Consideration) in an aggregate amount in
excess of (1) One Hundred Million Dollars ($100,000,000) plus (2) the Net Cash
Proceeds from the offering of equity securities of the Borrower or any of its
Restricted Subsidiaries after the Acquisition Date not required to be used for
prepayments under Section 4.4(b)(ii) (the sum of clauses (1) and (2), the
“Permitted Acquisition Basket”), then such acquisition shall require the consent
of the Required Lenders (provided that (x) any acquisition to which the Required
Lenders consent shall not be considered usage of the Permitted Acquisition
Basket and (y) any usage of the Additional Capital Expenditure Basket in excess
of Seventy-Five Million Dollars ($75,000,000), and any investments, loans,
advances, extensions of credit or acquisitions (except to the extent made with
Equity Consideration) as permitted by Section 11.3(j), shall be considered usage
of the Permitted Acquisition Basket. Notwithstanding anything to the contrary
herein, the Acquisition shall be deemed to be a Permitted Acquisition and shall
not be considered a utilization of the Permitted Acquisition Basket).
     “Permitted Acquisition Basket” shall have the meaning assigned thereto in
the definition “Permitted Acquisition.”
     “Permitted Business” shall have the meaning assigned thereto in the
definition “Permitted Acquisition.”
     “Permitted Currency” means Dollars or any Alternative Currency, or each
such currency, as the context requires.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
     “PIK Preferred Stock” shall mean preferred stock or other junior equity
securities of the Borrower that (a) require dividends or interest to be
“paid-in-kind” by the issuance of like preferred stock or other junior
securities and do not require cash dividends or interest to be paid, in each
case, issued on terms and conditions acceptable to the Administrative Agent and
(b) are not convertible or exchangeable into Debt or required to be redeemed or
repurchased before the Term Loan Maturity Date.
     “Pounds Sterling” means, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.
     “Premier Custodial Finance Limited Debt” means the Debt of Premier
Custodial Finance Limited incurred pursuant to that certain Subordinated Loan
Agreement dated as of December 17, 1999, as amended, restated and modified from
time to time, including but not limited to by that certain Amendment Agreement
dated as of June 30, 2000.
     “Prime Rate” means, at any time, the rate of interest per annum established
from time to time by BNP Paribas as its prevailing “base rate” or “prime rate”
for loans in Dollars in the United States. Each change in the Prime Rate shall
be effective as of the opening of business on the day such change in such prime
rate occurs. The parties hereto acknowledge that the rate announced publicly by
BNP Paribas as its prime rate is an index or base rate and shall not necessarily
be its lowest or best rate charged to its customers or other banks.
     “Project Financing Government Contract” shall have the meaning assigned
thereto in the definition “Non-Recourse Project Financing Indebtedness”.

16



--------------------------------------------------------------------------------



 



     “Project Financing Subsidiary” shall have the meaning assigned thereto in
the definition “Non-Recourse Project Financing Indebtedness”.
     “Purchasing Lender” shall have the meaning assigned thereto in
Section 14.10(b).
     “Register” shall have the meaning assigned thereto in Section 14.10(d).
     “Reimbursed Capital Expenditures” means with respect to the Borrower and
its Restricted Subsidiaries for any period, the aggregate cost of all Capital
Assets acquired by the Borrower and its Restricted Subsidiaries during such
period, as determined in accordance with GAAP, which are reimbursable to the
Borrower or any of its Restricted Subsidiaries by a Person (other than the
Borrower or any of its Restricted Subsidiaries) within three (3) months after
such costs were incurred pursuant to a legally binding agreement with respect to
which such Person is not in default.
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Rental Expense” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, all rent expense paid in cash with respect to
long-term real property leases during such period, determined on a Consolidated
basis in accordance with GAAP.
     “Required Lenders” means, at any date, any combination of Lenders whose
Commitment Percentages aggregate more than fifty percent (50%) or, if the Credit
Facility has been terminated pursuant to Section 12.2, any combination of
Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit.
     “Responsible Officer” means any of the following: the chief executive
officer, chief financial officer or treasurer of the Borrower or any other
officer of the Borrower designated by the chief executive officer, chief
financial officer or treasurer and reasonably acceptable to the Administrative
Agent.
     “Restricted Payments” means (a) any direct or indirect distribution,
dividend or other payment to any Person (other than to the Borrower or any of
its Restricted Subsidiaries) on account of any capital stock or other ownership
interests of the Borrower or any of its Subsidiaries (other than dividends
payable solely in capital stock or other ownership interests of such Person and
splits thereof), (b) the purchase, redemption, retirement or other acquisition,
whether direct or indirect, of any shares of the Borrower’s or its Restricted
Subsidiaries’ capital stock or other ownership interests, (c) any distribution
of cash, property or assets among the holders of shares of the Borrower’s or any
of its Restricted Subsidiaries’ capital stock or other ownership interests,
(d) any cash interest payments with respect to Subordinated Debt, or (e) any
change in the Borrower’s or any Restricted Subsidiary’s capital structure
(except for any exchanges by the Borrower of common stock for PIK Preferred
Stock with any of its existing stockholders; provided that no Default or Event
of Default is continuing or would result from such exchange).
     “Restricted Domestic Subsidiary” means any Domestic Subsidiary of the
Borrower that is not an Unrestricted Subsidiary.
     “Restricted Foreign Subsidiary” means any Foreign Subsidiary of the
Borrower that is not an Unrestricted Subsidiary.
     “Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

17



--------------------------------------------------------------------------------



 



     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans in an aggregate principal amount at
any time outstanding not to exceed the amount set forth in the Register for such
Lender, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof and (b) as to all Lenders, the several
obligations of the Lenders to make Revolving Credit Loans in an aggregate
principal amount at any time outstanding not to exceed the aggregate amount set
forth in the Register for all Lenders, as such amount may be reduced at any time
or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Lenders on the Closing Date shall be One Hundred Fifty Million
Dollars ($150,000,000), and with respect to each Lender on the Closing Date, the
amount set forth on the applicable Lender Addendum.
     “Revolving Credit Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitments of all Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
     “Revolving Credit Loan” means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     “Revolving Credit Maturity Date” means the earliest of the dates referred
to in Section 2.7.
     “Revolving Credit Notes” means the collective reference to the Revolving
Credit Notes made by the Borrower payable to the order of each Lender holding a
Revolving Credit Commitment, substantially in the form of Exhibit A-1 hereto,
evidencing the Revolving Credit Facility, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies.
     “Screen” means the display page for LIBOR for Dollars (as determined by the
Administrative Agent) on the Telerate Service; provided that, if the
Administrative Agent determines that there is no such display page for LIBOR for
U.S. Dollars, “Screen” means the relevant display page for LIBOR for Dollars (as
determined by the Administrative Agent) on the Reuter Monitor Money Rates
Service.
     “Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
     “Security Documents” means the collective reference to the Guaranty
Agreement, the Collateral Agreement, the Mortgages, the Collateral Assignment
and each other agreement or writing pursuant to which the Borrower or any
Restricted Subsidiary thereof purports to pledge or grant a security interest in
any property or assets securing the Obligations or any such Person purports to
guaranty the payment and/or performance of the Obligations, in each case, as
amended, restated, supplemented or otherwise modified from time to time.
     “Senior Secured Leverage Ratio” shall have the meaning assigned thereto in
Section 10.1(b).
     “Series” shall have the meaning assigned thereto in Section 14.23.
     “Solvent” means, as to the Borrower and its Restricted Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, and (b) owns

18



--------------------------------------------------------------------------------



 



property having a value, both at fair valuation and at present fair saleable
value, greater than the amount required to pay its probable liabilities
(including contingencies).
     “South African Rand” means, at any time of determination, the then official
currency of South Africa.
     “Subordinated Debt” means the collective reference to any Debt of the
Borrower or any Restricted Subsidiary subordinated in right and time of payment
to the Obligations and containing such other terms and conditions (including,
without limitation, subordination terms), in each case as are satisfactory to
the Required Lenders.
     “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by or the management is otherwise controlled directly or indirectly
by such Person, or one or more of the Subsidiaries of such Person, or a
combination thereof (irrespective of whether, at the time, capital stock or
other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.
     “Survey Affidavit” shall have the meaning assigned thereto in
Section 6.2(c).
     “Swingline Commitment” means the lesser of (a) Ten Million Dollars
($10,000,000) and (b) the aggregate Revolving Credit Commitments of all Lenders.
     “Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
     “Swingline Lender” means BNP Paribas in its capacity as swingline lender
hereunder.
     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.
     “Swingline Note” means the Swingline Note made by the Borrower payable to
the order of the Swingline Lender, substantially in the form of Exhibit A-2
hereto, evidencing the Swingline Loans, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
     “Swingline Termination Date” means the first to occur of (a) the
resignation of BNP Paribas as Administrative Agent in accordance with
Section 13.9 or (b) the Revolving Credit Maturity Date.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     “Target Company” means CentraCore Properties Trust, a real estate
investment trust organized under the laws of the State of Maryland.
     “Target Company Recourse Debt” means all Debt of the Target Company and its
Subsidiaries other than Non-Recourse Project Financing Indebtedness.

19



--------------------------------------------------------------------------------



 



     “Taxes” shall have the meaning assigned thereto in Section 5.11(a).
     “Term Loan Commitment” means (a) as to any Lender, the obligation of such
Lender to extend a Term Loan or Term Loans, as the case may be, in an aggregate
principal amount not to exceed the amount set forth in the Register for such
Lender (and for the applicable Series, in the case of Incremental Term Loans),
as such amount may be reduced or otherwise modified at any time or from time to
time pursuant to the terms hereof and (b) as to all Lenders, the several
obligations of the Lenders to extend the Term Loans in an aggregate principal
amount at any time outstanding not to exceed the aggregate amount set forth in
the Register for all Lenders.
     “Term Loan Commitment Percentage” means, as to any Lender at any time, the
ratio of (a) the amount of all Term Loan Commitments of such Lender to (b) the
Term Loan Commitments of all Lenders.
     “Term Loan Facility” shall mean the term loan facility established pursuant
to Article IV and Section 14.23, in the event that any Incremental Term Loans
are made thereunder.
     “Term Loan Maturity Date” means the first to occur of (a) the seventh
anniversary of the consummation of the Acquisition, (b) in the event that the
High-Yield Notes have not been refinanced on terms reasonably satisfactory to
the Administrative Agent on or prior to January 15, 2013, January 15, 2013 and
(c) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).
     “Term Loan Percentage” means, as to any Lender, the ratio of (a) the
outstanding principal balance of the Term Loan(s) of such Lender to (b) the
aggregate outstanding principal balance of the Term Loans of all Lenders.
     “Term Loans” shall mean the Initial Term Loans and the Incremental Term
Loans, if any.
     “Term Notes” means the collective reference to the Term Notes made by the
Borrower payable to the order of each Lender holding a Term Loan Commitment,
substantially in the form of Exhibit A-3 hereto, evidencing the Term Loan
Facility, and any amendments, modifications and supplements thereto, any
substitute therefor, and any replacement, restatements, renewals or extensions
thereof, in whole or in part.
     “Termination Event” means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of

20



--------------------------------------------------------------------------------



 



ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA.
     “Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
     “Total Leverage Ratio” shall have the meaning assigned thereto in
Section 10.1(a).
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500 and, commencing July 1, 2007, the 2007 Revision,
effective July 1, 2007, International Chamber of Commerce Publication No. 600.
     “United States” means the United States of America.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower listed on
Schedule 1.1(a) or which is designated as an Unrestricted Subsidiary after the
Closing Date pursuant to Section 9.11, provided that (a) such Unrestricted
Subsidiary’s obligations are non-recourse to the Borrower and the Borrower’s
other Subsidiaries and (b) such Unrestricted Subsidiary meets the requirements
set forth in Section 9.11.
     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of capital stock or other ownership interests of such Subsidiary are, directly
or indirectly, owned or controlled by the Borrower and/or one or more of its
Wholly-Owned Subsidiaries (except for directors’ qualifying shares or other
shares required by Applicable Law (including for purposes of qualifying as a
real estate investment trust) to be owned by a Person other than the Borrower).
     SECTION 1.2 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and

21



--------------------------------------------------------------------------------



 



intangible assets and properties, including cash, securities, accounts and
contract rights and (f) any reference herein to “New York time” shall refer to
the applicable time of day in New York, New York.
     SECTION 1.3 Currency Equivalents.
     (a) For purposes of Articles II, III and IV, the applicable outstanding
amount of Letters of Credit and L/C Obligations shall be deemed to refer to the
Dollar Amount thereof.
     (b) All Loans made under this Agreement, including, without limitation,
Loans made to refund drawings made under Alternative Currency Letters of Credit,
shall be made only in Dollars.
ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrower in Dollars from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided that (a) the aggregate
principal amount of all outstanding Revolving Credit Loans (after giving effect
to any amount requested) shall not exceed the aggregate Revolving Credit
Commitments of all Lenders less the sum of all outstanding Swingline Loans and
L/C Obligations, (b) the principal amount of outstanding Revolving Credit Loans
from any Lender to the Borrower shall not at any time exceed such Lender’s
Revolving Credit Commitment less such Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations and outstanding Swingline Loans and
(c) Revolving Credit Loans in excess of Five Million Dollars ($5,000,000) may
not be borrowed on the Closing Date except to pay or repay, as the case may be,
in full the Existing Revolving Credit Loan and the Existing Swingline Loan, all
accrued and unpaid interest thereon, any associated breakage costs, and all
accrued and unpaid commitment fees and letter of credit commissions owing by the
Borrower under the Existing Facility. Each Revolving Credit Loan by a Lender
shall be in a principal amount equal to such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date. Each Lender’s Revolving Credit
Commitment as of the Closing Date is set forth on the applicable Lender
Addendum.
     SECTION 2.2 Swingline Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Borrower in Dollars
from time to time from the first Business Day following the Closing Date
through, but not including, the Swingline Termination Date; provided that the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested) shall not exceed the lesser of (A) the aggregate
Revolving Credit Commitments of all Lenders less the sum of all outstanding
Revolving Credit Loans and the L/C Obligations and (B) the Swingline Commitment.
If the Swingline Lender has received notice (by telephone or in writing) from
the Administrative Agent (including at the request of any Lender) at least one
hour before the making of any Swingline Loan (A) directing the Swingline Lender
not to make such Swingline Loan as a result of the limitations set forth in the
proviso in this Section 2.2(a) or (B) that one or more of the applicable
conditions specified in Article VI is not then satisfied, then the Swingline
Lender will not make such Swingline Loan.

22



--------------------------------------------------------------------------------



 



     (b) Refunding.
          (i) Swingline Loans shall be refunded by the Lenders on demand by the
Swingline Lender. Such refundings shall be made by the Lenders in accordance
with their respective Revolving Credit Commitment Percentages and shall
thereafter be reflected as Revolving Credit Loans of the Lenders on the books
and records of the Administrative Agent. Each Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 2:00 p.m. (New York time) on the
next succeeding Business Day after such demand is made. No Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Lender to fund its Revolving Credit Commitment Percentage
of a Swingline Loan.
          (ii) The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to pay
immediately the Swingline Lender the amount of such Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded. If any portion
of any such amount paid to the Swingline Lender shall be recovered by or on
behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Lenders in
accordance with their respective Revolving Credit Commitment Percentages (unless
the amounts so recovered by or on behalf of the Borrower pertain to a Swingline
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 13.5 and which such Event of Default has not been
waived by the Required Lenders or the Lenders, as applicable).
          (iii) Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section 2.2 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Lender agrees and acknowledges that if
prior to the refunding of any outstanding Swingline Loans pursuant to this
Section 2.2, one of the events described in Section 12.1(i) or (j) shall have
occurred, each Lender will, on the date the applicable Revolving Credit Loan
would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Loan, the Swingline Lender
receives any payment on account thereof, the Swingline Lender will distribute to
such Lender its participating interest in such amount (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s participating interest was outstanding and funded).
     SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
     (a) Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form attached hereto
as Exhibit B (a “Notice of Borrowing”) for

23



--------------------------------------------------------------------------------



 



Revolving Credit Loans or Swingline Loans, as the case may be, not later than
1:00 p.m. (New York time) (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan and (ii) at least three (3) Business Days before each
LIBOR Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline
Loans), in an aggregate minimum principal amount of One Million Dollars
($1,000,000), (y) with respect to LIBOR Rate Loans, in an aggregate minimum
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000) or,
at the Borrower’s option, if such borrowing is to be used to pay a principal
installment due under Section 4.3, in an amount equal to the principal amount of
such installment, and (z) with respect to Swingline Loans, in an aggregate
principal amount of One Hundred Thousand Dollars ($100,000) or a whole multiple
of One Hundred Thousand Dollars ($100,000) in excess thereof, (C) whether such
Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the case of a
Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. A Notice of Borrowing received after 1:00 p.m. (New
York time) shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.
     (b) Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. (New York time) on the proposed borrowing date, (i) each Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to the Administrative Agent, for the
account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form of Exhibit C hereto (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time; provided, however, that notwithstanding anything to the
contrary herein, proceeds of any borrowing requested pursuant to this
Section 2.3 shall be applied first to pay or repay, as the case may be, in full
the Existing Revolving Credit Loan and the Existing Swingline Loan, all accrued
and unpaid interest thereon, any associated breakage costs, and all accrued and
unpaid commitment fees and letter of credit commissions owing by the Borrower
under the Existing Facility before any other disbursement shall be made in
accordance with this sentence. Subject to Section 5.7 hereof, the Administrative
Agent shall not be obligated to disburse the portion of the proceeds of any
Revolving Credit Loan requested pursuant to this Section 2.3 to the extent that
any Lender has not made available to the Administrative Agent its Revolving
Credit Commitment Percentage of such Loan. Revolving Credit Loans to be made for
the purpose of refunding Swingline Loans shall be made as Base Rate Loans and
shall be made by the Lenders as provided in Section 2.2(b).
     SECTION 2.4 Repayment of Loans.
     (a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b), together, in each case, with all accrued but unpaid interest
thereon. Any Swingline Loan not repaid prior to the Revolving Credit Maturity
Date shall be repaid in full on such date.
     (b) Mandatory Repayment of Revolving Credit Loans. If at any time (i) the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C

24



--------------------------------------------------------------------------------



 



Obligations exceeds the aggregate Revolving Credit Commitments of all Lenders or
(ii) proceeds remain after the prepayment in full of the Term Loans pursuant to
Section 4.4(b), the Borrower agrees to repay immediately (upon notice from the
Administrative Agent in the case of clause (i)), by payment to the
Administrative Agent for the account of the Lenders, Extensions of Credit in an
amount equal to such excess with each such repayment applied, first, to the
principal amount of outstanding Swingline Loans, second, to the principal amount
of outstanding Revolving Credit Loans and, third, for deposit into a cash
collateral account opened by the Administrative Agent pursuant to Section 3.7 in
an amount equal to the excess, if any, of the outstanding amount of all L/C
Obligations over the lesser of (A) the Aggregate Commitment less the sum of the
amount of all outstanding Loans and (B) the L/C Commitment.
     (c) Optional Repayments. The Borrower may at any time and from time to time
repay the Loans, in whole or in part, upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent with respect to LIBOR Rate Loans
and on the same day of irrevocable notice with respect to Base Rate Loans and
Swingline Loans (provided that any such notice received by the Administrative
Agent after 1:00 p.m. (New York time) shall be deemed to have been received on
the next Business Day), substantially in the form attached hereto as Exhibit D
(a “Notice of Prepayment”) specifying the date and amount of repayment and
whether the repayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans
or a combination thereof, and, if of a combination thereof, the amount allocable
to each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Lender. If any such notice is given, the amount specified in such
notice shall be due and payable on the date set forth in such notice. Partial
repayments shall be in an aggregate minimum amount of One Million Dollars
($1,000,000) or a whole multiple of One Million Dollars ($1,000,000) in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), Two
Million Five Hundred Thousand Dollars ($2,500,000) with respect to LIBOR Rate
Loans, and One Hundred Thousand Dollars ($100,000) or a whole multiple of One
Hundred Thousand Dollars ($100,000) in excess thereof with respect to Swingline
Loans. Each such repayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof.
     (d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not repay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
     (e) Hedging Agreements. No repayment or prepayment pursuant to this
Section 2.4 shall affect any of the Borrower’s obligations under any Hedging
Agreement.
     SECTION 2.5 Notes.
     (a) Revolving Credit Notes. Except as otherwise provided in
Sections 14.10(a) through (e), each Lender’s Revolving Credit Loans and the
obligation of the Borrower to repay such Revolving Credit Loans shall be
evidenced by a separate Revolving Credit Note executed by the Borrower payable
to the order of such Lender.
     (b) Swingline Note. The Swingline Loans and the obligation of the Borrower
to repay such Swingline Loans shall be evidenced by a Swingline Note executed by
the Borrower payable to the order of the Swingline Lender.
     SECTION 2.6 Permanent Reduction of the Revolving Credit Commitments.
     (a) Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to reduce permanently, without premium or penalty,
(i) the entire Revolving Credit Commitments of the Lenders at any time or
(ii) portions of the Revolving Credit Commitments of the Lenders, from time to
time, in an

25



--------------------------------------------------------------------------------



 



aggregate principal amount not less than Three Million Dollars ($3,000,000) or
any whole multiple of One Million Dollars ($1,000,000) in excess thereof. The
amount of each partial permanent reduction shall permanently reduce the Lenders’
Revolving Credit Commitments pro rata in accordance with their respective
Revolving Credit Commitment Percentages.
     (b) Corresponding Payment. Each permanent reduction permitted pursuant to
this Section 2.6 shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitments as so reduced and if the Revolving Credit Commitments as so reduced
are less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the amount by
which the aggregate face amount of all outstanding Letters of Credit exceeds the
Revolving Credit Commitments as so reduced. Such cash collateral shall be
applied in accordance with Section 12.2(b). Any reduction of the Revolving
Credit Commitments to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitments and the Swingline
Commitment and the Revolving Credit Facility. Such cash collateral shall be
applied in accordance with Section 12.2(b). If the reduction of the Revolving
Credit Commitments requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.
     SECTION 2.7 Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) September 14, 2010, (b) the date
of termination by the Borrower pursuant to Section 2.6, or (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 12.2(a).
ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the L/C Participants set forth
in Section 3.4(a), agrees to issue standby letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the date five (5) Business Days prior to the
Revolving Credit Maturity Date in such form as may be approved from time to time
by the Issuing Lender; provided that the Issuing Lender shall have no obligation
to issue (and shall not issue) any Letter of Credit if, after giving effect to
such issuance, (a) the L/C Obligations would exceed the L/C Commitment or
(b) the aggregate principal amount of outstanding Revolving Credit Loans plus
the aggregate principal amount of outstanding Swingline Loans plus the aggregate
amount of L/C Obligations would exceed the aggregate Revolving Credit
Commitments of all Lenders. Each Letter of Credit shall (i) be denominated in a
Permitted Currency, (ii) be in a minimum amount of Twenty-Five Thousand Dollars
($25,000) (or, with respect to any Alternative Currency Letter of Credit, the
equivalent amount thereof in any Alternative Currency based on the Dollar Amount
of such amount as determined by the Administrative Agent on the day which is two
(2) Business Days prior to the issuance of such Alternative Currency Letter of
Credit), (iii) be a standby letter of credit issued to support obligations of
the Borrower or any of its Subsidiaries, contingent or otherwise, incurred in
the ordinary course of business, (iv) expire on a date satisfactory to the
Issuing Lender, which date shall be a date no later than five (5) Business Days
prior to the Revolving Credit Maturity Date then in effect and (v) be subject to
the Uniform Customs and/or ISP98, as set forth in the Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York. The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C

26



--------------------------------------------------------------------------------



 



Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Issuing Lender’s Lending Office an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request (which information shall include the Permitted
Currency in which the Letter of Credit shall be denominated). Upon receipt of
any Application, the Issuing Lender shall process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI hereof, promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than (a) three (3) Business Days, with
respect to a Letter of Credit denominated in Dollars, and (b) four (4) Business
Days, with respect to an Alternative Currency Letter of Credit, after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
by the Issuing Lender and the Borrower. The Issuing Lender shall promptly
furnish to the Borrower a copy of such Letter of Credit and promptly notify each
Lender of the issuance and upon request by any Lender, furnish to such Lender a
copy of such Letter of Credit and the amount of such Lender’s participation
therein. If the Issuing Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) in
sufficient time to permit the Issuing Lender, through the exercise of
commercially reasonable efforts, to stop the issuance of any Letter of Credit
requested by the Borrower (A) directing the Issuing Lender not to issue such
Letter of Credit as a result of the limitations set forth in the proviso to the
first sentence of Section 3.1(a) or (B) that one or more of the applicable
conditions specified in Article VI is not then satisfied, then the Issuing
Lender will not issue such Letter of Credit.
     SECTION 3.3 Commissions and Other Charges.
     (a) The Borrower shall pay to the Administrative Agent, for the account of
the Issuing Lender and the L/C Participants, a letter of credit commission with
respect to each Letter of Credit in an amount equal to the face amount of such
Letter of Credit (reflected as the Dollar Amount thereof, as determined by the
Administrative Agent pursuant to the next sentence) multiplied by the Applicable
Margin with respect to Revolving Credit Loans that are LIBOR Rate Loans
(determined on a per annum basis). Such commission shall be payable quarterly in
arrears on the last Business Day of each calendar quarter and on the Revolving
Credit Maturity Date and shall be payable in Dollars based upon the Dollar
Amount of such Letters of Credit for such quarter, as determined by the
Administrative Agent on the day which is two (2) Business Days prior to the day
such commission is payable. The Administrative Agent shall, promptly following
its receipt thereof, distribute to the Issuing Lender and the L/C Participants
all commissions received pursuant to this Section 3.3(a) in accordance with
their respective Revolving Credit Commitment Percentages.
     (b) In addition to the foregoing commission, the Borrower shall pay the
Issuing Lender, for its own account, an issuance fee with respect to each Letter
of Credit in an amount equal to the face amount of such Letter of Credit
multiplied by 0.25%. Such issuance fee shall be payable upon issuance and
extension, if any, of each Letter of Credit and shall be payable in Dollars.
     (c) In addition to the foregoing fees and commissions, the Borrower shall
pay or reimburse the Issuing Lender, for its own account, for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise

27



--------------------------------------------------------------------------------



 



administering any Letter of Credit. Such costs and expenses shall be payable in
the Permitted Currency in which the Letter of Credit is denominated.
     SECTION 3.4 L/C Participations.
     (a) The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the Dollar Amount of
each payment by the Issuing Lender thereunder determined by the Administrative
Agent on the day of such payment. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a payment is made under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower through a Revolving Credit Loan or otherwise in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Lender
upon demand at the Issuing Lender’s address for notices specified herein the
amount set forth on the relevant certificate of the Issuing Lender referred to
in Section 3.4(b), such amount being equal to the Dollar Amount of such L/C
Participant’s Revolving Credit Commitment Percentage of such payment, or any
part thereof, which is not so reimbursed.
     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the Dollar
Amount (as determined by the Administrative Agent with reference to the Dollar
Amount of the applicable payment by the Issuing Lender determined on the date of
its disbursement adjusted for any reimbursement payments received by the Issuing
Lender pursuant to Section 3.5) and due date of such required payment, and such
L/C Participant shall pay to the Issuing Lender the Dollar Amount specified on
the applicable due date. If any such amount is paid to the Issuing Lender after
the date such payment is due, such L/C Participant shall pay to the Issuing
Lender on demand, in addition to such amount, the product of (i) such amount
multiplied by (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to the Issuing
Lender multiplied by (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.
Notification of the amounts owing under this Section 3.4(b) by each L/C
Participant shall be in the form of a certificate of the Issuing Lender
delivered to such L/C Participant, and such certificate shall be conclusive of
the amounts owing by the L/C Participant to the Issuing Lender in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.4(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (New York
time) on any Business Day, such payment shall be due that Business Day, and
(B) after 1:00 p.m. (New York time) on any Business Day, such payment shall be
due on the following Business Day.
     (c) Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this
Section 3.4, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof for the account of such L/C Participant, the Issuing
Lender will distribute to such L/C Participant its pro rata share of the Dollar
Amount thereof as determined by the Administrative Agent on the day the Issuing
Lender receives such payment; provided that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.

28



--------------------------------------------------------------------------------



 



     (d) If the Issuing Lender has made a payment under any Letter of Credit,
then, unless the Borrower shall reimburse the Issuing Lender in full in
accordance with Section 3.5(a) on the date such payment is made, the unpaid
amount thereof shall bear interest at the rate specified in Section 5.1(d), for
each day from and including the date such payment is made to but excluding the
date that the Borrower reimburses such payment in full in accordance with
Section 3.5(a). Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Lender, except that interest accrued on and after the
date of funding by an L/C Participant of its participation in a Letter of Credit
in accordance with Section 3.4(a) to reimburse the Issuing Lender for a payment
under such Letter of Credit shall be for the account of such L/C Participant to
the extent of such funding.
     (e) All payments made by any L/C Participant under this Section 3.4 shall
be made in Dollars. The Borrower shall be liable for any currency exchange loss
pursuant to the terms of Section 3.9.
     SECTION 3.5 Reimbursement of Letter of Credit Drawings.
     (a) Reimbursement Obligation of the Borrower. In the event of any drawing
under any Letter of Credit, the Borrower agrees to reimburse (either with the
proceeds of a Revolving Credit Loan as provided for in this Section 3.5 or with
funds from other sources), in same day funds in Dollars, the Issuing Lender on
each date on which the Issuing Lender notifies the Borrower of the date and
amount of a payment made under any Letter of Credit for (i) the Dollar Amount of
such payment as determined by the Administrative Agent on the date of such
notification and (ii) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment (other then those payable
pursuant to Section 3.5(c) below).
     (b) Reimbursement By the Lenders. Unless the Borrower shall immediately
notify the Issuing Lender that the Borrower intends to reimburse the Issuing
Lender for such drawing from other sources or funds, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Revolving Credit Loan funded in Dollars
bearing interest at the Base Rate on such date in the amount of (a) the Dollar
Amount of such payment as determined by the Administrative Agent on the date of
its disbursement and (b) any amounts referred to in Section 3.3(c) incurred by
the Issuing Lender in connection with such payment (including, without
limitation, any and all costs, fees and other expenses incurred by the Issuing
Lender in effecting the payment of any Letter of Credit denominated in an
Alternative Currency), and the Lenders shall make a Revolving Credit Loan funded
in Dollars bearing interest at the Base Rate in such amount, the proceeds of
which shall be applied to reimburse the Issuing Lender for the amount of the
related drawing and costs and expenses. Each Lender acknowledges and agrees that
its obligation to fund a Revolving Credit Loan in accordance with this
Section 3.5 to reimburse the Issuing Lender for any payment made under a Letter
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI. If the Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
     (c) Payment of Alternative Currency Letters of Credit. Each payment by the
Borrower on account of any Alternative Currency Letter of Credit (including the
Reimbursement Obligation with respect to any Alternative Currency Letter of
Credit) shall be made in Dollars not later than 1:00 p.m. (New York time) on the
date specified for payment under this Agreement to the Administrative Agent’s
account with the Issuing Lender’s Correspondent for the account of the Issuing
Lender in immediately

29



--------------------------------------------------------------------------------



 



available funds, and shall be made without any set-off, counterclaim or
deduction whatsoever. Any payment received after such time but before 2:00 p.m.
(New York time) on such day shall be deemed a payment on such date for the
purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (the time of the Issuing Lender’s Correspondent) shall be deemed to have
been made on the next succeeding Business Day for all purposes.
     SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee. The Issuing Lender shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by the Issuing Lender’s gross negligence
or willful misconduct. The Borrower agrees that any action taken or omitted by
the Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender or any L/C Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.
     SECTION 3.7 Excess L/C Obligations. If at any time (as determined by the
Administrative Agent pursuant to this Section 3.7) and because of currency
fluctuations or for any other reason, based upon the Dollar Amount of all
outstanding Loans and L/C Obligations, the outstanding amount of all L/C
Obligations exceeds the lesser of (a) the Aggregate Commitment less the sum of
the amount of all outstanding Loans and (b) the L/C Commitment, then, in each
such case, the Borrower shall, at its option, either (i) repay Loans in an
amount equal to such excess (to the extent such repayment will eliminate such
excess) or (ii) make a payment of cash collateral into a cash collateral account
opened by the Administrative Agent for the benefit of the Lenders in an amount
equal to such excess (such cash collateral to be applied in accordance with
Section 12.2(b)). The Borrower’s compliance with this Section 3.7 shall be
tested from time to time by the Administrative Agent at its sole discretion, but
in any event shall be tested on (x) the date on which the Borrower requests the
Lenders to make a Loan or requests the Issuing Lender to issue a Letter of
Credit under Section 6.3 and (y) the date an interest payment is due under
Section 5.1(e). Each such repayment pursuant to this Section 3.7 shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
     SECTION 3.8 Regulatory Limitation. In the event, as a result of increases
in the value of Alternative Currencies against the Dollar or for any other
reason, the obligation of the Issuing Lender to issue Alternative Currency
Letters of Credit (taking into account the Dollar Amount of the Obligations on
the date of determination and all other indebtedness required to be aggregated
under 12 U.S.C.A. §84, as amended, the regulations promulgated thereunder and
any other Applicable Law) is determined by the Issuing Lender to exceed its then
applicable legal lending limit under 12 U.S.C.A. §84, as amended, and the
regulations promulgated thereunder, or any other Applicable Law, the amount of
additional

30



--------------------------------------------------------------------------------



 



Alternative Currency Letters of Credit the Issuing Lenders shall be obligated to
issue hereunder shall immediately be reduced to the maximum amount which the
Issuing Lender may legally advance (as determined by the Issuing Lender) and, to
the extent necessary under such laws and regulations (as determined by the
Issuing Lender, with respect to the applicability of such laws and regulations
to itself), the Borrower shall reduce, or cause to be reduced, complying to the
extent practicable with the remaining provisions hereof, the Obligations
outstanding hereunder by an amount sufficient to comply with such maximum
amounts.
     SECTION 3.9 Exchange Indemnification and Increased Costs. The Borrower
shall, upon demand from the Issuing Lender or any L/C Participant, pay to the
Issuing Lender or such L/C Participant, the amount of (a) any loss or cost or
increased cost incurred by the Issuing Lender or such L/C Participant, (b) any
reduction in any amount payable to or in the effective return on the capital to
the Issuing Lender or such L/C Participant or (c) any currency exchange loss, in
each case that the Issuing Lender or such L/C Participant sustains as a result
of the Borrower’s or any L/C Participant’s repayment in Dollars of any
Alternative Currency Letter of Credit. A certificate of the Issuing Lender
setting forth in reasonable detail the basis for determining such additional
amount or amounts necessary to compensate the Issuing Lender shall, in the
absence of manifest error, be presumed to be correct and binding for all
purposes.
     SECTION 3.10 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV
TERM LOAN FACILITY
     SECTION 4.1 Initial Term Loan. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make a single Initial Term Loan to the
Borrower on the Closing Date in an amount up to but not exceeding such Lender’s
Initial Term Loan Commitment. Each Initial Term Loan by a Lender shall be in a
principal amount equal to such Lender’s Initial Term Loan Commitment Percentage
of the aggregate principal amount of the Initial Term Loans advanced on the
Closing Date. Each Lender’s Initial Term Loan Commitment as of the Closing Date
is set forth on the applicable Lender Addendum.
     SECTION 4.2 Procedure for Advance of Term Loans.
     (a) Requests for Borrowing. The Borrower shall give the Administrative
Agent a Notice of Borrowing for the Initial Term Loans or any Series of
Incremental Term Loans not later than 1:00 p.m. (New York time) (i) on the same
Business Day as each Base Rate Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day (and, in the case of the
Initial Term Loans, the Closing Date), (B) the amount of such borrowing, which
shall be, (x) with respect to Base Rate Loans, in an aggregate minimum principal
amount of One Million Dollars ($1,000,000) and (y) with respect to LIBOR Rate
Loans, in an aggregate minimum principal amount of Two Million Five Hundred
Thousand Dollars ($2,500,000), (C) whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans and (D) in the case of a LIBOR Rate Loan, the duration of the
Interest Period applicable thereto. A Notice of Borrowing received after 1:00
p.m. (New York time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing. Notwithstanding anything to the contrary, however, if the Borrower
fails to deliver a Notice of Borrowing for the Initial Term Loans on the day
required pursuant to this Section 4.2(a), the Borrower shall be deemed to have:
(1)

31



--------------------------------------------------------------------------------



 



requested Initial Term Loans in an aggregate principal amount equal to the
aggregate Initial Term Loan Commitments and (2) elected that the Initial Term
Loans are to be Base Rate Loans.
     (b) Disbursement of Term Loans. Not later than 2:00 p.m. (New York time) on
the date of the borrowing specified in the applicable Notice of Borrowing, each
Lender will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Lender’s Initial Term Loan
Commitment Percentage of the Initial Term Loans to be made on the Closing Date
or such Lender’s Incremental Term Loan Commitment Percentage of the Series of
Incremental Term Loans on the date specified in the applicable Incremental Term
Loan Addendum, as the case may be. The Borrower hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 4.2 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent Notice of Account Designation delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time; provided, however, that notwithstanding
anything to the contrary herein, proceeds of any borrowing requested pursuant to
this Section 4.2 shall be applied first to pay or repay, as the case may be, in
full the Existing Revolving Credit Loan, all accrued and unpaid interest
thereon, any associated breakage costs, and all accrued and unpaid commitment
fees and letter of credit commissions owing by the Borrower under the Existing
Facility before any other disbursement shall be made in accordance with this
sentence. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Term Loan requested
pursuant to this Section 4.2 to the extent that any Lender has not made
available to the Administrative Agent its Initial Term Loan Commitment
Percentage or its Incremental Term Loan Commitment Percentage, as applicable, of
such Loan.
     SECTION 4.3 Repayment of the Term Loans. The Borrower shall repay the
aggregate outstanding principal amount of the Initial Term Loan in consecutive
quarterly installments on each date specified below, except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof:

                      PRINCIPAL           INSTALLMENT YEAR   Date     ($)      
 
2007
  Apr-30     912,500.00            
 
  Jul-30     912,500.00            
 
  Oct-29     912,500.00        
2008
  Jan-28     912,500.00            
 
  Apr-28     912,500.00            
 
  Jul-28     912,500.00            
 
  Oct-27     912,500.00        
2009
  Jan-26     912,500.00            
 
  Apr-27     912,500.00            
 
  Jul-27     912,500.00            
 
  Oct-26     912,500.00        

32



--------------------------------------------------------------------------------



 



                      PRINCIPAL           INSTALLMENT YEAR   Date     ($)      
 
2010
  Jan-25     912,500.00            
 
  Apr-26     912,500.00            
 
  Jul-26     912,500.00            
 
  Oct-25     912,500.00        
2011
  Jan-24     912,500.00            
 
  Apr-25     912,500.00            
 
  Jul-25     912,500.00            
 
  Oct-24     912,500.00        
2012
  Jan-23     912,500.00            
 
  Apr-23     912,500.00            
 
  Jul-23     912,500.00            
 
  Oct-22     912,500.00        
2013
  Jan-21     912,500.00            
 
  Apr-22     85,775,000.00            
 
  Jul-22     85,775,000.00            
 
  Oct-21     85,775,000.00        
2014
  Jan-20     85,775,000.00        
Total
        365,000,000.00        

     In addition, the Borrower shall pay to the Administrative Agent for the
account of each Incremental Term Loan Lender of each Series the outstanding
principal amount of the Incremental Term Loans of such Series held by such
Lender in such installments on such dates and in such amounts as shall be agreed
upon between the Borrower and such Incremental Term Loan Lender at the time the
Incremental Commitments of such Series are established pursuant to
Section 14.23.
     If not sooner paid, the Term Loans shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date (in the case of the
Initial Term Loans) or (in the case of the Incremental Term Loans of any Series)
on the earlier to occur of (a) the final maturity date agreed upon between the
Borrower and respective Incremental Term Lenders at the time the respective
Incremental Commitments of the respective Series are established pursuant to
Section 14.23 and (b) in the event that the High-Yield Notes have not been
refinanced on terms reasonably satisfactory to the Administrative Agent on or
prior to January 15, 2013, January 15, 2013. Amounts repaid under any Term Loan
pursuant to this Section 4.3 may not be reborrowed.
     SECTION 4.4 Prepayments of Term Loans.
     (a) Optional Prepayment of Term Loans. The Borrower shall have the right at
any time and from time to time, upon delivery to the Administrative Agent of a
Notice of Prepayment at least three (3) Business Days prior to any repayment, to
prepay the Term Loans in whole or in part without premium or penalty except as
provided in Section 5.9. Each optional prepayment of the Term Loans hereunder
shall be in an aggregate principal amount of at least Five Million Dollars
($5,000,000) and shall be applied to the outstanding principal installments of
the Term Loans in inverse order of maturity thereof. Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

33



--------------------------------------------------------------------------------



 



     (b) Mandatory Prepayment of Loans.
          (i) Debt Proceeds. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in Section 4.4(b)(vii) below in
amounts equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any incurrence of Debt (other than Debt permitted pursuant to Section 11.1
or otherwise permitted by the Required Lenders) by the Borrower or any of its
Restricted Subsidiaries. Such prepayment shall be made within three (3) Business
Days after the date of receipt of Net Cash Proceeds of any such transaction.
          (ii) Equity Proceeds. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in Section 4.4(b)(vii) below in
amounts equal to fifty percent (50%) of the aggregate Net Cash Proceeds from any
offering of equity securities by the Borrower or any of its Restricted
Subsidiaries, other than Net Cash Proceeds resulting solely from (A) offerings
of equity securities made in connection with any employee stock option,
incentive plan or stock purchase plan or made in connection with compensation or
incentive plans for directors and officers, in each case, entered into in the
ordinary course of business, (B) offerings of PIK Preferred Stock, (C) offerings
of equity securities made by a Restricted Subsidiary solely for the purpose of
qualifying as a real estate investment trust or (D) offerings of equity
securities if the Total Leverage Ratio immediately prior to giving effect
thereto is less than 3.50 to 1.00; provided that the Borrower may retain any
portion of the Net Cash Proceeds raised in such offerings of equity securities
and received by the Borrower prior to December 31, 2007 if no Default or Event
of Default is continuing or would result from such offering. Such prepayment
shall be made within three (3) Business Days after the date of receipt of Net
Cash Proceeds of any such transaction.
          (iii) Asset Sale Proceeds. No later than the end of the Applicable
Period (as defined below) following the Borrower’s or the applicable Restricted
Subsidiary’s receipt of the Net Cash Proceeds from the sale or other disposition
or series of related sales or other dispositions of assets by the Borrower or
any of its Subsidiaries, the Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in Section 4.4(b)(vii) below in amounts
equal to (x) one hundred percent (100%) of the aggregate Net Cash Proceeds from
the sale or other disposition or series of related sales or other dispositions
of assets by the Borrower or any of its Subsidiaries permitted pursuant to
Section 11.5(f), Section 11.5(i), Section 11.5(j) or Section 11.5(k) or
otherwise permitted by the Required Lenders and (y) fifty percent (50%) of the
aggregate Net Cash Proceeds from the sale or other disposition or series of
related sales or other dispositions by the Borrower or any of its Subsidiaries
of those assets listed on Schedule 4.4(b)(iii)(y); provided that, in the case of
this clause (y), the remaining balance of such Net Cash Proceeds have been
reinvested in Permitted Acquisitions or in other revenue producing assets
related to a Permitted Business within the Applicable Period following receipt
of such Net Cash Proceeds and (z) zero percent (0%) of the aggregate Net Cash
Proceeds from the sale or other disposition or series of related sales or other
dispositions by the Borrower or any of its Subsidiaries of those assets listed
on Schedule 4.4(b)(iii)(z). With respect to the Net Cash Proceeds referred to in
clause (y) of the preceding sentence not reinvested by the end of the Applicable
Period following the Borrower’s or Restricted Subsidiary’s receipt thereof, the
Borrower shall make a mandatory prepayment in an amount equal to such Net Cash
Proceeds as described above on the last day of the Applicable Period.
Notwithstanding any of the foregoing to the contrary, upon and during the
continuance of an Event of Default and upon notice from the Administrative
Agent, all Net Cash Proceeds from the sale or other disposition or series of
related sales or other dispositions of assets by the Borrower or any of its
Restricted Subsidiaries, received by the Borrower and its Restricted
Subsidiaries shall be applied to make prepayments of the Loans pursuant to
Section 4.4(b)(vii), such prepayments to be made within three (3) Business Days
after the Borrower’s or such Restricted Subsidiary’s receipt of such Net Cash
Proceeds. For purposes of this paragraph, “Applicable Period” means Two Hundred
Seventy (270) days, except that if the Borrower or the applicable Restricted
Subsidiary commits to reinvest the Net Cash Proceeds referred to in clause
(y) of

34



--------------------------------------------------------------------------------



 



the first sentence of this paragraph (but only to the extent that such Net Cash
Proceeds were derived from the sale or other disposition of a facility) in the
construction and equipping of one or more facilities within two hundred seventy
(270) days following receipt of such Net Cash Proceeds, the Applicable Period
for such Net Cash Proceeds shall be extended by eighteen (18) months.
          (iv) Insurance and Condemnation Proceeds. No later than one hundred
eighty (180) days following the date of receipt by the Borrower or any of its
Restricted Subsidiaries of any Net Cash Proceeds under any of the insurance
policies maintained pursuant to Section 9.3 or from any condemnation proceeding,
in each case relating to the assets of the Borrower or any of its Restricted
Subsidiaries, which have not been reinvested as of such date in similar
replacement assets (the “Insurance and Condemnation Proceeds”), the Borrower
shall make mandatory principal prepayments of the Loans in the manner set forth
in Section 4.4(b)(vii) below in amounts equal to one hundred percent (100%) of
the aggregate amount of such Insurance and Condemnation Proceeds received by the
Borrower or any of its Restricted Subsidiaries. Notwithstanding any of the
foregoing to the contrary, upon and during the continuance of an Event of
Default and upon notice from the Administrative Agent, all Insurance and
Condemnation Proceeds, received by the Borrower and its Restricted Subsidiaries
shall be applied to make prepayments of the Loans, such prepayments to be made
within three (3) Business Days after the Borrower’s or such Restricted
Subsidiary’s receipt of such Insurance and Condemnation Proceeds.
          (v) Excess Cash Flow. No later than one hundred twenty-five (125) days
after the end of any Fiscal Year commencing with the Fiscal Year ending on or
nearest to December 31, 2005, if at any Fiscal Year end the Total Leverage Ratio
exceeds 1.50 to 1.00, the Borrower shall make a mandatory principal repayment of
the Loans in an amount equal to fifty percent (50%) of Excess Cash Flow, if any,
for such Fiscal Year. Notwithstanding the foregoing, Excess Cash Flow computed
for the Fiscal Year ending on or nearest to December 31, 2007 shall exclude
excess cash flow attributable to the Target Company and its subsidiaries for the
portion of such Fiscal Year prior to the Acquisition.
          (vi) Notice; Manner of Payment.
          (A) Upon the occurrence of any event triggering the prepayment
requirement under Sections 4.4(b)(i) through and including 4.4(b)(iv), the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders.
          (B) Each prepayment under this Section 4.4(b) shall be applied as
follows: (i) first, to reduce on a pro rata basis the remaining scheduled
principal installments of the Initial Term Loans and each Series of Incremental
Term Loans, if any, pursuant to Section 4.3 and (ii) second, to the extent of
any excess, to repay any outstanding Revolving Credit Loans pursuant to
Section 2.4(b) provided that each Lender shall have the right, so long as there
are any Loans outstanding under the Revolving Credit Facility, to refuse any
such mandatory prepayment of the Term Loans, at which time the full amount of
any such refused payments shall be applied to repay outstanding Revolving Credit
Loans without a corresponding reduction of the Revolving Credit Commitments.
     (c) Reborrowings. Any principal amounts of the Term Loans prepaid pursuant
to this Section 4.4 may not be reborrowed.
     SECTION 4.5 Term Notes. Except as otherwise provided in Sections 14.10(a)
through (e), each Term Loan of each Lender and the obligation of the Borrower to
repay each such Term Loan shall be evidenced by a separate Term Note executed by
the Borrower payable to the order of such Lender.

35



--------------------------------------------------------------------------------



 



ARTICLE V
GENERAL LOAN PROVISIONS
     SECTION 5.1 Interest.
     (a) Interest Rate Options. Subject to the provisions of this Section 5.1,
at the election of the Borrower, (i) Revolving Credit Loans and Term Loans shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin and (ii) Swingline Loans shall bear interest at
the Base Rate plus the Applicable Margin. The Borrower shall select the rate of
interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given pursuant to Section 2.3(a) or Section 4.2(a), as
applicable, or at the time a Notice of Conversion/Continuation is given pursuant
to Section 5.2. Any Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan.
     (b) Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 5.1(a), shall elect
an interest period (each, an “Interest Period”) to be applicable to such Loan,
which Interest Period shall be a period of one (1), two (2), three (3), six (6),
(or with the prior written consent of each Lender holding or to hold such Loan)
nine (9) or twelve (12) months with respect to each LIBOR Rate Loan; provided
that:
          (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
          (ii) if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
          (iii) any Interest Period with respect to a LIBOR Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period;
          (iv) no Interest Period shall extend beyond the Revolving Credit
Maturity Date or the Term Loan Maturity Date (or, in the case of any Series of
Incremental Term Loans, the final maturity thereof), as applicable, and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
the quarterly principal installment payments pursuant to Section 4.3 without
payment of any amounts pursuant to Section 5.9; and
          (v) there shall be no more than ten (10) Interest Periods in effect at
any time.
     (c) Applicable Margin. The applicable margin (the “Applicable Margin”)
provided for in Section 5.1(a) with respect to: (i) any Initial Term Loan that
is a LIBOR Rate Loan shall be 2.00%, (ii) any Initial Term Loan that is a Base
Rate Loan shall be 1.00%, (iii) any Incremental Term Loan of any Series made
after the date of the consummation of the Acquisition shall be as agreed upon at
the time the Incremental Term Loan Commitments of such Series are established
pursuant to Section 14.23 and (iv) any Revolving Credit Loan shall be based upon
the table set forth below and shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) ten (10) Business Days after the date by which

36



--------------------------------------------------------------------------------



 



the Borrower is required to provide an Officer’s Compliance Certificate for the
most recently ended Fiscal Quarter; provided, however, that (a) the initial
Applicable Margin for the Revolving Credit Loans shall be based on Pricing Level
IV (as shown below) and shall remain at Pricing Level IV until receipt by the
Administrative Agent of the Officer’s Compliance Certificate for the Fiscal
Quarter ending on or nearest to June 30, 2007 and, thereafter the Pricing Level
shall be determined by reference to the Total Leverage Ratio as of the last day
of the most recently ended Fiscal Quarter preceding the applicable Calculation
Date, and (b) if the Borrower fails to provide the Officer’s Compliance
Certificate as required by Section 8.2 for the most recently ended Fiscal
Quarter preceding the applicable Calculation Date, the Applicable Margin for the
Revolving Credit Loans from such Calculation Date shall be based on Pricing
Level VI (as shown below) until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time (but with no retroactive effect) the
Pricing Level shall be determined by reference to the Total Leverage Ratio as of
the last day of the most recently ended Fiscal Quarter preceding such
Calculation Date. The Applicable Margin for the Revolving Credit Loans shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Revolving Credit
Loans then existing or subsequently made or issued.

                                                Revolving Credit Loans    
Pricing Level     Total Leverage Ratio     LIBOR     Base Rate     V    
Greater than 5.00 to 1.00
      2.50 %       1.50 %     IV    
Greater than 3.00 to 1.00, but less than or equal to 5.00 to 1.00
      2.25 %       1.25 %     III    
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
      2.00 %       1.00 %     II    
Greater than 2.00 to 1.00, but less than or equal to 2.50 to 1.00
      1.75 %       0.75 %     I    
Less than or equal to 2.00
      1.50 %       0.50 %    

     (d) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent or as directed by the Required Lenders, upon the occurrence
and during the continuance of an Event of Default, (i) the Borrower shall no
longer have the option to request the borrowing of, or the conversion of any
outstanding Loans to, or the continuation of any outstanding Loan as, LIBOR Rate
Loans, (ii) all outstanding LIBOR Rate Loans shall bear interest at a rate per
annum of two percent (2%) in excess of the rate then applicable to LIBOR Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate then applicable to Base Rate
Loans, and (iii) all outstanding Base Rate Loans, Swingline Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the Notes
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.

37



--------------------------------------------------------------------------------



 



     (e) Interest Payment and Computation. Interest on each Base Rate Loan shall
be payable in arrears on the last Business Day of each consecutive Fiscal
Quarter ending on or nearest to December 31, March 31, June 30 and September 30
during the term of this Agreement, commencing on the last Business Day of the
Fiscal Quarter ending on or nearest to March 31, 2007; and interest on each
LIBOR Rate Loan shall be payable on the last day of each Interest Period
applicable thereto, and if such Interest Period is longer than three (3) months,
at the end of each three (3) month interval during such Interest Period.
Interest on LIBOR Rate Loans, Base Rate Loans (when the Base Rate thereon is
calculated by reference to the Federal Funds Rate) and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans (when the Base
Rate thereon is calculated by reference to the Prime Rate) shall be computed on
the basis of a 365/366-day year and assessed for the actual number of days
elapsed.
     (f) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest hereunder or under any of the Notes charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law, and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.
     SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a minimum
principal amount equal to Two Million Five Hundred Thousand Dollars ($2,500,000)
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
minimum principal amount equal to One Million Dollars ($1,000,000) into Base
Rate Loans (other than Swingline Loans) or (ii) continue all or any part of such
LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 1:00 p.m. (New York time)
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.
     SECTION 5.3 Fees.
     (a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay
to the Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee on the average daily unused portion of the aggregate Revolving
Credit Commitments at a rate based upon the table set forth below and shall be
determined and adjusted quarterly on each Calculation Date ten (10) Business
Days after the date by which the Borrower is required to provide an Officer’s
Compliance Certificate for the most recently ended Fiscal Quarter; provided that
the amount of outstanding Swingline Loans shall

38



--------------------------------------------------------------------------------



 



not be considered usage of the Revolving Credit Commitments for the purpose of
calculating such commitment fee; provided further, however, that (a) the initial
rate shall be based on Pricing Level II (as shown below) and shall remain at
Pricing Level II until receipt by the Administrative Agent of the Officer’s
Compliance Certificate for the Fiscal Quarter ending on or nearest to March 31,
2007 and, thereafter the Pricing Level shall be determined by reference to the
Total Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter preceding the applicable Calculation Date and (b) if the Borrower fails
to provide the Officer’s Compliance Certificate as required by Section 8.2 for
the most recently ended Fiscal Quarter preceding the applicable Calculation
Date, the Applicable Margin from such Calculation Date shall be based on Pricing
Level II (as shown below) until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time (but with no retroactive effect) the
Pricing Level shall be determined by reference to the Total Leverage Ratio as of
the last day of the most recently ended Fiscal Quarter preceding such
Calculation Date. The commitment fee rate so determined shall be effective from
one Calculation Date until the next Calculation Date. The commitment fee shall
be payable in arrears on the last Business Day of each consecutive Fiscal
Quarter ending on or nearest to December 31, March 31, June 30 and September 30
during the term of this Agreement, commencing on the last Business Day of the
Fiscal Quarter ending on or nearest to March 31, 2007, and on the Revolving
Credit Maturity Date. Such commitment fee shall be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders’
respective Revolving Credit Commitment Percentages.

                                      Commitment Fee Rate                 on
Unused Portion                 of Revolving Credit     Pricing Level     Total
Leverage Ratio     Commitments     II    
Greater than 2.00 to 1.00
      0.500 %     I    
Less than or equal to 2.00 to 1.00
      0.375 %    

     (b) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrower agrees to pay to the Administrative Agent,
for its account, the fees set forth in the separate fee letter agreement
executed by the Borrower and the Administrative Agent dated December 13, 2006.
     SECTION 5.4 Manner of Payment. Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement or any Note shall be made not later than 1:00 p.m. (New York
time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages or Term Loan Percentages, as
applicable, (except as specified below), in Dollars, in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. (New York
time) on such day shall be deemed a payment on such date for the purposes of
Section 12.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. (New York
time) shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender in accordance with the
wiring instructions set forth in the relevant Lender Addendum or Assignment and
Acceptance, as the case may be, or as subsequently notified by such Lender to
the Administrative Agent, its pro rata share of such payment in accordance with
such Lender’s Revolving Credit Commitment Percentage or Term Loan Percentage, as
applicable, (except as specified below) and shall wire the amount of such credit
to each Lender. Each payment to the Administrative Agent of the Issuing Lender’s
fees or

39



--------------------------------------------------------------------------------



 



L/C Participants’ commissions shall be made in like manner, but for the account
of the Issuing Lender or the L/C Participants, as the case may be. Each payment
to the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 5.8, 5.9, 5.10, 5.11 or 14.2 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii) if any payment under this Agreement or any Note shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.
     SECTION 5.5 Crediting of Payments and Proceeds. In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2, all payments received by the
Lenders upon the Notes and the other Obligations and all net proceeds from the
enforcement of the Obligations shall be applied: (a) first, to all expenses then
due and payable by the Borrower hereunder and under the other Loan Documents,
(b) second, to all indemnity obligations then due and payable by the Borrower
hereunder and under the other Loan Documents, (c) third, to all of the
Administrative Agent’s and Issuing Lender’s fees then due and payable, (d)
fourth, to all commitment and other fees and commissions then due and payable
and all accrued and unpaid interest on the Notes, accrued and unpaid interest on
the Reimbursement Obligation and accrued and unpaid periodic payments or
interest (but not any settlement amounts) payable under any Hedging Obligations
(pro rata in accordance with all such amounts due), (e) fifth, to the principal
amount of the Notes and Reimbursement Obligation and any settlement amounts
payable under any Hedging Obligations (pro rata in accordance with all such
amounts due) and (f) sixth, to the cash collateral account described in
Section 12.2(b) hereof to the extent of any L/C Obligations then outstanding.
     SECTION 5.6 Adjustments. If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) (other than pursuant to Sections 5.8, 5.9, 5.10, 5.11 or
14.2 hereof) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of the similar Obligations
owing to such other Lender, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Extensions of Credit, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned to the extent of such recovery, but without interest. The
Borrower agrees that each Lender so purchasing a portion of another Lender’s
Extensions of Credit may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion.
     SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent. The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.3(b) and 4.2(b), and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount,

40



--------------------------------------------------------------------------------



 



until paid, equal to the product of (a) the amount not made available by such
Lender in accordance with the terms hereof multiplied by (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent
multiplied by (c) a fraction the numerator of which is the number of days that
elapse from and including such borrowing date to the date on which such amount
not made available by such Lender in accordance with the terms hereof shall have
become immediately available to the Administrative Agent and the denominator of
which is 360. A certificate of the Administrative Agent with respect to any
amounts owing under this Section 5.7 shall be conclusive, absent manifest error.
If such Lender’s ratable portion of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower. The failure of any Lender to make available its ratable portion of any
Loan requested by the Borrower shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its ratable portion of such Loan available
on the borrowing date, but no Lender shall be responsible for the failure of any
other Lender to make its ratable portion of such Loan available on the borrowing
date. Notwithstanding anything set forth herein to the contrary, any Lender that
fails to make available its ratable portion of any Loan shall not (a) have any
voting or consent rights under or with respect to any Loan Document or
(b) constitute a “Lender” (or be included in the calculation of Required Lenders
hereunder) for any voting or consent rights under or with respect to any Loan
Document.
     SECTION 5.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Dow Jones
Market Screen 3750 or offered to the Administrative Agent or such Lender for
such Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower. Thereafter, until the Administrative Agent notifies the
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and the Borrower
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.
     (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent, and the Administrative Agent shall promptly give
notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans and the right
of the Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan
shall be suspended and thereafter the Borrower may select only Base Rate Loans
hereunder and (ii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan to the end of the then current Interest Period applicable
thereto as a LIBOR

41



--------------------------------------------------------------------------------



 



Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted to a
Base Rate Loan for the remainder of such Interest Period.
     (c) Increased Costs. If, after the date hereof, the introduction of, or any
change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Governmental
Authority, central bank or comparable agency:
          (i) shall (except as provided in Section 5.11(e)) subject any of the
Lenders (or any of their respective Lending Offices) to any tax, duty or other
charge with respect to any Note, Letter of Credit or Application or shall change
the basis of taxation of payments to any of the Lenders (or any of their
respective Lending Offices) of the principal of or interest on any Note, Letter
of Credit or Application or any other amounts due under this Agreement in
respect thereof (except for changes in the rate of franchise tax or tax on the
overall net income of any of the Lenders or any of their respective Lending
Offices imposed by the jurisdiction in which such Lender is organized or is
qualified to do business or such Lending Office is located); provided that the
Borrower shall not be obligated to pay any amounts pursuant to this
Section 5.8(c)(i) to the extent that such amounts are duplicative of any amounts
paid by the Borrower pursuant to Section 5.11; or
          (ii) shall impose, modify or deem applicable any reserve (including,
without limitation, any reserve imposed by the Board of Governors of the Federal
Reserve System), special deposit, insurance or capital or similar requirement
against assets of, deposits with or for the account of, or credit extended by
any of the Lenders (or any of their respective Lending Offices) or shall impose
on any of the Lenders (or any of their respective Lending Offices) or the
foreign exchange and interbank markets any other condition affecting any Note;
and the result of any of the foregoing events described in clause (i) or
(ii) above is to increase the costs to any of the Lenders of maintaining any
LIBOR Rate Loan or issuing or participating in Letters of Credit or to reduce
the yield or amount of any sum received or receivable by any of the Lenders
under this Agreement or under the Notes in respect of a LIBOR Rate Loan or
Letter of Credit or Application, then such Lender shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify the
Borrower of such fact and demand compensation therefor and, within fifteen
(15) days after such notice by the Administrative Agent, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or Lenders for such increased cost or reduction. The Administrative Agent will
promptly notify the Borrower of any event of which it has knowledge which will
entitle such Lender to compensation pursuant to this Section 5.8(c); provided
that the Administrative Agent shall incur no liability whatsoever to the Lenders
or the Borrower in the event it fails to do so. The amount of such compensation
shall be determined, in the applicable Lender’s reasonable discretion, based
upon the assumption that such Lender funded its Revolving Credit Commitment
Percentage or Term Loan Commitment Percentage, as applicable, of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender reasonably deems appropriate and practical.
A certificate of such Lender setting forth, in reasonable detail, the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall, in the
absence of manifest error, be presumed to be correct and binding for all
purposes.
     SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any actual loss or expense, as certified by such Lender, which arises or
is attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due

42



--------------------------------------------------------------------------------



 



hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrower to borrow or continue any LIBOR Rate Loan or convert any Base Rate Loan
to a LIBOR Rate Loan on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation, or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage or
Term Loan Commitment Percentage, as applicable, of the LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender reasonably deems appropriate and practical. A
certificate of such Lender setting forth, in reasonable detail, the basis for
determining such amount necessary to compensate such Lender shall be forwarded
to the Borrower through the Administrative Agent and shall, in the absence of
manifest error, be presumed to be correct and binding for all purposes.
     SECTION 5.10 Capital Requirements. If either (a) the introduction of, or
any change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request from any central bank or comparable agency or
other Governmental Authority (whether or not having the force of law) has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital required to be maintained by, any
Lender or any corporation controlling such Lender as a consequence of its
Commitments and other commitments of this type or the LIBOR Rate Loans, below
the rate which such Lender or such other corporation could have achieved but for
such introduction, change or compliance, then within five (5) Business Days
after written demand by any such Lender, the Borrower shall pay to such Lender
from time to time as specified by such Lender an additional amount sufficient to
compensate such Lender or other corporation for such reduction. A certificate of
such Lender setting forth, in reasonable detail, the basis for such amount shall
be forwarded to the Borrower through the Administrative Agent and, shall, in the
absence of manifest error, be presumed to be correct and binding for all
purposes.
     SECTION 5.11 Taxes.
     (a) Payments Free and Clear. Except as otherwise provided in
Section 5.11(e), any and all payments by the Borrower hereunder or under the
Notes or in respect of the Letters of Credit shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholding, and all liabilities with respect thereto
excluding, (i) in the case of each Lender and the Administrative Agent, income
and franchise taxes imposed by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or is or
should be qualified to do business or any political subdivision thereof and
(ii) in the case of each Lender, income and franchise taxes imposed by the
jurisdiction of such Lender’s Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under any Note or in respect of any
Letter of Credit to any Lender or the Administrative Agent, (A) except as
otherwise provided in Section 5.11(e), the sum payable shall be increased as may
be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 5.11) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the amount such party would have received
had no such deductions or withholdings been made, (B) the Borrower shall make
such deductions or withholdings, (C) the Borrower shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
Applicable Law, and (D) the Borrower shall deliver to the Administrative Agent
and such Lender evidence of such payment to the relevant taxing authority or
other Governmental Authority in the manner provided in Section 5.11(d).

43



--------------------------------------------------------------------------------



 



     (b) Stamp and Other Taxes. In addition, the Borrower shall pay any present
or future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit or the other Loan Documents, or the perfection of
any rights or security interest in respect thereof (hereinafter referred to as
“Other Taxes”).
     (c) Indemnity. Except as otherwise provided in Section 5.11(e), the
Borrower shall indemnify each Lender and the Administrative Agent for the full
amount of Taxes and Other Taxes (including, without limitation, any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 5.11) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be made within thirty
(30) days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor. A certificate of such Lender setting forth,
in reasonable detail, the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall, in the absence of manifest error, be presumed to
be correct and binding for all purposes.
     (d) Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent and the applicable Lender, at its address referred to in
Section 14.1, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment satisfactory to the Administrative Agent.
     (e) Delivery of Tax Forms. To the extent required by Applicable Law to
reduce or eliminate withholding or payment of taxes, each Lender and the
Administrative Agent shall deliver to the Borrower, with a copy to the
Administrative Agent, on or before the Closing Date or concurrently with the
delivery of the relevant Assignment and Acceptance, as applicable, (i) two
United States Internal Revenue Service Forms W-9, Forms W-8ECI or Forms W-8BEN,
as applicable (or successor forms) properly completed and certifying in each
case that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and
(ii) an Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable
form, as the case may be, to establish an exemption from United States backup
withholding taxes. Each such Lender further agrees to deliver to the Borrower,
with a copy to the Administrative Agent, as applicable, two Form W-9, Form
W-8BEN or W-8ECI, or successor applicable forms or manner of certification, as
the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower, certifying in the case
of a Form W-9, Form W-8BEN or W-8ECI (or successor forms) that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders such forms inapplicable or the exemption to
which such forms relate unavailable and such Lender notifies the Borrower and
the Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes) and, in the case
of a Form W-9, Form W-8BEN or W-8ECI, establishing an exemption from United
States backup withholding tax. Notwithstanding anything in any Loan Document to
the contrary, the Borrower shall not be required to pay additional amounts to
any Lender or the Administrative Agent under this Section 5.11 or
Section 5.8(c), (i) if such Lender or the Administrative Agent fails to comply
with the requirements of this Section 5.11(e), other than to the extent that
such failure is due to a change in treaty, law or regulation occurring after the
date on which such Lender or the Administrative Agent became a party to this
Agreement or (ii) that are the

44



--------------------------------------------------------------------------------



 



result of such Lender’s or the Administrative Agent’s gross negligence or
willful misconduct, as applicable.
     (f) Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 5.11 shall survive the payment in full of the Obligations and
the termination of the Commitments.
     SECTION 5.12 Security. The Obligations shall be secured as provided in the
Security Documents.
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
     SECTION 6.1 Closing. The closing shall take place at 10:00 a.m. on
January 24, 2007, or at such other date and time as the parties hereto shall
mutually agree.
     SECTION 6.2 Conditions to Closing. This Agreement shall become effective as
of the date hereof subject to the satisfaction or waiver of each of the
following conditions:
     (a) Executed Loan Documents. This Agreement, the Revolving Credit Notes,
the Term Notes, the Swingline Note, the Security Documents (other than the
Assignment Agreements), together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist thereunder (immediately before and immediately after
giving effect to the Acquisition), and the Borrower shall have delivered
original counterparts thereof to the Administrative Agent.
     (b) Closing Certificates; etc.
          (i) Officer’s Certificate of the Borrower. The Administrative Agent
shall have received a certificate from a Responsible Officer, in form and
substance satisfactory to the Administrative Agent, certifying that the
conditions set forth in Section 6.2(h)(iii) are satisfied; that the Borrower is
not in violation of any of the covenants contained in this Agreement and the
other Loan Documents; that, after giving effect to the transactions contemplated
by this Agreement, no Default or Event of Default has occurred and is
continuing; and that the Borrower has satisfied each of the closing conditions.
          (ii) Certificate of Secretary of the Borrower and Guarantors. The
Administrative Agent shall have received a certificate of the secretary or
assistant secretary of the Borrower and each Guarantor certifying as to the
incumbency and genuineness of the signature of each officer of the Borrower and
each Guarantor executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the articles
of incorporation of the Borrower and each Guarantor and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, (B) the bylaws of the Borrower and each Guarantor
as in effect on the date of such certifications, (C) resolutions duly adopted by
the Board of Directors of the Borrower and each Guarantor authorizing the
borrowings contemplated hereunder and the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party, and (D) each
certificate required to be delivered pursuant to Section 6.2(b)(iii).
          (iii) Certificates of Good Standing. The Administrative Agent shall
have received certificates as of a recent date of the good standing of the
Borrower and each Guarantor under the laws of its jurisdiction of organization
and, to the extent requested by the Administrative Agent, each other

45



--------------------------------------------------------------------------------



 



jurisdiction where the Borrower is qualified to do business and a certificate of
the relevant taxing authorities of such jurisdictions certifying that such
Person has filed required tax returns and owes no delinquent taxes.
          (iv) Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of counsel to the Borrower and the Guarantors addressed to
the Administrative Agent and the Lenders with respect to the Borrower, the
Guarantors, the Loan Documents and such other matters as the Lenders shall
request, all in form and substance reasonably satisfactory to the Administrative
Agent.
          (v) Tax Forms. The Administrative Agent shall have received copies of
the United States Internal Revenue Service forms required by Section 5.11(e)
hereof.
     (c) Existing Collateral.
          (i) [Reserved].
          (ii) Filings and Recordings. All filings and recordations that are
necessary to perfect the security interests of the Lenders in the collateral
described in the Security Documents (including, without limitation, Assignment
Agreements executed by the Borrower or the applicable Restricted Subsidiary, as
the case may be, and Notices of Assignment executed by the Administrative Agent,
in each case, with respect to each Material Government Contract existing as of
the Closing Date but, for the avoidance of doubt, not including acknowledgments
of any such Notices of Assignment executed by the relevant Governmental
Authorities) shall have been received by the Administrative Agent, and the
Administrative Agent shall have received evidence reasonably satisfactory to it
that upon such filings and recordations, such security interests constitute
valid and perfected first priority Liens therein.
          (iii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the capital
stock or other ownership interests pledged pursuant to the Collateral Agreement
(to the extent such ownership interests are certificated), but excluding any
such certificates issued by any Subsidiary of the Borrower that that does not
individually have assets, operations or revenues that are material to the
Borrower and its Restricted Subsidiaries taken as a whole (each of which
Subsidiaries is referred to herein as an “Excluded Subsidiary”) so long as the
aggregate value of the assets of all the Excluded Subsidiaries does not exceed
Two Million Dollars ($2,000,000) and the aggregate revenues of all of the
Excluded Subsidiaries for the period of twelve (12) months preceding the Closing
Date does not exceed One Million Dollars ($1,000,000), together with an undated
stock power for each such certificate so received, duly executed in blank by the
registered owner thereof, and (B) each original promissory note pledged pursuant
to the Collateral Agreement.
          (iv) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters) made against the Borrower and each Restricted Domestic
Subsidiary under the UCC (or applicable judicial docket) as in effect in any
state in which each such Person is organized, indicating among other things that
its assets are free and clear of any Lien except for (A) Liens permitted
hereunder or assigned in connection herewith and (B) Liens to be discharged on
or prior to the Closing Date pursuant to documentation satisfactory to the
Administrative Agent.
          (v) Hazard and Liability Insurance. The Administrative Agent shall
have received certificates of insurance, evidence of payment of all insurance
premiums for the current policy year of each, and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer) of insurance
policies in the form required under the Security Documents and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

46



--------------------------------------------------------------------------------



 



          (vi) Title Insurance. The Administrative Agent shall have received
appropriate modification endorsements and datedowns with respect to the existing
policies of title insurance on the properties subject to the Mortgages existing
on the Closing Date and recorded in connection with the Existing Facility.
Further, the Borrower agrees to provide or obtain any customary affidavits and
indemnities as may be required or necessary to obtain such title policies,
endorsements and datedowns satisfactory to the Administrative Agent.
          (vii) [Reserved]
          (viii) Matters Relating to Flood Hazard Properties. The Administrative
Agent shall have received a copy of a certification from the National Research
Center, or any successor agency thereto, regarding each parcel of real property
subject to the Mortgages existing on the Closing Date and recorded in connection
with the Existing Facility, but only to the extent that the Borrower or the
Target Company, as the case may be, is in possession of any such certification.
          (ix) Surveys. The Administrative Agent shall have received, with
respect to the properties subject to the Mortgages existing on the Closing Date
and recorded in connection with the Existing Facility, with respect to existing
surveys, an affidavit (a “Survey Affidavit”) of an authorized signatory of the
owner of such property stating that there have been no improvements or
encroachments to the property since the date of the respective survey such that
the existing survey is no longer accurate, in form acceptable to the
Administrative Agent and the title company in order to remove the standard
survey exception.
          (x) [Reserved]
          (xi) [Reserved]
          (xii) Other Real Property Information. The Administrative Agent shall
have received such other certificates, documents and information as are
reasonably requested by the Lenders, including, without limitation, engineering
and structural reports, permanent certificates of occupancy and evidence of
zoning compliance, each in form and substance reasonably satisfactory to the
Administrative Agent.
     (d) Consents; Defaults.
          (i) Governmental and Third Party Approvals. The Borrower shall have
obtained all necessary approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.
          (ii) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement and such other Loan Documents.
          (iii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing.

47



--------------------------------------------------------------------------------



 



     (e) Financial Matters.
          (i) Financial Statements. The Administrative Agent shall have received
a pro forma balance sheet of the Borrower and its Subsidiaries as of the Closing
Date giving effect to the issuance of the Debt hereunder and, if the Acquisition
Date occurs on or prior to the Closing Date, the Acquisition, in form and
substance reasonably satisfactory to the Administrative Agent.
          (ii) Financial Condition Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer, that (A) the Borrower and each of its Subsidiaries are each
Solvent, (B) the Borrower’s payables are current and not past due, (C) attached
thereto are calculations evidencing compliance on a pro forma basis with the
covenants contained in Article X hereof, (D) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries and (E) attached thereto is a
calculation of the Applicable Margin pursuant to Section 5.1(c).
          (iii) Payment at Closing; Fee Letters. The Borrower shall have paid to
the Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, reasonable legal fees and expenses) and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
     (f) Repayment of Existing Debt. The Administrative Agent shall have
received evidence reasonably satisfactory to it that the Existing Revolving
Credit Loan and the Existing Swingline Loan, all accrued and unpaid interest
thereon, any associated breakage costs, and all accrued and unpaid commitment
fees and letter of credit commissions owing by the Borrower under the Existing
Facility have been paid in full.
     (g) Acquisition.
          (i) Consummation of Acquisition. The Acquisition shall have been
consummated (or shall be consummated substantially contemporaneously) for an
aggregate purchase price (excluding assumption of Debt) not exceeding the amount
set forth on Schedule 6.2(g) under the heading “Maximum Purchase Price of Target
Company” pursuant to documentation satisfactory to the Administrative Agent, no
provision of the Merger Agreement shall have been waived, amended, supplemented
or otherwise modified in a manner that would have a Company Material Adverse
Effect (as defined in the Merger Agreement) or a material adverse effect on the
properties, business, operations, prospects or condition (financial or
otherwise) of the Borrower and its Restricted Subsidiaries taken as a whole or
the ability of the Borrower or any of its Restricted Subsidiaries to perform its
obligations under the Loan Documents, the transaction fees and expenses for the
Acquisition together with the fees referenced in Section 6.2(e)(iii) shall not
exceed the amount set forth on Schedule 6.2(g) under the heading “Maximum
Transaction Fees and Expenses of Acquisition”, and the Administrative Agent
shall have received (or shall receive substantially contemporaneously) the
following documents: (A) if counsel to the Target Company delivers an opinion to
the Borrower in connection with Acquisition, a copy of such opinion, accompanied
by reliance letters in favor of the Administrative Agent and the Lenders,
(B) opinions from such special and local counsel as may be required by the
Administrative Agent, (C) documents and other instruments as are customary for
transactions of this type or as the Administrative Agent may reasonably request
(including, without limitation, the analogous documents required to be delivered
in Sections 6.2(b)(ii), (b)(iii), (b)(iv) and (d)(i) with respect to the Target
Company, its Subsidiaries and their respective authorization to execute, deliver
and perform the Merger Agreement and the transactions contemplated

48



--------------------------------------------------------------------------------



 



therein, as applicable) and (D) such evidence as the Administrative Agent may
reasonably request that the Acquisition does not violate the terms of the
High-Yield Note Indenture.
          (ii) Target Company Recourse Debt. On the Acquisition Date, the
principal of and interest on, and all other amounts owing in respect of, the
outstanding principal amount of Target Company Recourse Debt shall not exceed
Five Hundred Thousand Dollars ($500,000) after giving effect to the repayment of
the Target Company’s existing Debt on the Acquisition Date with proceeds of any
of the Loans.
          (iii) New Collateral. Each of the requirements under Section 9.11 has
been satisfied with respect to the Target Company and its Subsidiaries, and the
Administrative Agent shall have received one or more Mortgages covering the
assets of the Target Company and its Subsidiaries constituting real property;
provided that this clause (iii) shall not apply to (x) any facility or other
asset sold to an unaffiliated third party within ninety (90) days of the
consummation of the Acquisition or (y) the Broward Transition Center, the
Delaney Hall Facility, the Mesa Verde Facility or the corporate headquarters of
the Target Company. Each such Mortgage shall be duly executed and delivered by
the relevant Restricted Subsidiary in recordable form (in such number of copies
as the Administrative Agent shall have reasonably requested and, to the extent
necessary under Applicable Law, acknowledged by appropriate Persons) and shall
be appropriate for the jurisdiction in which such respective real property is
situated, and pursuant to which such Restricted Subsidiary will create a first
priority Lien upon such real property (and improvements) in favor of the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
as collateral security for the obligations of such Restricted Subsidiary under
the Loan Documents. In addition, the Administrative Agent shall have received
the following documents:
          (A) Filings and Recordings. All filings and recordations that are
necessary to perfect the security interests of the Lenders in the collateral
described in the Security Documents and acquired by the Borrower or any of its
Subsidiaries in connection with the Acquisition (including, without limitation,
Assignment Agreements executed by the Borrower or the applicable Restricted
Subsidiary, as the case may be, and Notices of Assignment executed by the
Administrative Agent, in each case, with respect to each Material Government
Contract existing as of the Acquisition Date but, for the avoidance of doubt,
not including acknowledgments of any such Notices of Assignment executed by the
relevant Governmental Authorities) shall have been received by the
Administrative Agent, and the Administrative Agent shall have received evidence
reasonably satisfactory thereto that upon such filings and recordations such
security interests constitute valid and perfected first priority Liens therein.
          (B) Pledged Collateral. The Administrative Agent shall have received
(1) original stock certificates or other certificates evidencing the capital
stock or other ownership interests pledged pursuant to the Collateral Agreement
(to the extent such ownership interests are certificated) in connection with the
Acquisition, but excluding any such certificates issued by any Excluded
Subsidiary so long as the aggregate value of the assets of all the Excluded
Subsidiaries does not exceed Two Million Dollars ($2,000,000) and the aggregate
revenues of all of the Excluded Subsidiaries for the period of twelve
(12) months preceding the Acquisition Date does not exceed One Million Dollars
($1,000,000), together with an undated stock power for each such certificate so
received, duly executed in blank by the registered owner thereof, and (2) each
original promissory note pledged pursuant to the Collateral Agreement in
connection with the Acquisition.

49



--------------------------------------------------------------------------------



 



          (C) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending litigation
and tax matters) made against the each new Restricted Domestic Subsidiary under
the UCC (or applicable judicial docket) as in effect in any state in which each
such Person is organized, indicating among other things that its assets are free
and clear of any Lien except for (1) Liens permitted hereunder or assigned in
connection herewith and (2) Liens to be discharged on or prior to the
Acquisition Date pursuant to documentation satisfactory to the Administrative
Agent.
          (D) Hazard and Liability Insurance. The Administrative Agent shall
have received certificates of insurance, evidence of payment of all insurance
premiums for the current policy year of each, and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer) of insurance
policies in the form required under the Security Documents and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
          (E) Title Insurance. With respect to the assets of the Target Company
and its Subsidiaries constituting real property subject to the Mortgages
referred to in Section 6.2(g)(iii), the Administrative Agent shall have received
ALTA Lender’s Extended Coverage title insurance policies or irrevocable written
commitments to issue mortgage title policies or marked up unconditional binders
for such insurance in amounts and in form and substance, and with endorsements
to the extent available, reasonably acceptable to the Administrative Agent,
insuring the Mortgages referred to in Section 6.2(g)(iii) to be valid and
subsisting first priority liens. Further, the Borrower agrees to provide or
obtain any customary affidavits and indemnities as may be required or necessary
to obtain such title policies and endorsements satisfactory to the
Administrative Agent.
          (F) Matters Relating to Flood Hazard Properties. The Administrative
Agent shall have received a copy of a certification from the National Research
Center, or any successor agency thereto, regarding each parcel of real property
subject to the Mortgages referred to in Section 6.2(g)(iii).
          (G) Surveys. The Administrative Agent shall have received, with
respect to the properties subject to the Mortgages referred to in Section
6.2(g)(iii), copies of as-built surveys of a date not more than nine (9) months
prior to the Acquisition Date of each parcel of real property subject to such
Mortgages certified to the Administrative Agent by a registered engineer or land
surveyor. Except as may be permitted by the Administrative Agent in its sole
discretion, all such surveys shall show the area of such property, all
boundaries of the land with courses and distances indicated, including chord
bearings and arc and chord distances for all curves, and shall show dimensions
and locations of all easements, private drives, roadways, and other facts
materially affecting such property, and shall show such other details as the
Administrative Agent may reasonably request, including, without limitation, any
encroachment (and the extent thereof in feet and inches) onto the property or by
any of the improvements on the property upon adjoining land or upon any easement
burdening the property; any improvements, to the extent constructed, and the
relation of the improvements by distances to the boundaries of the property, to
any easements burdening the property, and to the established building lines and
the street lines; and if improvements are existing, (1) a statement of the
number of each type of parking space required by applicable laws, ordinances,
orders, rules, regulations, restrictive covenants and easements affecting the
improvement, and the

50



--------------------------------------------------------------------------------



 



number of each such type of parking space provided and (2) the locations of all
utilities serving the improvement.
          (H) Environmental Assessments. The Administrative Agent shall have
received a Phase I environmental assessment and such other environmental report
reasonably requested by the Administrative Agent dated as of a date not more
than nine (9) months prior to the Acquisition Date regarding each parcel of real
property subject to the Mortgages referred to in Section 6.2(g)(iii) by an
environmental engineering firm acceptable to the Administrative Agent showing no
environmental conditions or liabilities in violation of Environmental Laws that
could reasonably be expected to have a Material Adverse Effect, together with a
reliance letter confirming that the Administrative Agent may rely thereon;
provided, however, if such environmental report, assessment and/or reliance
letter is not obtained prior to the Acquisition Date, the Borrower shall provide
such report, assessment and/or reliance letter within forty-five (45) days of
the Acquisition Date (which requirement may be waived by the Administrative
Agent in its sole discretion).
          (I) Appraisals. The Administrative Agent shall have received
appraisals dated as of a date not more than nine (9) months prior to the
Acquisition Date of each parcel of real property subject to the Mortgages
referred to in Section 6.2(g)(iii), in form and substance satisfactory to the
Administrative Agent, together with a reliance letter confirming that the
Administrative Agent may rely thereon; provided, however, if such appraisal
and/or reliance letter is not obtained prior to the Acquisition Date, the
Borrower shall provide such appraisal and/or reliance letter within forty-five
(45) days of the Acquisition Date (which requirement may be waived by the
Administrative Agent in its sole discretion).
          (J) Other Real Property Information. The Administrative Agent shall
have received such other certificates, documents and information as are
reasonably requested by the Lenders, including, without limitation, engineering
and structural reports, permanent certificates of occupancy and evidence of
zoning compliance, each in form and substance reasonably satisfactory to the
Administrative Agent.
          (iv) Consents; Defaults.
          (A) Governmental and Third Party Approvals. The Borrower and the
Target Company shall have obtained all necessary approvals, authorizations and
consents of any Person and of all Governmental Authorities (including without
limitation any approvals required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended) and courts having jurisdiction with
respect to the transactions contemplated by the Acquisition.
          (B) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of the
Acquisition or the consummation of the transactions contemplated thereby, or
which, in the Administrative Agent’s sole discretion, would make it inadvisable
to consummate the transactions contemplated by the Acquisition.

51



--------------------------------------------------------------------------------



 



     (h) Miscellaneous.
          (i) Notice of Borrowing. The Administrative Agent shall have received
a Notice of Borrowing, as applicable, from the Borrower in accordance with
Section 2.3(a) and Section 4.2(a), and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made after
the Closing Date are to be disbursed.
          (ii) Rating of the Facility and the Borrower. The Borrower shall have
received ratings from S&P and Moody’s of, respectively, at least “BB-“ and “Ba3”
on its senior secured debt.
          (iii) Representations and Warranties. The representations and
warranties of the Borrower and the Guarantors under the Loan Documents shall be
true and correct immediately before and immediately after giving effect to the
Acquisition; provided that neither the Borrower nor any Guarantor shall be
required to make any such representation or warranty that is inaccurate (and the
accuracy of any such representation or warranty shall not constitute a condition
precedent) if both (a) the Borrower shall have notified the Administrative Agent
at least three (3) Business Days prior to the consummation of the Acquisition of
which such representation or warranty it cannot make, and describing the
inaccuracy in reasonable detail, and (b) such inaccuracy is not materially
adverse with respect to (1) the properties, business, operations, prospects or
condition (financial or otherwise) of the Borrower and its Restricted
Subsidiaries taken as a whole or (2) the ability of the Borrower or any of its
Restricted Subsidiaries to perform its payment and other material obligations
under the Loan Documents.
          (iv) No Material Adverse Effect. There shall not have occurred an
event, change or occurrence that, individually or in the aggregate, has had a
Company Material Adverse Effect (as defined in the Merger Agreement).
          (v) No Alternative Financing. The Borrower shall not have commenced,
sponsored or otherwise initiated any competing offering, placement or
arrangement for any debt security or bank financing by or on behalf of the
Target Company.
          (vi) Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested by it, with respect
to the transactions contemplated by this Agreement.
     SECTION 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lender to issue or
extend any Letter of Credit and/or the Swingline Lender to make any Swingline
Loan are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, continuation, conversion, issuance or extension date:
     (a) Continuation of Representations and Warranties. The representations and
warranties of the Borrower and the Guarantors under the Loan Documents shall be
true and correct on and as of such borrowing, continuation, conversion, issuance
or extension date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date and, if the Acquisition Date occurs on or occurred prior to the relevant
borrowing, continuation, conversion, issuance or extension date, in each case,
immediately before and immediately after giving effect to the Acquisition,
subject to the proviso in Section 6.2(h)(iii).

52



--------------------------------------------------------------------------------



 



     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a), Section 4.2(a) or Section 5.2, as the case
may be.
     (d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
     SECTION 7.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
     (a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing (or its
equivalent) under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization, except where such failure to qualify could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which the Borrower and its Subsidiaries are organized and qualified to do
business as of the Closing Date are described on Schedule 7.1(a).
     (b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is
listed on Schedule 7.1(b). As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.1(b). All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights. The shareholders of the Subsidiaries of the Borrower and the
number of shares owned by each as of the Closing Date are described on
Schedule 7.1(b). As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or permit the issuance of capital stock of the Borrower or
its Subsidiaries, except as described on Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency,

53



--------------------------------------------------------------------------------



 



reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Borrower and its Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any of its Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries or, except as could not reasonably be
expected to result in a Material Adverse Effect, any indenture, agreement or
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or (iv) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement except, in each case, (w) as may be required by laws affecting
the offering and sale of securities generally, (x) filings with the United
States Copyright Office and/or the United States Patent and Trademark Office,
(y) filings under the UCC and/or the Assignment of Claims Act (or analogous
state Applicable Law) and (z) those notices, consents and authorizations which
have been obtained prior to the Closing Date.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrower and
its Subsidiaries (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in material compliance with all other Applicable Laws
relating to it or any of its respective properties and (iii) has timely filed
all material reports, documents and other materials required to be filed by it
under all Applicable Laws with any Governmental Authority and has retained all
material records and documents required to be retained by it under Applicable
Law in each case, except as could not reasonably be expected to result in a
Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has
duly filed or caused to be filed all federal, state, local and other tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable except for such taxes, assessments, charges and
levies being contested in good faith by appropriate proceedings. Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby. There is no
ongoing audit or examination or, to the knowledge of the Borrower, other
investigation by any Governmental Authority of the tax liability of the Borrower
and its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect. No Governmental Authority has asserted any Lien or other claim
against the Borrower or any Subsidiary thereof with respect to unpaid taxes
which has not been discharged or resolved other than any Lien or claim being
contested in good faith by appropriate proceedings. The charges, accruals and
reserves on the books of the Borrower and any of its Subsidiaries in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Borrower and any of its Subsidiaries are in the
judgment of the Borrower adequate, and the Borrower does not anticipate any
additional taxes or assessments for any of such years.

54



--------------------------------------------------------------------------------



 



     (g) Intellectual Property Matters. Each of the Borrower and its Restricted
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and neither the Borrower nor any
Restricted Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations.
     (h) Environmental Matters.
          (i) The properties owned, leased or operated by the Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, which have
not been investigated or remediated as required by and in satisfaction with
applicable Environmental Laws, except, in each case above, for any such
violation or liability that could not reasonably be expected to have a Material
Adverse Effect;
          (ii) The Borrower, each Subsidiary and such properties and all
operations conducted in connection therewith are in material compliance, and
have been in material compliance, with all applicable Environmental Laws, and
there is no contamination at, under or about such properties or such operations
which could materially interfere with the continued operation of such properties
or, except to the extent disclosed in the Merger Agreement, impair the fair
saleable value thereof;
          (iii) Neither the Borrower nor any Subsidiary thereof has received any
written notification of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Materials, or compliance with Environmental Laws, nor does
the Borrower or any Subsidiary thereof have knowledge or reason to believe that
any such notice will be received or is being threatened;
          (iv) Hazardous Materials have not been transported or disposed of to
or from the properties owned, leased or operated by the Borrower and its
Subsidiaries in material violation of, or in a manner or to a location which
could give rise to material liability under, Environmental Laws, nor have any
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in material violation of, or in a manner that could
give rise to material liability under, any applicable Environmental Laws;
          (v) No judicial proceedings or governmental or administrative action
is pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations; and
          (vi) There has been no release, or to the best of the Borrower’s
knowledge, material threat of release, of Hazardous Materials at or from
properties owned, leased or operated by the Borrower or any Subsidiary, now or,
to their knowledge, in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws, which has not been
investigated or remediated as required by and in satisfaction with applicable
Environmental Laws, except, in each case above, for

55



--------------------------------------------------------------------------------



 



any such release, material threat of release, violation, or liability that could
not reasonably be expected to have a Material Adverse Effect.
     (i) ERISA.
          (i) As of the Closing Date, neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 7.1(i);
          (ii) The Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as described in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
          (iii) As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Borrower or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;
          (iv) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;
          (v) No Termination Event has occurred or is reasonably expected to
occur; and
          (vi) Except where the failure of any of the following representations
to be correct in all material respects could not reasonably be expected to have
a Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
     (j) Margin Stock. Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying”

56



--------------------------------------------------------------------------------



 



any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Loans or Letters of Credit will
be used for purchasing or carrying margin stock in violation of the provisions
of Regulation T, U or X of such Board of Governors.
     (k) Government Regulation. Neither the Borrower nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby.
     (l) Material Contracts. Schedule 7.1(l) sets forth a complete and accurate
list of all Material Contracts of the Borrower and its Subsidiaries in effect as
of the Closing Date. Other than as set forth in Schedule 7.1(l), each such
Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, the Borrower and its Subsidiaries have delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 7.1(l) or any other Schedule hereto. Neither the
Borrower nor any Subsidiary (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any Material Contract in any
material respect. Notwithstanding anything to the contrary, in the event that
any Material Contract has been terminated (whether by notice, by non-renewal or
otherwise) or any party thereto is in breach or has defaulted, (i) the
calculation of EBITDA for purposes of this Section 7.1(l) shall exclude such
portion of EBITDA reasonably attributable to such Material Contract for the four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date and
include on a pro forma basis for the same four (4) Fiscal Quarter Period EBITDA
reasonably attributable to each Material Contract entered into after the Closing
Date to the extent that such Material Contract is on such date in full force and
effect; and (ii) provided that the Borrower is in compliance with
Sections 10.1(a) and (b) after giving effect to the calculation in clause (i),
such Material Contract shall be disregarded for purposes of the representation
and warranty in this paragraph (l).
     (m) Employee Relations. Neither the Borrower nor any Restricted Subsidiary
is, as of the Closing Date, party to any collective bargaining agreement nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.1(m). The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Restricted Subsidiaries.
     (n) Burdensome Provisions. Neither the Borrower nor any Subsidiary thereof
is a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or Applicable
Law which in the foreseeable future could be reasonably expected to have a
Material Adverse Effect. The Borrower and its Subsidiaries do not presently
anticipate that future expenditures needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect. No Subsidiary (other than, with
respect to any Non-Recourse Project Financing Indebtedness, any Subsidiary that
is an obligor under such Non-Recourse Project Financing Indebtedness) is party
to any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its capital stock to the Borrower or any
Subsidiary or to transfer any of its assets or properties to the Borrower or any
other Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law.

57



--------------------------------------------------------------------------------



 



     (o) Financial Statements.
          (i) The (A) audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the Fiscal Year ending on or nearest to December 31, 2005 and
the related audited statements of income and retained earnings and cash flows
for the Fiscal Year then ended and (B) unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries as of October 1, 2006 and related unaudited
interim statements of income and retained earnings, copies of which have been
furnished to the Administrative Agent, are complete and correct and fairly
present on a Consolidated basis the assets, liabilities and financial position
of the Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments for unaudited financial statements). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP. The Borrower and its Subsidiaries
have no Debt, obligation or other unusual forward or long-term commitment which
is not fairly reflected in the foregoing financial statements or in the notes
thereto.
          (ii) The pro forma balance sheet of the Borrower and its Subsidiaries
delivered pursuant to Section 6.2(e)(i) represents, as of the Closing Date, the
good faith estimate of the Borrower and its senior management concerning the
effect of the issuance of the Debt hereunder.
     (p) No Material Adverse Change. Since the end of the Fiscal Year ending on
or nearest to December 31, 2005, there has been no material adverse change in
the properties, business, operations, prospects, or condition (financial or
otherwise) of the Borrower, the Target Company and their respective Subsidiaries
taken as a whole and no event has occurred or condition arisen that could
reasonably be expected to have a Material Adverse Effect. For purposes of this
Section 7.1(p), the definition of “Material Adverse Effect” means, with respect
to the Borrower, the Target Company and any of its respective Subsidiaries, a
material adverse effect on the properties, business, operations or condition
(financial or otherwise) of the Borrower, the Target Company and their
respective Subsidiaries taken as a whole or the ability of the Borrower, the
Target Company and their respective Subsidiaries to perform their obligations
under any Loan Document or the Merger Agreement.
     (q) Solvency. As of the Closing Date and after giving effect to issuance of
Debt hereunder and the use of the proceeds of the Loans, the Borrower and each
of its Subsidiaries will be Solvent.
     (r) Title to Properties. Other than as set forth on Schedule 7.1(r), each
of the Borrower and its Subsidiaries has such title to the real property owned
or leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, including, but
not limited to, those reflected on the balance sheets of the Borrower and its
Subsidiaries delivered pursuant to Section 7.1(o), except (i) those which have
been disposed of by the Borrower or its Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder and (ii) those that would not be reflected on such
balance sheets but for the application of FASB Interpretation No. 46,
Consolidation of Variable Interest Entities (FIN 46), as revised. On the date
hereof, Schedule 7.1(r) is a complete and correct listing of real property owned
by the Borrower or any Restricted Domestic Subsidiary that has an appraised
value in excess of One Million Dollars ($1,000,000) and sets forth the
Borrower’s good faith estimate of the fair market value of each parcel of real
property subject to the Mortgages.
     (s) Liens. None of the properties and assets of the Borrower or any
Restricted Subsidiary thereof is subject to any Lien, except Liens permitted
pursuant to Section 11.2. No financing statement under the UCC of any state
which names the Borrower or any Restricted Subsidiary thereof or any of their
respective trade names or divisions as debtor and which has not been terminated,
has been filed in any state or other jurisdiction and neither the Borrower nor
any Restricted Subsidiary thereof has signed

58



--------------------------------------------------------------------------------



 



any such financing statement or any security agreement authorizing any secured
party thereunder to file any such financing statement, except to perfect those
Liens permitted by Section 11.2 hereof and financing statements filed solely for
notification purposes by lessors and/or consignors.
     (t) Debt and Guaranty Obligations. Schedule 7.1(t) is a complete and
correct listing of all Debt and Guaranty Obligations of the Borrower and its
Subsidiaries as of the Closing Date in excess of One Million Dollars
($1,000,000). The Borrower and its Subsidiaries have performed and are in
compliance with all of the material terms of such Debt and Guaranty Obligations
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Debt or Guaranty Obligation.
     (u) Litigation. Except for matters set forth on Schedule 7.1(u), there are
no actions, suits or proceedings pending nor, to the knowledge of the Borrower,
threatened against or in any other way relating adversely to or affecting the
Borrower or any Subsidiary thereof or any of their respective properties in any
court or before any arbitrator of any kind or before or by any Governmental
Authority, in each case except as could not reasonably be expected to result in
a Material Adverse Effect.
     (v) Absence of Defaults. Other than with respect to any Non-Recourse
Project Financing Indebtedness, no event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Restricted Subsidiary under any
Material Contract or judgment, decree or order to which the Borrower or its
Subsidiaries is a party or by which the Borrower or its Subsidiaries or any of
their respective properties may be bound or which would require the Borrower or
its Subsidiaries to make any payment thereunder prior to the scheduled maturity
date therefor.
     (w) Senior Debt Status. The Obligations of the Borrower and each of its
Subsidiaries under this Agreement and each of the other Loan Documents ranks and
shall continue to rank senior in priority of payment to all Subordinated Debt of
each such Person and is designated as “Senior Indebtedness” under all
instruments and documents, now or in the future, relating to all Subordinated
Debt of such Person.
     (x) Accuracy and Completeness of Information. All written information,
reports and other papers and data produced by or on behalf of the Borrower or
any Subsidiary thereof (other than financial projections, which shall be subject
to the standard set forth in Section 8.1(c)) and furnished to the Lenders were,
at the time the same were so furnished, complete and correct in all material
respects to the extent necessary to give the recipient a true and accurate
knowledge of the subject matter. No document furnished or written statement made
to the Administrative Agent or the Lenders by the Borrower or any Subsidiary
thereof in connection with the negotiation, preparation or execution of this
Agreement or any of the Loan Documents contains or will contain any untrue
statement of a fact material to the creditworthiness of the Borrower or its
Subsidiaries or omits or will omit to state a fact necessary in order to make
the statements contained therein not misleading. The Borrower has disclosed in
writing to the Administrative Agent all pending claims or matters that could
reasonably be expected to have a Material Adverse Effect.
     SECTION 7.2 Survival of Representations and Warranties, Etc All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto or any certificate delivered by the
Borrower or any Restricted Subsidiary pursuant to any Loan Document) shall
constitute representations and warranties made under this

59



--------------------------------------------------------------------------------



 



Agreement. All representations and warranties made under such Loan Document or
certificate shall be made or deemed to be made at and as of the date of such
Loan Document or certificate, as the case may be (except those that are
expressly made as of a specific date which shall be deemed to be made as of such
other date), and all representations and warranties made at and as of the
Closing Date shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, and all representations and warranties
made at and as of the Closing Date or any other date shall not be waived by any
investigation made by or on behalf of the Lenders or any borrowing hereunder.
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 14.1 and to the Lenders at their respective addresses as set
forth in the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:
     SECTION 8.1 Financial Statements and Projections.
     (a) Quarterly Financial Statements. As soon as practicable and in any event
within fifty (50) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year (or, if either such date is earlier, on the date of any
required public filing thereof, or five (5) Business Days following any date on
which the Borrower may be required to file such statements), an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Quarter and unaudited Consolidated statements of income, retained
earnings and cash flows for the Fiscal Quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Borrower in accordance with GAAP and, if applicable, containing disclosure
of the effect on the financial position or results of operations of any change
in the application of accounting principles and practices during the period, and
certified by the chief financial officer or treasurer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year end adjustments (it being understood
and agreed that the Borrower’s filing of a Form 10-Q with the SEC with respect
to a Fiscal Quarter within the period specified above shall be deemed to satisfy
the Borrower’s obligations under this Section 8.1(a) with respect to such Fiscal
Quarter).
     (b) Annual Financial Statements. As soon as practicable and in any event
within ninety-five (95) days after the end of each Fiscal Year (or, if either
such date is earlier, on the date of any required public filing thereof, or five
(5) Business Days following any date on which the Borrower may be required to
file such statements), an audited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and audited by an independent certified public accounting
firm acceptable to the Administrative Agent in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year, and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance

60



--------------------------------------------------------------------------------



 



with GAAP (it being understood and agreed that the Borrower’s filing of a Form
10-K with the SEC with respect to a Fiscal Year within the period specified
above shall be deemed to satisfy the Borrower’s obligations under this
Section 8.1(b) with respect to such Fiscal Year).
     (c) Annual Business Plan and Financial Projections. As soon as practicable
and in any event within fifteen (15) days prior to the beginning of each Fiscal
Year commencing for Fiscal Year 2007, a business plan or financial model of the
Borrower and its Subsidiaries for the ensuing Fiscal Year to include the
following: an operating and capital budget, a projected income statement,
statement of cash flows and balance sheet (each, prepared in accordance with
GAAP) and management’s assumptions underlying such projections, accompanied by a
certificate from the chief financial officer or treasurer of the Borrower to the
effect that, to the best of such officer’s knowledge, such projections are good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries for such Fiscal Years.
     SECTION 8.2 Officer’s Compliance Certificate. Within five (5) Business Days
following each delivery of the financial statements required to be delivered
pursuant to Section 8.1(a) or (b) and at such other times as the Administrative
Agent shall reasonably request, a certificate of the chief financial officer or
the treasurer of the Borrower in the form of Exhibit G attached hereto (an
“Officer’s Compliance Certificate”). Each such Officer’s Compliance Certificate
shall include, without limitation, the aggregate amount of Non-Recourse Project
Financing Indebtedness outstanding as of the last day of the relevant Fiscal
Quarter or Fiscal Year, as the case may be, and the aggregate amount of
Non-Recourse Debt Service paid by the Borrower and its Restricted Subsidiaries
during the four (4) Fiscal Quarters immediately preceding such day.
     SECTION 8.3 Annual Accountants’ Certificate. At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants certifying such financial statements addressed to
the Administrative Agent for the benefit of the Lenders:
     (a) stating that in making the examination necessary for the certification
of such financial statements, they obtained no knowledge of any Default or Event
of Default or, if such is not the case, specifying such Default or Event of
Default and its nature and period of existence; and
     (b) including the calculations reviewed by such accountants in connection
with their audit of the Consolidated financial statements required to establish
whether or not the Borrower and its Subsidiaries are in compliance with the
financial covenants set forth in Article X hereof as at the end of each
respective period.
     SECTION 8.4 Other Reports.
     (a) Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto; and
     (b) Such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

61



--------------------------------------------------------------------------------



 



     SECTION 8.5 Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses which could reasonably
be determined to result in a Material Adverse Effect;
     (b) any notice of any material violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of material violation of Environmental Laws;
     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the Borrower or any Subsidiary thereof
which could reasonably be determined to result in a Material Adverse Effect;
     (d) any attachment, judgment, Lien, levy or order exceeding Two Million
Dollars ($2,000,000) that may be assessed against the Borrower or any Subsidiary
thereof;
     (e) (i) any Default or Event of Default, or (ii) any event which
constitutes or which with the passage of time or giving of notice or both would
constitute a default or event of default under any Material Contract to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower or
any Subsidiary thereof or any of their respective properties may be bound;
     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
Borrower or any ERISA Affiliate of the PBGC’s intent to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (iii) all
notices received by the Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or
reason to know that the Borrower or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA;
     (g) contemporaneously with the delivery of the quarterly reports required
herein, (and, upon the occurrence and during the continuation of an Event of
Default, on a more frequent basis if requested by the Administrative Agent), a
list of all Material Government Contracts which have (i) been completed or have
lapsed or terminated and not renewed or (ii) been entered into, in each case,
since the most recent list provided by the Borrower and signed by a Responsible
Officer of the Borrower as of the last Business Day of such Fiscal Quarter; and
     (h) any event which makes any of the representations set forth in
Section 7.1 inaccurate in any respect.
     SECTION 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(x).

62



--------------------------------------------------------------------------------



 



ARTICLE IX
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 14.11, the Borrower will, and will cause each of its Restricted
Subsidiaries to:
     SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
     SECTION 9.2 Maintenance of Property. In addition to the requirements of any
of the Security Documents, protect and preserve all properties useful in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
matter.
     SECTION 9.3 Insurance. Maintain insurance (including, without limitation,
hazard and business interruption) with financially sound and reputable insurance
companies against such risks and in such amounts as are customarily maintained
by similar businesses and as may be required by Applicable Law and as are
required by any Security Documents, and on the Closing Date and from time to
time thereafter deliver to the Administrative Agent upon its request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
     SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
     SECTION 9.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided that the Borrower or such Restricted Subsidiary may contest
any item described in clauses (a) or (b) of this Section 9.5 in good faith so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP.
     SECTION 9.6 Compliance with Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all material Governmental Approvals, in each case
applicable to the conduct of its business.
     SECTION 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) materially comply with, and ensure such material
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and materially comply with and maintain,

63



--------------------------------------------------------------------------------



 



and ensure that all tenants and subtenants, if any, obtain and materially comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or relating to the presence of
Hazardous Materials, or the violation of, noncompliance with or liability under
any Environmental Laws applicable to the operations of the Borrower or any such
Restricted Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.
     SECTION 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.
     SECTION 9.9 Compliance with Agreements. Comply in all respects with each
material term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract; provided that the Borrower or any such
Restricted Subsidiary may contest any such lease, agreement or other instrument
in good faith through applicable proceedings so long as adequate reserves are
maintained in accordance with GAAP.
     SECTION 9.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time (during regular business
hours upon advance notice, provided no Default or Event of Default is
continuing), to visit and inspect its properties; inspect, audit and make
extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
     SECTION 9.11 Additional Subsidiaries.
     (a) Additional Domestic Subsidiaries. Notify the Administrative Agent of
(i) the redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
in accordance with Section 9.11(c) below or (ii) the creation or acquisition of
any Domestic Subsidiary, and (unless such Domestic Subsidiary has been
designated as an Unrestricted Subsidiary pursuant to Section 9.11(d)) promptly
thereafter (and in any event within thirty (30) days), cause such Person to
(A) become a Guarantor by executing and delivering to the Administrative Agent a
supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) deliver to the
Administrative Agent a duly executed Joinder Agreement and comply with the terms
of each Security

64



--------------------------------------------------------------------------------



 



Document, (C) deliver to the Administrative Agent documents of the types
referred to in clauses (ii) and (iii) of Section 6.2(b) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (A) and (B)) and (D) deliver to the Administrative Agent such other
documents and closing certificates as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
     (b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a first tier Foreign Subsidiary of the Borrower or
any Restricted Subsidiary, and at the request of the Administrative Agent,
promptly thereafter (and in any event within forty-five (45) days after such
request), cause (i) the Borrower or applicable Restricted Subsidiary to deliver
to the Administrative Agent a supplement to the Security Documents pledging
sixty-five percent (65%) of the total outstanding ownership interest or capital
stock of such new Foreign Subsidiary and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) evidencing the capital stock of
such new Foreign Subsidiary, together with an appropriate undated stock power
for each certificate duly executed in blank by the registered owner thereof),
(ii) the Borrower or such Restricted Subsidiary to deliver to the Administrative
Agent a favorable opinion of counsel (which shall cover, among other things, the
legality, validity, binding effect and enforceability of such pledge), and
(iii) such Person to deliver to the Administrative Agent such other documents
and closing certificates as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
     (c) Redesignation of Unrestricted Subsidiaries. The Borrower may, at any
time and upon written notice to the Administrative Agent, redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary. Further, promptly after the
date on which the Borrower or the Administrative Agent determines that all
Unrestricted Subsidiaries and their respective Subsidiaries represent thirty
percent (30%) or more of the Consolidated EBITDA of the Borrower and its
Subsidiaries (notwithstanding the definition thereof, calculated to include all
Unrestricted Subsidiaries, but excluding Non-Recourse Debt Service) for the four
(4) consecutive Fiscal Quarters most recently ended prior to such date, then the
Borrower shall promptly identify in writing to the Administrative Agent such
Unrestricted Subsidiaries to be redesignated as Restricted Subsidiaries to cause
such remaining Unrestricted Subsidiaries and their Subsidiaries (after giving
effect to such redesignation) to represent less than thirty percent (30%) of the
Consolidated EBITDA of the Borrower and its Subsidiaries (notwithstanding the
definition thereof, calculated to include all Unrestricted Subsidiaries, but
excluding Non-Recourse Debt Service) for the four (4) consecutive Fiscal
Quarters most recently ended prior to such date.
     (d) Designation of Restricted Subsidiaries. So long as no Default or Event
of Default has occurred and is continuing, the Borrower shall be permitted, on
prior written notice to the Administrative Agent, to redesignate any Restricted
Subsidiary as an Unrestricted Subsidiary (or designate any newly formed or
acquired Subsidiary as an Unrestricted Subsidiary; provided that such formation
or acquisition is otherwise permitted hereunder), so long as the Administrative
Agent reasonably determines that at the time of such proposed designation (or
redesignation, as applicable), and after giving effect thereto, all Unrestricted
Subsidiaries and their respective Subsidiaries (including the Subsidiary and its
respective Subsidiaries to be designated or redesignated, as applicable, as an
Unrestricted Subsidiary) represent no more than thirty percent (30%) of the
Consolidated EBITDA of the Borrower and its Subsidiaries (notwithstanding the
definition thereof, calculated to include all Unrestricted Subsidiaries, but
excluding Non-Recourse Debt Service) for the four (4) consecutive Fiscal
Quarters most recently ended prior to such date. Such designation (or
redesignation, as applicable) shall have an effective date mutually acceptable
to the Administrative Agent and Borrower, but in no event earlier than five
(5) Business Days following receipt by the Administrative Agent of such written
notice. Effective as of the Acquisition

65



--------------------------------------------------------------------------------



 



Date, the CPT Acquisition Subsidiary and its Subsidiaries existing on the
Closing Date shall be Restricted Subsidiaries, subject to this Section 9.11(d).
     SECTION 9.12 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to finance the Acquisition and pay the fees and
expenses in connection with the closing of the CentraCore Transactions, (b) to
finance the acquisition of other Capital Assets, (c) to refinance the Existing
Facility, (d) to fund Restricted Payments permitted hereunder, and (e) for
working capital and general corporate requirements of the Borrower and its
Subsidiaries and payment of certain fees and expenses incurred in connection
with the transactions contemplated hereby; provided, however, that the proceeds
of any Revolving Credit Loans or Swingline Loans in excess of Five Million
Dollars ($5,000,000) shall not be used for the purposes of specified in clause
(a) above.
     SECTION 9.13 Landlord Consents. Promptly after the Closing Date, the
Borrower shall diligently pursue and use all reasonable efforts to obtain
landlord consents, estoppel letters or consents and waivers, in form and
substance reasonably acceptable to the Administrative Agent, in respect of
Collateral held on leased premises.
     SECTION 9.14 Notification of Additional Material Contracts. Promptly after
entering into any Material Contract after the date hereof, notify the
Administrative Agent of each such Material Contract and provide a copy thereof
to the Administrative Agent if requested by the Administrative Agent.
     SECTION 9.15 Post-Closing Real Estate. If the Borrower or any Restricted
Subsidiary shall (a) continue to own any of the Delaney Hall Facility, the Mesa
Verde Facility or the corporate headquarters of the Target Company on the date
falling three (3) months following the Closing Date, (b) continue to own the
Broward Transition Center on the date falling five (5) days following the
Closing Date or (c) acquire any real property interest, including improvements,
after the date hereof that has a fair market value of Ten Million Dollars
($10,000,000) or more (or shall make improvements upon any existing real
property interest resulting in the fair market value of such interest together
with such improvements being equal to Ten Million Dollars ($10,000,000) or
more), then the Borrower will (or, as applicable, will cause the respective
Restricted Subsidiary holding such real property interest to), within ten
(10) days of the acquisition of or improvements upon such property interest by
the Borrower or such Restricted Subsidiary (or, with respect to any of the
Delaney Hall Facility, the Mesa Verde Facility or the corporate headquarters of
the Target Company if the Borrower or any Restricted Subsidiary shall continue
to own such property on the date falling three (3) months following the Closing
Date, within ten (10) days of such date, or, with respect to the Broward
Transition Center if the Borrower or any Restricted Subsidiary shall continue to
own such property on the date falling five (5) days following the Closing Date,
on such date) if the Administrative Agent elects to encumber such property as
Collateral in Administrative Agent’s sole and absolute discretion, (A) execute
and deliver in favor of the Administrative Agent a Mortgage appropriate for the
jurisdiction in which such respective real property is situated, pursuant to
which the Borrower or such Restricted Subsidiary will create a first priority
Lien upon such real property (and improvements) in favor of the Administrative
Agent for the benefit of the Lenders and the Administrative Agent as collateral
security for the obligations of the Borrower or such Restricted Subsidiary under
the Loan Documents, (B) obtain or deliver a current Phase I (with respect to a
property, a “current Phase I” means a Phase I prepared within three (3) years of
the acquisition of such property) for such property (other than for the
corporate headquarters of the Target Company) and (C) deliver such certificates
of occupancy (or, if it is not the practice to issue certificates of occupancy
in the jurisdiction in which such real property is located, then such other
evidence reasonably satisfactory to the Administrative Agent that the fully
functioning operation and occupancy of such real property is permitted),
opinions of counsel and title insurance policies as the Administrative Agent
shall reasonably request in connection therewith, including payment for all such
title insurance policies and recording and

66



--------------------------------------------------------------------------------



 



stamp taxes payable in connection with recording all Mortgages and Uniform
Commercial Code fixture filings, if applicable, in the appropriate county land
offices.
     SECTION 9.16 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Notes, the Letters of Credit and the
other Loan Documents. The Borrower shall on or prior to the Closing Date file an
application with the appropriate filing office in the State of Florida
requesting a certificate of occupancy for its property located in Fort
Lauderdale, Broward County, Florida, and upon either receipt of such certificate
of occupancy or notice from such filing office that no certificate of occupancy
exists for such property, the Borrower shall promptly deliver a copy of such
certificate of occupancy or notice to the Administrative Agent. The Borrower
shall deliver to the Administrative Agent not later than thirty (30) days after
the Closing Date original stock certificates or other certificates evidencing
the capital stock or other ownership interests in each Excluded Subsidiary (as
defined in Section 6.2(c)(iii)) pledged pursuant to the Collateral Agreement (to
the extent such ownership interests are certificated), together with an undated
stock power for each such certificate duly executed in blank by the registered
owner thereof.
ARTICLE X
FINANCIAL COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower and its Restricted Subsidiaries on a Consolidated
basis will not:
     SECTION 10.1 Leverage Ratios.
     (a) Total Leverage Ratio. As of any Fiscal Quarter end, permit the ratio
(the “Total Leverage Ratio”) of (i) the sum of (A) Debt of the Borrower and its
Restricted Subsidiaries on such date (other than any Non-Recourse Project
Financing Indebtedness) less (B) any undrawn Letters of Credit of the Borrower
and its Restricted Subsidiaries less (C) an amount (not less than zero) equal to
all unrestricted cash on hand held by the Borrower and its Restricted
Subsidiaries minus (for any Fiscal Quarter end falling on or after December 31,
2006) Fifteen Million Dollars ($15,000,000) to (ii) EBITDA for the period of
four (4) consecutive Fiscal Quarters ending on or immediately prior to such date
to be greater than the corresponding ratio set forth below (provided that on or
after the Acquisition Date, the Total Leverage Ratio shall be calculated on a
pro forma consolidated basis with respect to the Borrower, the Target Company
and their respective Subsidiaries (using for purposes of this calculation the
information set forth in the financial statements most recently delivered in
accordance with Section 8.1, with respect to the Borrower and its Subsidiaries,
and the amounts set forth on Schedule 10.1 for the relevant four (4) Fiscal
Quarter period, with respect to the Target Company and its Subsidiaries)):

67



--------------------------------------------------------------------------------



 



          Period   Maximum Ratio  
Closing Date through December 30, 2008
    5.50 to 1.0  
December 31, 2008 through December 30, 2009
    4.75 to 1.0  
December 31, 2009 through December 30, 2010
    4.25 to 1.0  
December 31, 2010 through December 30, 2011
    3.50 to 1.0  
December 31, 2011 and thereafter
    3.00 to 1.0  

     (b) Senior Secured Leverage Ratio. As of any Fiscal Quarter end, permit the
ratio (the “Senior Secured Leverage Ratio”) of (i) the sum of (A) Debt of the
Borrower incurred under this Agreement and, without duplication, other secured
Debt of the Borrower and the Restricted Subsidiaries on such date (other than
any Non-Recourse Project Financing Indebtedness) less (B) any undrawn Letters of
Credit of the Borrower and its Restricted Subsidiaries less (C) an amount (not
less than zero) equal to all unrestricted cash on hand held by the Borrower and
its Restricted Subsidiaries minus (for any Fiscal Quarter end falling on or
after December 31, 2006) Fifteen Million Dollars ($15,000,000) to (ii) EBITDA
for the period of four (4) consecutive Fiscal Quarters ending on or immediately
prior to such date to be greater than the corresponding ratio set forth below
(provided that on or after the Acquisition Date, the Senior Secured Leverage
Ratio shall be calculated on a pro forma consolidated basis with respect to the
Borrower, the Target Company and their respective Subsidiaries (using for
purposes of this calculation the information set forth in the financial
statements most recently delivered in accordance with Section 8.1, with respect
to the Borrower and its Subsidiaries, and the amounts set forth on Schedule 10.1
for the relevant four (4) Fiscal Quarter period, with respect to the Target
Company and its Subsidiaries)).

          Period   Maximum Ratio  
Closing Date through December 30, 2008
    4.00 to 1.0  
December 31, 2008 through December 30, 2009
    3.25 to 1.0  
December 31, 2009 through December 30, 2010
    2.75 to 1.0  
December 31, 2010 through December 30, 2011
    2.25 to 1.0  
December 31, 2011 and thereafter
    2.00 to 1.0  

     SECTION 10.2 Fixed Charge Coverage Ratio(a) . As of any Fiscal Quarter end,
permit the ratio of (a) the sum of (i) EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on such date plus (ii) Rental Expense
(other than Rental Expense related to Synthetic Leases) and (iii) Non-Recourse
Debt Service less (iv) Capital Expenditures (excluding (x) the purchase of
assets listed on Schedule 4.4(b)(iii), (y) any acquisitions permitted under
Section 11.3(a) and (z) with respect to Fiscal Year ending on or nearest to
December 31, 2007, any acquisitions purchased with the Net Cash Proceeds from
any offering of equity securities by the Borrower or any of its Restricted
Subsidiaries) to (b) the sum of (i) Interest Expense paid in cash, (ii) any
federal, state or local income taxes paid in cash by the Borrower and its
Restricted Subsidiaries, (iii) scheduled principal payments required to be made
by the Borrower and its

68



--------------------------------------------------------------------------------



 



Restricted Subsidiaries with respect to Debt, (iv) Rental Expense (other than
Rental Expense related to Synthetic Leases), (v) Non-Recourse Debt Service and
(vi) Restricted Payments, in each case for the period of four (4) consecutive
Fiscal Quarters ending on or immediately prior to such date to be less than the
corresponding ratio set forth below:

          Period   Minimum Ratio  
June 30, 2008 through December 30, 2009
    1.00 to 1.00  
December 31, 2009 and thereafter
    1.10 to 1.00  

     SECTION 10.3 Capital Expenditures. Permit Capital Expenditures to be
greater than the aggregate amounts set forth in the table below during the
applicable Fiscal Year; provided, however, that the maximum amount of Capital
Expenditures permitted in any Fiscal Year pursuant to the table below shall be
increased by the amount of Capital Expenditures that were permitted to be made
pursuant to the table below in the immediately preceding Fiscal Year (without
giving effect to any carryover amount from prior Fiscal Years) over the amount
of Capital Expenditures actually made during such preceding Fiscal Year as
permitted pursuant to the table below (and for purposes hereof, the amount of
such Capital Expenditures made during any Fiscal Year shall be deemed to have
been made first from the amount permitted in such Fiscal Year pursuant to the
table below without giving effect to any such carryover from the preceding
Fiscal Year and last from the carryover, if any, from the preceding Fiscal
Year). Notwithstanding anything to the contrary, Capital Expenditures in the
aggregate amount of the sum of (a) Seventy-Five Million Dollars ($75,000,000)
plus (b) the Net Cash Proceeds from the offering of equity securities of the
Borrower or any of its Restricted Subsidiaries after the Acquisition Date not
required to be used for prepayments under Section 4.4(b)(ii), but only to the
extent that such Net Cash Proceeds are not used for Permitted Acquisitions or
investments, loans, advances, extensions of credit or acquisitions as permitted
by Section 11.3(j) (collectively, the “Additional Capital Expenditures Basket”),
shall not be included in the calculation of Capital Expenditures for purposes of
the table below to the extent that such Capital Expenditures are used (x) in the
construction or equipping of a facility which either the Borrower or a
Subsidiary of the Borrower will construct, operate or manage or will be
responsible for constructing, managing or operating pursuant to a notice of
award of a Government Contract, (y) in the construction or expansion of a
facility by or on behalf of the Borrower or a Subsidiary of the Borrower that is
not covered by a Government Contract (and for which a notice of award has not
been issued), provided that in the case of this clause (y) the aggregate amount
of such Capital Expenditures (excluding any such Capital Expenditures made in
respect of facilities that subsequently become subject to Government Contracts)
does not exceed the sum of (1) Twenty-Five Million Dollars ($25,000,000) plus
(2) the Net Cash Proceeds from the offering after the Acquisition Date of equity
securities of the Borrower or any of its Restricted Subsidiaries not required to
be used for prepayments under Section 4.4(b)(ii), but only to the extent that
such Net Cash Proceeds are not used for Permitted Acquisitions or investments,
loans, advances, extensions of credit or acquisitions as permitted by
Section 11.3(j) or (z) for the expansion of the Val Verde facility. In addition,
(A) expenditures made for any acquisition permitted under Section 11.3(a),
(B) expenditures made with the proceeds of Non-Recourse Project Financing
Indebtedness and (C) expenditures not exceeding Six Million Dollars ($6,000,000)
in aggregate made in connection with the development and implementation of the
Borrower’s information technology project that is currently expected to be
completed in 2008, shall not be included in the calculation of Capital
Expenditures.

69



--------------------------------------------------------------------------------



 



              Aggregate Annual Amount Period   (in millions)
Closing Date through December 31, 2007
  $ 55.0  
 
       
Each Fiscal Year thereafter commencing with the Fiscal Year ending on or nearest
to December 31, 2008 and ending with the Fiscal Year during which the Term Loan
Maturity Date occurs
  $ 25.0  

ARTICLE XI
NEGATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 14.11, the Borrower has not and will not and will not permit any of
its Restricted Subsidiaries to:
     SECTION 11.1 Limitations on Debt. Create, incur, assume or suffer to exist
any Debt except:
     (a) the Obligations (excluding Hedging Agreements permitted pursuant to
Section 11.1(b));
     (b) Debt incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent entered into as a bona fide hedge and
not for speculative purposes; provided that any counterparty that is a Lender
shall be deemed satisfactory to the Administrative Agent;
     (c) (i) Debt existing on the Closing Date and not otherwise permitted under
this Section 11.1, as set forth on Schedule 7.1(t), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof and (ii) any Non-Recourse Project Financing
Indebtedness;
     (d) Debt of the Borrower and its Restricted Subsidiaries incurred in
connection with Capital Leases in an aggregate amount not to exceed Five Million
Dollars ($5,000,000) on any date of determination;
     (e) purchase money Debt of the Borrower and its Restricted Subsidiaries in
an aggregate amount not to exceed Five Million Dollars ($5,000,000) on any date
of determination;
     (f) Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;
     (g) Debt in an aggregate principal amount not to exceed Five Million
Dollars ($5,000,000) at any time outstanding;
     (h) Debt arising from intercompany loans from the Borrower to any
Restricted Subsidiary or from any Restricted Subsidiary to the Borrower;

70



--------------------------------------------------------------------------------



 



     (i) Guaranty Obligations of the Borrower and its Restricted Subsidiaries
with respect to (i) Debt of the Borrower and its Restricted Subsidiaries
permitted pursuant to this Section 11.1, (ii) other obligations of the Borrower
and its Restricted Subsidiaries not prohibited by this Agreement or (iii) the
assignment of rights under any Government Contract assigned by the Borrower or
any of its Restricted Subsidiaries to secure any Non-Recourse Project Financing
Indebtedness related to such Government Contract; and
     (j) Guaranty Obligations permitted by Section 11.3;
provided that no agreement or instrument with respect to Debt permitted to be
incurred by this Section (other than the High-Yield Note Indenture) shall
restrict, limit or otherwise encumber (by covenant or otherwise) the ability of
any Subsidiary of the Borrower to make any payment to the Borrower or any of its
Subsidiaries (in the form of dividends, intercompany advances or otherwise) for
the purpose of enabling the Borrower to pay the Obligations.
     SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of capital stock or other ownership
interests), real or personal, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;
     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or impair the use
thereof in the ordinary conduct of business;
     (e) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;
     (f) Liens not otherwise permitted by this Section 11.2 and in existence on
the Closing Date and described on Schedule 11.2, and any renewals or extensions
thereof, provided that the property covered thereby is not increased and any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 11.1(c)(i);
     (g) Liens securing Debt permitted under Sections 11.1(d) and (e); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Debt, (iii) the
amount of Debt secured thereby is not increased and (iv) the principal amount of
Debt secured by any

71



--------------------------------------------------------------------------------



 



such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price or lease payment amount of such property at the time it was
acquired;
     (h) other Liens securing Debt permitted by Section 11.1(g), not to exceed
Three Million Dollars ($3,000,000) in the aggregate;
     (i) Liens securing Non-Recourse Project Financing Indebtedness; and
     (j) following consummation of the Acquisition, Liens on the assets of the
Target Company and its Subsidiaries described on Schedule 11.2.
     SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Restricted Subsidiary),
evidence of Debt or other obligation or security, substantially all of the
business or assets of any other Person (for purposes of this Section 11.3, the
acquisition of a facility, the primary purpose of which is for the detention or
housing of detainees, shall be deemed to constitute the acquisition of
substantially all of the business or assets of any such Person), or any other
investment or interest whatsoever in any other Person, or make or permit to
exist, directly or indirectly, any loans, advances or extensions of credit
(which, for the avoidance of doubt, shall include any Guaranty Obligations for
purposes of this Section 11.3) to, or any investment in cash or by delivery of
property in, any Person except:
     (a) (i) investments in or loans, advances or extensions of credit to,
Subsidiaries to the extent that such investments, loans, advances or extension
of credit are existing on the Closing Date (or any refinancing thereof provided
that the aggregate principal amount thereof is not increased), (ii) investments
in or loans, advances or extensions of credit to, Restricted Subsidiaries so
long as the Borrower and its Subsidiaries comply with the applicable provisions
of Section 9.11 with respect to Restricted Subsidiaries formed or acquired after
the Closing Date, (iii) Permitted Acquisitions after the Closing Date so long as
the Borrower and its Subsidiaries comply with the applicable provisions of
Section 9.11; provided that any investment by the Borrower or any Restricted
Subsidiary in any Restricted Foreign Subsidiary must be in the form of a loan to
such Restricted Foreign Subsidiary which is pledged to the Administrative Agent
pursuant to the Collateral Agreement, (iv) the Acquisition (together with any
investments, loan advances or extensions of credit acquired as a result of the
Acquisition) so long as the Borrower and its Subsidiaries comply with the
applicable provisions of this Agreement with respect thereto including, without
limitation, Section 9.11 and (v) the other loans, advances and investments
described on Schedule 11.3(a) existing on the Closing Date;
     (b) investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(ii) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having an “A-1” or higher rating from
S&P or a “P-1” rating from Moody’s, (iii) certificates of deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than Five
Hundred Million Dollars ($500,000,000) and having a rating of “A” or better by a
nationally recognized rating agency; provided that the aggregate amount invested
in such certificates of deposit shall not at any time exceed Five Million
Dollars ($5,000,000) for any one such certificate of deposit and Twenty Million
Dollars ($20,000,000) for any one such bank, (iv) money market accounts with any
financial institution whose long-term credit rating is not less than “AAA” by
S&P and “Aaa” by Moody’s and whose short-term credit rating is not less than
“P-1” by Moody’s and “A-1” by S&P, (v) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings

72



--------------------------------------------------------------------------------



 



and loan associations each having membership either in the FDIC or the deposits
of which are insured by the FDIC and in amounts not exceeding the maximum
amounts of insurance thereunder, (vi) municipal securities rated investment
grade or better by either S&P or Moody’s or (vii) with respect to any Foreign
Subsidiary, deposit accounts held by such Foreign Subsidiary in local currency
at local commercial banks or savings banks or savings and loan associations in
the ordinary course of business;
     (c) Hedging Agreements permitted pursuant to Section 11.1;
     (d) purchases of assets in the ordinary course of business;
     (e) to the extent they constitute an investment, contributions to and
payments of benefits under any Employee Benefits Plan in existence as of the
Closing Date as required by the benefit commitment in such Employee Benefits
Plan as of the Closing Date;
     (f) investments, loans, advances or extensions of credit in addition to
those permitted elsewhere in this Section 11.3 in an aggregate amount not to
exceed Five Million Dollars ($5,000,000) in the aggregate at any time
outstanding;
     (g) investments in or loans, advances or extensions of credit to
Unrestricted Subsidiaries, joint ventures and/or Other Consolidated Persons
(but, in the case of Unrestricted Subsidiaries and joint ventures, only if the
outstanding capital stock or other ownership interests of such Unrestricted
Subsidiaries or joint ventures that are owned by the Borrower or any of its
Restricted Subsidiaries, are directly owned either by the Borrower or a
Restricted Subsidiary) in an aggregate amount not to exceed Ten Million Dollars
($10,000,000) for any Fiscal Year; provided that if the aggregate amount of such
investments, loans, advances and extensions of credit made in any Fiscal Year
shall be less than Ten Million Dollars ($10,000,000), the difference shall be
added to the amount of such investments, loans, advances and extensions of
credit permitted pursuant to this Section 11.3(g) for the immediately succeeding
(but not any other) Fiscal Year, and for purposes hereof, the amount of such
investments, loans, advances and extensions of credit made during any Fiscal
Year shall be deemed to have been made first from the amount permitted in such
Fiscal Year pursuant to this Section 11.3(g) without giving effect to any such
carryover from the preceding Fiscal Year and last from the carryover, if any,
from the preceding Fiscal Year; provided further, that the aggregate amount of
such investments, loans, advances and extensions of credit permitted to be made
pursuant to this Section 11.3(g) during the term of this Agreement shall not
exceed Twenty-Five Million Dollars ($25,000,000);
     (h) investments, loans, advances or extensions of credit resulting from
Liens permitted under Section 11.2(i) and Guaranty Obligations permitted by
Section 11.1(i);
     (i) investments, loans, advances or extensions of credit made in connection
with the facility described on Schedule 11.3(i); and
     (j) investments in or loans, advances or extensions of credit to, or
acquisitions of, any Person or Persons (or all or substantially all of the
assets of any Person or Persons) in an aggregate amount (except to the extent
made with Equity Consideration) not exceeding the Net Cash Proceeds from the
offering of equity securities of the Borrower or any of its Restricted
Subsidiaries after the Acquisition Date not required to be used for prepayments
under Section 4.4(b)(ii), but only to the extent that such Net Cash Proceeds are
not used for Permitted Acquisitions and do not constitute a utilization of the
Additional Capital Expenditure Basket in excess of Seventy-Five Million Dollars
($75,000,000).

73



--------------------------------------------------------------------------------



 



     SECTION 11.4 Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:
     (a) any Subsidiary of the Borrower may merge with the Borrower or any
Restricted Subsidiary; provided that in any merger involving the Borrower or a
Restricted Subsidiary, the Borrower or such Restricted Subsidiary shall be the
surviving entity;
     (b) any Restricted Subsidiary of the Borrower may merge into the Person
such Restricted Subsidiary was formed to acquire in connection with an
acquisition permitted by Section 11.3(a); provided that the Restricted
Subsidiary shall be the continuing or surviving Person or the survivor shall
comply with the requirements of Section 9.11; and
     (c) any Restricted Subsidiary may wind-up into the Borrower or any other
Restricted Subsidiary.
     SECTION 11.5 Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale of obsolete assets no longer used or usable in the business of
the Borrower or any of its Subsidiaries;
     (c) the transfer of assets to the Borrower or any Restricted Subsidiary;
     (d) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (e) the disposition of any Hedging Agreement;
     (f) the sale or other disposition of assets by the Borrower or any
Restricted Subsidiary not otherwise permitted under this Section 11.5; provided
that (i) as of the time of such sale or other disposition, no Default or Event
of Default shall be continuing or would result therefrom, (ii) the aggregate
book value of all assets sold or disposed of pursuant to this clause (f) in any
Fiscal Year shall not exceed Five Million Dollars ($5,000,000), and (iii) the
Borrower shall have complied with the requirements of Section 4.4(b);
     (g) the sale of any investments permitted under Section 11.3(b) hereof;
     (h) the sale of those assets listed on Schedule 4.4(b)(iii)(y) and
Schedule 4.4(b)(iii)(z);
     (i) the sale of any facility built or acquired after the date hereof to the
Governmental Authority with which either the Borrower or a Subsidiary of the
Borrower has entered into a Government Contract pursuant to which the Borrower
or such Subsidiary operates or is responsible for the management or operation of
such facility; provided that the Borrower or such Subsidiary received fair
market value of such facility in cash;

74



--------------------------------------------------------------------------------



 



     (j) the sale of any property, business or assets acquired in a Permitted
Acquisition to the extent that the same is not related to the construction,
design, operation, development or operation of any adult correctional, detention
or mental health facilities; and
     (k) the sale of any facility or any real property interest (and related
personal property) for fair market value (as determined by an independent
appraisal made by a Person acceptable to the Administrative Agent) if no Default
or Event of Default shall have occurred and be continuing and so long as the
aggregate amount of non-cash proceeds from all such sales does not exceed Five
Million Dollars ($5,000,000).
     For purposes of this Section 11.5, all determinations of fair market value
of any facility shall include consideration of rights under any Government
Contract transferred in connection therewith.
     SECTION 11.6 Restricted Payments. Declare, pay or make any Restricted
Payment except each Restricted Subsidiary may make Restricted Payments (i) to
the Borrower and to Restricted Subsidiaries, (ii) pursuant to any agreements
governing acquisitions otherwise permitted hereunder, (iii) in the case of
non-wholly owned Restricted Subsidiaries, if made to all equity owners thereof
on a pro rata basis, (iv) resulting from the cashless exercise of stock options
and (v) in the case of any real estate investment trust that is a Restricted
Subsidiary, to the equity holders thereof pursuant to their equity interests
therein in an aggregate amount not to exceed Seventy-Five Thousand Dollars
($75,000) per calendar year.
     SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock. Issue,
sell or otherwise dispose of any class or series of capital stock that, by its
terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Debt or (b) required to be redeemed or
repurchased, including at the option of the holder, in whole or in part, or has,
or upon the happening of an event or passage of time would have, a redemption or
similar payment due.
     SECTION 11.8 Transactions with Affiliates. Except for transactions
permitted by Sections 11.1, 11.3, 11.4, 11.5, 11.6 and 11.7, directly or
indirectly (a) make any loan or advance to, or purchase or assume any note or
other obligation to or from, any of its officers, directors, shareholders or
other Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates and (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates,
except pursuant to the reasonable requirements of its business and upon fair and
reasonable terms that are no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not its Affiliate.
     SECTION 11.9 Certain Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or (b) amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders. For the avoidance of doubt, the conversion or merger
of a Restricted Subsidiary to or into a real estate investment trust that is a
Restricted Subsidiary shall not, by itself, be deemed to be adverse to the
rights or interests of the Lenders.
     SECTION 11.10 Payments and Prepayments of Certain Debt. Cancel or forgive,
make any voluntary or optional payment or prepayment on, or redeem or acquire
for value (including, without limitation, by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due) any Subordinated Debt or the High-Yield Notes.

75



--------------------------------------------------------------------------------



 



     SECTION 11.11 Restrictive Agreements.
     (a) Enter into any Debt which contains any negative pledge on assets or any
covenants more restrictive than the provisions of Articles IX, X and XI hereof,
or which restricts, limits or otherwise encumbers its ability to incur Liens
(except for restrictions on Liens pursuant to the High-Yield Note Indenture) on
or with respect to any of its assets or properties other than the assets or
properties securing such Debt.
     (b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Restricted Subsidiary of the Borrower to pay dividends to the
Borrower.
     SECTION 11.12 Nature of Business. Engage in any business other than a
Permitted Business.
     SECTION 11.13 Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Lenders pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Liens permitted under
Section 11.2 and asset sales permitted under Section 11.5.
     SECTION 11.14 Amendments of Certain Agreements. Waive, amend, supplement or
modify (or permit the waiver, modification, supplement or amendment of) any of
the terms or provisions of (a) the Merger Agreement in a manner that could have
a material adverse effect on the interests of the Lenders or the Borrower or
(b) any Subordinated Debt.
ARTICLE XII
DEFAULT AND REMEDIES
     SECTION 12.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan, Note or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan, Note or Reimbursement Obligation or the payment of any
other Obligation, and such default shall continue for a period of three
(3) Business Days.
     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed to be made by or on behalf of the Borrower or
any Restricted Subsidiary under this Agreement, any other Loan Document, or in
any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made; any representation,
warranty, certification or statement of fact made or deemed to be made by or on
behalf of the Borrower or any Restricted Subsidiary herein, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made; or
any representation, warranty, certification or statement

75



--------------------------------------------------------------------------------



 



of fact made by or on behalf of the Target Company or any of its subsidiaries
under the Merger Agreement or any other document delivered in connection
therewith shall be incorrect or misleading in any respect when made or deemed to
be made to the extent material to the business, assets, property, condition
(financial or otherwise) or prospects of the Borrower, the Target Company and
their respective Subsidiaries taken as a whole.
     (d) Default in Performance of Certain Covenants. The Borrower shall default
in the performance or observance of any covenant or agreement contained in
Section 8.1, 8.2, 8.5(e)(i), 9.10, 9.11 or 9.13 or Article X or XI of this
Agreement.
     (e) Default in Performance of Other Covenants and Conditions. The Borrower
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.
     (f) Hedging Agreement. The Borrower or any of its Subsidiaries shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Hedging Agreement, such default causes the termination of such Hedging Agreement
or permits any counterparty to such Hedging Agreement to terminate any such
Hedging Agreement and such termination results in a requirement that the
Borrower or any of its Subsidiaries pay an amount in excess of Four Million
Dollars ($4,000,000).
     (g) Debt Cross-Default. Other than with respect to any Non-Recourse Project
Financing Indebtedness, the Borrower or any of its Subsidiaries shall
(i) default in the payment of any Debt (other than the Notes or any
Reimbursement Obligation) the aggregate outstanding amount of which Debt is in
excess of Four Million Dollars ($4,000,000) beyond the period of grace if any,
provided in the instrument or agreement under which such Debt was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Debt (other than the Notes or any Reimbursement
Obligation) the aggregate outstanding amount of which Debt is in excess of Four
Million Dollars ($4,000,000) or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Debt (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, any such Debt to become due prior to its stated maturity (provided
that any applicable grace period shall have expired).
     (h) Change in Control. Any Person or group of Persons (within the meaning
of Section 13(d) of the Securities Exchange Act of 1934, as amended) shall
obtain ownership or control in one or more series of transactions of more than
thirty percent (30%) of the common stock or thirty percent (30%) of the voting
power of the Borrower entitled to vote in the election of members of the board
of directors of the Borrower or there shall have occurred under any indenture or
other instrument evidencing any Debt in excess of Four Million Dollars
($4,000,000) any “change in control” (as defined in such indenture or other
evidence of Debt) obligating the Borrower to repurchase, redeem or repay all or
any part of the Debt or capital stock provided for therein (any such event, a
“Change in Control”).
     (i) Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate

76



--------------------------------------------------------------------------------



 



manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     (k) Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or Subsidiary party thereto or any such Person shall so state in
writing, or any Loan Document shall for any reason cease to create a valid and
perfected first priority Lien on, or security interest in, any of the collateral
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof.
     (l) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Section 412 of
the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of Two
Million Dollars ($2,000,000) occurs or exists, whether or not waived, with
respect to any Pension Plan, (iii) a Termination Event or (iv) the Borrower or
any ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding Two Million Dollars ($2,000,000).
     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments (excluding any portion thereof covered by
insurance issued by a creditworthy company that has admitted liability in
respect thereof) to exceed Six Million Dollars ($6,000,000) in any Fiscal Year
shall be entered against the Borrower and/or any of its Subsidiaries by any
court and such judgment or order shall continue without discharge or stay or
shall not be bonded for a period of thirty (30) days.
     (n) Settlement. A settlement of any shareholder litigation or shareholder
derivative action shall occur requiring the Borrower and/or any of its
Subsidiaries to make an aggregate payment of money with respect to such
shareholder litigation or such shareholder derivative action (excluding any
portion thereof covered by insurance issued by a creditworthy company that has
admitted liability in respect thereof) in excess of Ten Million Dollars
($10,000,000).
     (o) Environmental. Any one or more Environmental Claims shall have been
asserted against the Borrower or any of its Subsidiaries; the Borrower and its
Subsidiaries would be reasonably likely to incur liability as a result thereof;
and such liability could be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect.

77



--------------------------------------------------------------------------------



 



     SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
     (a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Notes and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Hedging Obligations), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of the Borrower to request
borrowings or Letters of Credit thereunder; provided that upon the occurrence of
an Event of Default specified in Section 12.1(i) or (j), the Credit Facility
shall be automatically terminated and all Obligations (other than Hedging
Obligations) shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (which such cash collateral shall be deposited in Dollars); provided
that with respect to any Alternative Currency Letter of Credit, the amount
required to be deposited pursuant to this Section 12.2(b) shall be equal to one
hundred and five percent (105%) of the equivalent amount in Dollars of the
aggregate then undrawn and unexpired amount of such Alternative Currency Letter
of Credit as determined by the Administrative Agent on the day of acceleration;
provided further, that if at anytime the Administrative Agent determines that
the amount deposited pursuant to this Section 12.2(b) with respect to any such
Alternative Currency Letter of Credit is less than one hundred and three percent
(103%) of the equivalent amount in Dollars of the undrawn and unexpired amount
of such Alternative Currency Letter of Credit, the Borrower shall immediately
upon demand by the Administrative Agent deposit additional amounts (in Dollars)
in the cash collateral account sufficient to cause the aggregate amount of cash
collateral deposited pursuant to this Section 12.2(b) with respect to such
Alternative Currency Letter of Credit to be at least equal to one hundred and
five percent (105%) of the equivalent amount in Dollars of the aggregate then
undrawn and unexpired amount of such Alternative Currency Letter of Credit as
determined by the Administrative Agent on the date of such demand. Amounts held
in such cash collateral account shall be applied by the Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations on a pro rata
basis. After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
     SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or

78



--------------------------------------------------------------------------------



 



remedy shall not preclude the exercise of any other rights or remedies, all of
which shall be cumulative, and shall be in addition to any other right or remedy
given hereunder or under the other Loan Documents or that may now or hereafter
exist at law or in equity or by suit or otherwise. No delay or failure to take
action on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default. No
course of dealing between the Borrower, the Administrative Agent and the Lenders
or their respective agents or employees shall be effective to change, modify or
discharge any provision of this Agreement or any of the other Loan Documents or
to constitute a waiver of any Event of Default.
     SECTION 12.4 Judgment Currency. The obligation of the Borrower to make
payments of any amounts payable hereunder or pursuant to any other Loan Document
in the currency specified for such payment shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment, which is expressed in
or converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of the Administrative Agent
and Lenders of the full amount of the particular Permitted Currency expressed to
be payable pursuant to the applicable Loan Document. The Administrative Agent
shall, using all amounts obtained or received from the Borrower pursuant to any
such tender or recovery in payment of principal of and interest on the
Obligations, promptly purchase the applicable currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it.
The obligation of the Borrower to make payments in the applicable currency shall
be enforceable as an alternative or additional cause of action solely for the
purpose of recovering in the applicable currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.
ARTICLE XIII
THE ADMINISTRATIVE AGENT
     SECTION 13.1 Appointment. Each of the Lenders hereby irrevocably designates
and appoints BNP Paribas as Administrative Agent of such Lender under this
Agreement and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes BNP Paribas, as Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article XIII.
Notwithstanding any provision to the contrary elsewhere in this Agreement or
such other Loan Documents, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the
Administrative Agent. Any reference to the Administrative Agent in this
Article XIII shall be deemed to refer to the Administrative Agent solely in its
capacity as Administrative Agent and not in its capacity as a Lender.
     SECTION 13.2 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.

79



--------------------------------------------------------------------------------



 



     SECTION 13.3 Exculpatory Provisions. Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or the other Loan Documents (except for actions occasioned solely by
its or such Person’s own gross negligence or willful misconduct), or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any of its
Subsidiaries or any officer thereof contained in this Agreement or the other
Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or the other Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents or for any failure of the Borrower or any
of its Subsidiaries to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.
     SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by it. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 14.10. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement and the other
Loan Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby or by the relevant other
Loan Documents, all the Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action except for its own gross negligence or willful misconduct. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the Notes in accordance with a
request of the Required Lenders (or, when expressly required hereby, all the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.
     SECTION 13.5 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default (except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders) unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or,
when expressly required hereby, all the Lenders); provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders, except to the extent that
other provisions of this Agreement expressly require that any such action be
taken or not be taken only with the consent and authorization or the request of
the Lenders or Required Lenders, as applicable.
     SECTION 13.6 Non-Reliance on the Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its respective officers, directors,

80



--------------------------------------------------------------------------------



 



employees, agents, attorneys-in-fact, Subsidiaries or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or any of
its Subsidiaries, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and its Subsidiaries and made its
own decision to make its Loans and issue or participate in Letters of Credit
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or by the other Loan Documents, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower or
any of its Subsidiaries which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.
     SECTION 13.7 Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such and (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Revolving Credit Commitment
Percentages or Term Loan Percentages, as applicable, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Notes or any Reimbursement Obligation) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or the other Loan Documents, or any documents, reports or other
information provided to the Administrative Agent or any Lender or contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Administrative Agent’s bad faith, gross negligence or
willful misconduct. The agreements in this Section 13.7 shall survive the
payment of the Notes, any Reimbursement Obligation and all other amounts payable
hereunder and the termination of this Agreement.
     SECTION 13.8 The Administrative Agent in its Individual Capacity. The
Administrative Agent and its Subsidiaries and Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower as though the Administrative Agent was not the Administrative Agent
hereunder. With respect to any Loans made or renewed by it and any Note issued
to it and with respect to any Letter of Credit issued by it or participated in
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.
     SECTION 13.9 Resignation of the Administrative Agent; Successor
Administrative Agent. Subject to the appointment and acceptance of a successor
as provided below, the Administrative Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. Upon any such

81



--------------------------------------------------------------------------------



 



resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, which successor shall have minimum capital and surplus of
at least Five Hundred Million Dollars ($500,000,000). If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the
Administrative Agent’s giving of notice of resignation, then the Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which successor shall have minimum capital and surplus of at least Five Hundred
Million Dollars ($500,000,000). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all rights, powers, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 13.9 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.
ARTICLE XIV
MISCELLANEOUS
     SECTION 14.1 Notices.
     (a) Method of Communication. Except as otherwise provided in this
Agreement, all notices and communications hereunder shall be in writing (for
purposes hereof, the term “writing” shall include information in electronic
format such as electronic mail and internet web pages), or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via electronic mail, posting on an internet web page,
telecopy, recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page (provided that the recipients of such notice have been made
specifically aware of the posting of such notice by any other method permitted
by this Section 14.1(a)), or telecopy, (ii) on the next Business Day if sent by
recognized overnight courier service and (iii) on the third Business Day
following the date sent by certified mail, return receipt requested.
Notwithstanding the foregoing, notices to any Lender under any of Articles II,
III and IV may not be made in electronic format such as electronic mail and
internet web pages if such Lender has notified the Administrative Agent that it
is incapable of receiving such notices in such format. A telephonic notice to
the Administrative Agent as understood by the Administrative Agent will be
deemed to be the controlling and proper notice in the event of a discrepancy
with or failure to receive a confirming written notice.
     (b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

      If to the Borrower:  
The GEO Group, Inc.
   
One Park Place
   
621 NW 53rd Street
   
Suite 700
   
Boca Raton, Florida 33487
   
Attention: John O’Rourke
   
Telephone No.: 561-999-7401
   
Telecopy No.: 561-999-7742

82



--------------------------------------------------------------------------------



 



      With copies to:  
Akerman Senterfitt
   
One Southeast Third Avenue
   
28th Floor
   
Miami, Florida 33131-1714
   
Attention: Stephen K. Roddenberry, Esq. and Jose Gordo, Esq.
   
Telephone No.: 305-374-5600
   
Telecopy No.: 305-374-5095
   
 
And  
The GEO Group, Inc.
   
One Park Place
   
621 NW 53rd Street
   
Suite 700
   
Boca Raton, Florida 33487
   
Attention: John Bulfin, General Counsel
   
Telephone No.: 591-622-5656
   
Telecopy No.: 561-691-6777
   
 
If to BNP Paribas as
Administrative Agent:  
in the case of any Notice of Borrowing, Notice of Continuation/Conversion,
Notice or Prepayment or other routine administrative notice, to:
   
 
   
BNP Paribas
   
787 Seventh Avenue
   
New York, New York 10019
   
Attention: James Broadus
   
Telephone No.: 212-471-6630
   
Telecopy No.: 212-471-6603
   
 
   
in all other cases, to:
   
 
   
BNP Paribas
   
31st Floor
   
787 Seventh Avenue
   
New York, New York 10019
   
Attention: Shayn March
   
Telephone No.: 212-841-3938
   
Telecopy No.: 212-841-3830
   
 
With copies to:  
BNP Paribas
   
31st Floor
   
787 Seventh Avenue
   
New York, New York 10019
   
Attention: Duane Helkowski
   
Telephone No.: 212-841-2940
   
Telecopy No.: 212-841-3830
   
 
If to any Lender:  
To the address referred to on the Register.

     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to

83



--------------------------------------------------------------------------------



 



herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit issued.
     SECTION 14.2 Expenses; Indemnity. The Borrower will (a) pay all reasonable
out-of-pocket expenses (including, without limitation, all costs of electronic
or internet distribution of any information hereunder) of the Administrative
Agent in connection with (i) the preparation, execution and delivery of this
Agreement and each other Loan Document, whenever the same shall be executed and
delivered, including, without limitation, all reasonable out-of-pocket
syndication and due diligence expenses and reasonable fees and disbursements of
counsel for the Administrative Agent and (ii) the preparation, execution and
delivery of any waiver, amendment or consent by the Administrative Agent or the
Lenders relating to this Agreement or any other Loan Document, including,
without limitation, reasonable fees and disbursements of counsel for the
Administrative Agent, (b) pay all reasonable out-of-pocket expenses of the
Administrative Agent and each Lender actually incurred in connection with the
administration and enforcement of any rights and remedies of the Administrative
Agent and Lenders under the Credit Facility, including, without limitation, in
connection with any workout, restructuring, bankruptcy or other similar
proceeding, creating and perfecting Liens in favor of the Administrative Agent
on behalf of Lenders pursuant to any Security Document, enforcing any
Obligations of, or collecting any payments due from, the Borrower or any
Guarantor by reason of an Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty Agreement); consulting with appraisers, accountants,
engineers, attorneys and other Persons concerning the nature, scope or value of
any right or remedy of the Administrative Agent or any Lender hereunder or under
any other Loan Document or any factual matters in connection therewith, which
expenses shall include without limitation the reasonable fees and disbursements
of such Persons, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, trustees, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents, reports or other information provided to the Administrative Agent or
any Lender or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby, including, without limitation,
reasonable attorney’s and consultant’s fees, except to the extent that any of
the foregoing directly result from the gross negligence or willful misconduct of
the party seeking indemnification therefor.
     SECTION 14.3 Set-off.
     (a) In addition to any rights now or hereafter granted under Applicable Law
and not by way of limitation of any such rights, upon and after the occurrence
of any Event of Default and during the continuance thereof, the Lenders and any
assignee or participant of a Lender in accordance with Section 14.10 are hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Lenders, or any such
assignee or participant to or for the credit or the account of the Borrower
against and on account of the Obligations irrespective of whether or not (a) the
Lenders shall have made any demand under this Agreement or any of the other Loan
Documents or (b) the Administrative Agent shall have declared any or all of the
Obligations to be due and payable as permitted by Section 12.2 and although such
Obligations shall be contingent or unmatured. Notwithstanding the preceding
sentence, each Lender agrees to notify the Borrower and the

84



--------------------------------------------------------------------------------



 



Administrative Agent after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
     (b) Any amount to be set-off pursuant to Section 14.3(a) shall be
denominated in Dollars and any amount denominated in an Alternative Currency
shall be in an amount equal to the Dollar Amount of such amount as determined by
the Administrative Agent on the day of such proposed set-off.
     (c) Each Lender and any assignee or participant of such Lender in
accordance with Section 14.10 are hereby authorized by the Borrower to combine
currencies, as deemed necessary by such Person, in order to effect any set-off
pursuant to Section 14.3(a).
     SECTION 14.4 Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations Law of
the State of New York), without regard to the conflicts of law provisions of
such state.
     SECTION 14.5 Jurisdiction and Venue.
     (a) Jurisdiction. The Borrower hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in New York, New York (and
any courts from which an appeal from any of such courts must or may be taken),
in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, the Notes and the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations. The Borrower hereby irrevocably consents to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this
Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 14.1 (other
than by posting on an internet web page). Nothing in this Section 14.5 shall
affect the right of the Administrative Agent or any Lender to serve legal
process in any other manner permitted by Applicable Law or affect the right of
the Administrative Agent or any Lender to bring any action or proceeding against
the Borrower or its properties in the courts of any other jurisdictions.
     (b) Venue. The Borrower hereby irrevocably waives any objection it may have
now or in the future to the laying of venue in the aforesaid jurisdiction in any
action, claim or other proceeding arising out of or in connection with this
Agreement, any other Loan Document or the rights and obligations of the parties
hereunder or thereunder. The Borrower irrevocably waives, in connection with
such action, claim or proceeding, any plea or claim that the action, claim or
other proceeding has been brought in an inconvenient forum.
     SECTION 14.6 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY
DISPUTE, JUDICIAL PROCEEDING, CLAIM OR CONTROVERSY IN CONNECTION WITH THIS
AGREEMENT (“DISPUTES”), THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.
     SECTION 14.7 Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are

85



--------------------------------------------------------------------------------



 



subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continue in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
     SECTION 14.8 Injunctive Relief; Punitive Damages.
     (a) The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.
     (b) The Administrative Agent, the Lenders and the Borrower (on behalf of
itself and its Subsidiaries) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
     SECTION 14.9 Accounting Matters. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith; provided further
that, until four (4) complete Fiscal Quarters have elapsed after the
consummation by the Borrower of the acquisition of any business (including but
not limited to the Acquisition), the calculation of all income statement and
cash flow items shall be determined on a pro forma basis as if such acquisition
had taken place on the first day of the period for which such calculation is
made, using reasonable estimates agreed to by the Administrative Agent and based
upon assumptions as to cost savings and synergies furnished by the Borrower in
reasonable detail (provided that adjustments to EBITDA attributable to such
assumptions shall in no event exceed ten percent (10%) of EBITDA (as calculated
before giving effect to such adjustments)).
     SECTION 14.10 Successors and Assigns; Participations.
     (a) Benefit of Agreement. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and the Lenders, all
future holders of the Notes, and their respective successors and assigns, except
that the Borrower shall not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of each Lender.
     (b) Assignment by Lenders. Each Lender may, in the ordinary course of its
business and in accordance with Applicable Law, sell or assign to any Lender,
any Affiliate of a Lender or in the case of the Term Loans any Approved Fund and
with the consent of the Borrower (so long as no Default or Event of Default has
occurred and is continuing) and the consent of the Administrative Agent, which
consents shall not be unreasonably withheld or delayed, assign to one or more
other Eligible Assignees (any of the foregoing assignees or purchasers, a
“Purchasing Lender”) all or a portion of its interests, rights and

86



--------------------------------------------------------------------------------



 



obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Extensions of Credit at the time
owing to it and the Notes held by it); provided that:
          (i) each such assignment shall be of a constant, and not a varying,
percentage of the Revolving Credit Commitment and/or the Term Loan Commitment,
as applicable, of the assigning Lender’s rights and obligations under this
Agreement;
          (ii) if less than all of the assigning Lender’s Revolving Credit
Commitment or Term Loan Commitment, as applicable, is to be assigned, the
Commitment so assigned shall not be less than Five Million Dollars ($5,000,000)
with respect to the Revolving Credit Facility and One Million Dollars
($1,000,000) (or otherwise agreed by the Administrative Agent and Borrower) with
respect to the Term Loan Facility, unless such sale or assignment is made to an
existing Lender, to an Affiliate thereof, or (with respect to any Term Loan) to
an Approved Fund, in which case no minimum amount shall apply;
          (iii) the Purchasing Lender shall have delivered to the Administrative
Agent all United States Internal Revenue Service Forms required pursuant to
Section 5.11(e) and all of the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance substantially in the form of Exhibit H
attached hereto (an “Assignment and Acceptance”), together with (to the extent
requested by any Purchasing Lender) any Note or Notes subject to such
assignment;
          (iv) no assignment of a Revolving Credit Commitment, or participation
in L/C Obligations or Swingline Loans shall be made without the prior written
consent of the Swingline Lender and the Issuing Lender and (so long as no
Default or Event of Default has occurred and is continuing) the Borrower (which
consents shall not be unreasonably withheld or delayed);
          (v) where consent of the Borrower to an assignment to a Purchasing
Lender is required hereunder (including consent to an assignment to an Approved
Fund), the Borrower shall be deemed to have given its consent five (5) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrower prior to such fifth Business Day;
          (vi) such assignment shall not, without the consent of the Borrower,
require the Borrower to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Loans or the Notes under the blue
sky laws of any state; and
          (vii) unless otherwise agreed to by the Administrative Agent, the
assigning Lender shall pay to the Administrative Agent an assignment fee of
Three Thousand Five Hundred Dollars ($3,500) upon the execution by such Lender
of the Assignment and Acceptance; provided that no such fee shall be payable
upon any assignment by a Lender to an Affiliate thereof; and provided further
that, in any case of contemporaneous assignments by a Lender (including a group
of affiliated Lenders that are funds managed by the same investment advisor) to
a single assignee or more than one fund managed by the same investment advisor
(which funds are not then Lenders hereunder), only a single Three Thousand Five
Hundred Dollars ($3,500) fee shall be payable for all such contemporaneous
assignments.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof (unless
otherwise agreed to by the Administrative Agent), (A) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereby
and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement.

87



--------------------------------------------------------------------------------



 



     (c) Rights and Duties Upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the Purchasing
Lender thereunder confirm to and agree with each other and the other parties
hereto as set forth in such Assignment and Acceptance.
     (d) Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders and the amount of the Extensions of
Credit with respect to each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice. No
Lender shall be entitled to inspect or require the Administrative Agent to
furnish to it any information contained in the Register, including without
limitation the identity of any other Lender; provided that the Administrative
Agent shall, at the request of any Lender, furnish to such Lender information
(including extracts) from the Register to the extent necessary to enable such
Lender to verify or establish (including as proof in any legal proceeding)
amounts due and owing by the Borrower to such Lender.
     (e) Issuance of New Notes. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and a Purchasing Lender together with any Note
or Notes (if applicable) subject to such assignment and (if applicable) the
written consent to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is substantially in the form of
Exhibit H:
          (i) accept such Assignment and Acceptance;
          (ii) record the information contained therein in the Register;
          (iii) give prompt notice thereof to the applicable Lenders and the
Borrower; and
          (iv) promptly deliver a copy of such Assignment and Acceptance to the
Borrower.
Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for the surrendered
Note or Notes, a new Note or Notes to the order of such Purchasing Lender (to
the extent requested thereby) in amounts equal to the Revolving Credit
Commitment and/or Term Loan Commitment assumed by it pursuant to such Assignment
and Acceptance and a new Note or Notes to the order of the assigning Lender (to
the extent requested thereby) in an amount equal to the Revolving Credit
Commitment and/or Term Loan Commitment retained by it hereunder. Such new Note
or Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note or Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the assigned Notes delivered to the assigning Lender. Each
surrendered Note or Notes shall be canceled and returned to the Borrower.
Notwithstanding anything in this Agreement to the contrary, any Lender which has
not been issued a Note or Notes hereunder may at any time deliver a written
request for a Note or Notes to the Administrative Agent and the Borrower. Within
five (5) Business Days after receipt of notice, the Borrower shall execute and
deliver to the Administrative Agent, a Note or Notes (as applicable) to the
order of such Lender in amounts equal to the Revolving Credit Commitment and/or
Term Loan Commitment of such Lender. Upon receipt thereby, the Administrative
Agent shall promptly deliver such Note or Notes to such Lender.
     (f) Participations. Each Lender may, without notice to or the consent of
the Borrower or the Administrative Agent, in the ordinary course of its
commercial banking business and in accordance with

88



--------------------------------------------------------------------------------



 



Applicable Law, sell participations to one or more banks or other entities (any
such bank or other entity, a “Participant”) in all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Extensions of Credit and the Notes held by it); provided that:
          (i) each such participation shall be in an amount not less than Five
Million Dollars ($5,000,000) with respect to the Revolving Credit Facility and
One Million Dollars ($1,000,000) with respect to the Term Loan Facility;
          (ii) such Lender’s obligations under this Agreement (including,
without limitation, its Revolving Credit Commitment and/or Term Loan Commitment,
as applicable) shall remain unchanged;
          (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;
          (iv) such Lender shall remain the holder of the Notes held by it for
all purposes of this Agreement;
          (v) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;
          (vi) such Lender shall not permit such Participant the right to
approve any waivers, amendments or other modifications to this Agreement or any
other Loan Document other than waivers, amendments or modifications which would
reduce the principal of or the interest rate on any Loan or Reimbursement
Obligation, extend the term or increase the amount of the Revolving Credit
Commitment and/or Term Loan Commitment of such Lender, reduce the amount of any
fees to which such Participant is entitled, extend any scheduled payment date
for principal of any Loan or, except as expressly contemplated hereby or
thereby, release substantially all of the Collateral; and
          (vii) any such disposition shall not, without the consent of the
Borrower, require the Borrower to file a registration statement with the
Securities and Exchange Commission to apply to qualify the Loans or the Notes
under the blue sky law of any state.
     The Borrower agrees that each Participant shall be entitled to the benefits
of Section 5.7, Section 5.8, Section 5.9, Section 5.10, Section 5.11 and
Section 14.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 14.10; provided
that a Participant shall not be entitled to receive any greater payment under
Section 5.7, Section 5.8, Section 5.9, Section 5.10, and Section 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and, with
respect to any payment under Section 5.11, such Participant shall have delivered
to the Administrative Agent all United States Internal Revenue Service Forms
required pursuant to Section 5.11(e).
     (g) Disclosure of Information; Confidentiality. The Administrative Agent
and the Lenders shall hold all non-public information with respect to the
Borrower obtained pursuant to the Loan Documents (or any Hedging Agreement with
a Lender or the Administrative Agent) in accordance with their customary
procedures for handling confidential information; provided that the
Administrative Agent may disclose information relating to this Agreement to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications and
provided further, that the Administrative Agent or any Lender may disclose any
such

89



--------------------------------------------------------------------------------



 



information to the extent such disclosure is (i) required by law or requested or
required pursuant to any legal process, (ii) requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority (including,
without limitation, the National Association of Insurance Commissioners) or
(iii) used in any suit, action or proceeding for the purpose of defending
itself, reducing its liability or protecting any of its claims, rights, remedies
or interests under or in connection with the Loan Documents (or any Hedging
Agreement with a Lender or the Administrative Agent). Any Lender may, in
connection with any assignment, proposed assignment, participation or proposed
participation pursuant to this Section 14.10, disclose to the Purchasing Lender,
proposed Purchasing Lender, Participant, proposed Participant, or to any pledge
referred to in Section 14.10(h), or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor any information relating to the Borrower furnished to such Lender by or
on behalf of the Borrower; provided that prior to any such disclosure, each such
Purchasing Lender, proposed Purchasing Lender, Participant or proposed
Participant, pledge, contractual counterparty or professional advisor shall
agree to be bound by the provisions of this Section 14.10(g). Notwithstanding
any other provision in this Agreement, each of the parties hereto (and each
employee, representative or other agent of any such party) may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transaction contemplated hereby and all materials of any
kind (including opinions of other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
     (h) Certain Pledges or Assignments. Any Lender may, without the consent of
the Borrower or the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement or
any other Loan Document to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute such
pledgee or assignee for such Lender as a party hereto. In the case of any Lender
that is a fund that invests in bank loans, such Lender may, without the consent
of the Borrower or Administrative Agent, assign or pledge all or any portion of
its rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
or, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities;
provided that any foreclosure or similar action by such trustee or
representative shall be subject to the provisions of Section 14.10(b) concerning
assignments.
     SECTION 14.11 Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in Section 14.22 or in any Loan Document, any term,
covenant, agreement or condition of this Agreement or any of the other Loan
Documents may be amended or waived by the Lenders, and any consent given by the
Lenders, if, but only if, such amendment, waiver or consent is in writing signed
by the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided that no amendment, waiver or
consent shall (a) increase or extend the Revolving Credit Commitment or Term
Loan Commitment of any Lender or increase the amount of the Loans without the
prior written consent of each Lender affected thereby, (b) reduce the rate of
interest or amount of fees payable on any Loan or Reimbursement Obligation
without the prior written consent of each Lender affected thereby, (c) reduce or
forgive the principal amount of any Loan or Reimbursement Obligation without the
prior written consent of each Lender affected thereby, (d) extend the scheduled
time or times of payment of the principal of any Loan or Reimbursement
Obligation (including, without limitation, the date of any principal
amortization payment set forth in Section 4.3 or the final maturity date) or the
time or times of payment of interest on any Loan or Reimbursement Obligation or
any fee or commission with respect thereto or the duration of any Interest
Period beyond six (6) months without the

90



--------------------------------------------------------------------------------



 



prior written consent of each Lender affected thereby, (e) permit any
subordination of the principal or interest on any Loan or Reimbursement
Obligation without the prior written consent of each Lender, (f) release the
Borrower from any of the Obligations (other than Hedging Obligations) hereunder
without the prior written consent of each Lender directly affected thereby,
(g) permit any assignment (other than as specifically permitted or contemplated
in this Agreement) of any of the Borrower’s rights and obligations hereunder
without the prior written consent of each Lender, (h) release any material
portion of the Collateral or release any Security Document (other than
disposition of assets permitted pursuant to Section 11.5 and as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the prior written consent of each Lender, (i) release
any Guarantor from its obligations under the Guaranty Agreement without the
prior written consent of each Lender, (j) amend the provisions of this
Section 14.11 or the definition of Required Lenders without the prior written
consent of each Lender, (k) extend the time of the obligation of the Lenders
holding Revolving Credit Commitments to make or issue or participate in Letters
of Credit, in each case, without the prior written consent of each Lender
holding Revolving Credit Loans or a Revolving Credit Commitment or (l) amend the
provisions of Section 4.6(b) without the prior written consent of each Lender.
In addition, no amendment, waiver or consent to the provisions of
(A) Section 4.4(b)(vii) with respect to the order of application of amounts
prepaid, Section 5.4 with respect to the pro rata treatment of payments to the
Lenders, any Section with respect to the pro rata nature of disbursements from
the Lenders, or Section 5.5 with respect to the order of application of proceeds
shall be made without the written consent of each Lender adversely affected
thereby, (B) Article XIII shall be made without the written consent of the
Administrative Agent and (C) Article III shall be made without the written
consent of the Issuing Lender.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender does not consent to any amendment, waiver or consent requested by the
Borrower, and such amendment, waiver or consent is approved by the Required
Lenders, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent given not more than forty-five (45)
days after such approval, require such Lender to assign and delegate, without
recourse and in accordance with the provisions of Section 14.10(b), all of its
interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that such
Lender shall have received payment of an amount equal to the outstanding
principal amount of its Loans, accrued interest thereon, accrued fees and all
other amounts owing to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or from the Borrower (in
the case of all other amounts).
     SECTION 14.12 Performance of Duties. The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.
     SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
     SECTION 14.14 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

91



--------------------------------------------------------------------------------



 



     SECTION 14.15 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 14.16 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 14.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic means
shall be as effective as delivery of a manually executed counterpart of this
Agreement.
     SECTION 14.18 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and all Commitments have been
terminated. The Administrative Agent is hereby permitted to release all Liens on
the Collateral in favor of the Administrative Agent, for the ratable benefit of
itself and the Lenders, upon repayment of the outstanding principal of and all
accrued interest on the Loans, payment of all outstanding fees and expenses
hereunder and the termination of the Lender’s Commitments. No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
     SECTION 14.19 Advice of Counsel. Each of the parties represents to each
other party hereto that it has discussed this Agreement with its counsel.
     SECTION 14.20 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
     SECTION 14.21 Inconsistencies with Other Documents; Independent Effect of
Covenants.
     (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.
     (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Article IX, X, or XI hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Article IX, X, or XI if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Article IX, X, or XI.

92



--------------------------------------------------------------------------------



 



     SECTION 14.22 Increase of Revolving Credit Commitments. Notwithstanding
anything to the contrary contained in this Agreement, the Administrative Agent,
the Borrower and one or more financial institutions (including any existing
Lender) may from time to time enter into an amendment to this Agreement solely
for the purpose of adding such financial institution as a Lender with a
Revolving Credit Commitment under this Agreement (or, if such financial
institution is already a Lender, increasing its Revolving Credit Commitment);
provided that (a) after giving effect to such amendment, (i) the aggregate
Revolving Credit Commitments of all of the Lenders (including any new Lender)
will not exceed Two Hundred Twenty-Five Million Dollars ($225,000,000) and
(ii) the sum of (A) the aggregate amount of increases in the Revolving Credit
Commitments made pursuant to this Section 14.22 plus (B) the aggregate amount of
Incremental Term Loans shall not exceed One Hundred Fifty Million Dollars
($150,000,000), (b) on the effective date of such amendment the outstanding
Revolving Credit Loans will be deemed to be reallocated among the Lenders
(including any new Lender) so that such Revolving Credit Loans are pro rata to
the Revolving Credit Commitments of all of the Lenders after giving effect to
such amendment, and the new Lender (or the existing Lender whose Commitment is
being increased) will pay to the Administrative Agent for the account of the
other Lenders such amount as is necessary to accomplish such result, (c) the
Borrower shall simultaneously pay to each existing Lender any funding losses to
be incurred by such lender in connection with the payment to be received by such
Lender pursuant to clause (b) above, (d) on the effective date of such amendment
such financial institution enters into a Lender Addendum accepted and agreed to
by the Borrower and the Administrative Agent with respect to the such Revolving
Credit Commitment (or increase in its Revolving Credit Commitment, as the case
may be) and (e) no Lender shall be obligated to enter into any such amendment or
increase its Revolving Credit Commitment. Any such amendment shall be in form
and substance satisfactory to the Administrative Agent who shall promptly
provide a copy thereof to each Lender.
     SECTION 14.23 Incremental Term Loans. In addition to borrowings of the
Initial Term Loans pursuant to Article IV, at any time and from time to time
prior to the Term Loan Maturity Date, the Borrower may request that one or more
Persons (which may include any or all of the Lenders) offer to enter into
commitments to make term loans (each such loan being herein called an
“Incremental Term Loan”); provided that (a) no Default would exist after giving
pro forma effect to the borrowing or the intended use of proceeds of such
Incremental Term Loan, (b) if such offer is to be made by any Person that is not
already a Lender hereunder, the Administrative Agent shall have consented (such
consent not to be unreasonably withheld or delayed) to such Person being a
Lender hereunder and (c) no Lender shall be obligated to make any such offer or
participate in any Incremental Term Loans. In the event that one or more of such
Persons offer, in their sole discretion, to enter into such commitments, and
such Persons and the Borrower agree as to the amount of such commitments that
shall be allocated to the respective Persons making such offers and the fees (if
any) to be payable by the Borrower in connection therewith and the interest
rate, amortization, maturity date and loan call protection to be applicable
thereto, the Borrower, such Persons and the Administrative Agent shall execute
and deliver an Incremental Term Loan Addendum with respect thereto, and such
Persons shall become obligated to make Incremental Term Loans under this
Agreement in an amount equal to the amount of their respective Incremental Term
Loan Commitments as specified in such Incremental Term Loan Addendum. The
Incremental Term Loans to be made pursuant to any such Incremental Term Loan
Addendum in response to any such request by the Borrower shall be deemed to be a
separate “Series” of Incremental Term Loans for all purposes of this Agreement.
     Anything herein to the contrary notwithstanding, (a) the minimum aggregate
principal amount of Incremental Term Loan Commitments entered into pursuant to
any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Term Loans) shall be Ten Million Dollars
($10,000,000), (b) the aggregate principal amount of all Term Loan Commitments
shall not exceed Five Hundred Fifteen Million Dollars ($515,000,000), (c) the
sum of (i) the aggregate amount of increases in the Revolving Credit Commitments
made pursuant to Section 14.22 plus (ii) the aggregate

93



--------------------------------------------------------------------------------



 



amount of all Incremental Term Loans shall not exceed One Hundred Fifty Million
Dollars ($150,000,000), (d) the final maturity for the Incremental Term Loans of
any Series shall not be earlier than the Term Loan Maturity Date, (e) the
weighted average life to maturity (determined in a manner satisfactory to the
Administrative Agent) of the Incremental Term Loans of any Series at the time of
the making thereof shall not be shorter than the then-remaining weighted average
life to maturity (so determined) of the Initial Term Loans and (f) except for
the amortization, maturity date, interest rate and loan call protection to be
applicable thereto, and any fees to be paid in connection therewith, the
Incremental Term Loans of any Series shall have the same terms as the Initial
Term Loans.
     SECTION 14.24 USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with said Act.
     SECTION 14.25 Transition Provisions. Notwithstanding anything to the
contrary in the Existing Facility or this Agreement, this Agreement shall
constitute an amendment and restatement, and not a novation, of the Existing
Facility and:
     (a) the L/C Participants shall, without any further act by any party,
automatically acquire participations pursuant to Section 3.4 in all letters of
credit issued pursuant to the Existing Facility by the issuing lender thereunder
and outstanding on the Closing Date as if such letters of credit had been issued
pursuant to this Agreement (all such letters of credit shall be considered
Letters of Credit for purposes of this Agreement);
     (b) the Existing Swingline Loan shall be paid in full by the Borrower on
the Closing Date pursuant to Sections 2.3 and 4.2 of this Agreement;
     (c) the Existing Revolving Credit Loan, all accrued and unpaid interest
thereon, any associated breakage costs, and all accrued and unpaid commitment
fees and letter of credit commissions owing by the Borrower under the Existing
Facility shall be paid in full by the Borrower on the Closing Date pursuant to
Sections 2.3 and 4.2 of this Agreement.
[Signature pages to follow]

94



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            THE GEO GROUP, INC. (formerly known as Wackenhut
Corrections Corporation),
as Borrower
      By:   /s/ John G. O’Rourke         Name:   John G. O’Rourke       
Title:   Senior Vice President and Chief Financial Officer        BNP PARIBAS,
as Administrative Agent and Lender
      By:   /s/ Duane Helkowski         Name:   Duane Helkowski        Title:  
Managing Director              By:   /s/ Tilcia Toledo         Name:   Tilcia
Toledo        Title:   Director     

95